      Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 1 of 101



                     UNITED STATES DISTRICT COURT
                         DISTRICT OF COLUMBIA


AARON RICH,

       Plaintiff,

v.                                      Civil Action No. 1:18-cv-00681-RJL
EDWARD BUTOWSKY, MATTHEW
COUCH, and AMERICA FIRST
MEDIA,

       Defendants.
                                        Hon. Richard J. Leon



          DECLARATION OF LINCOLN D. BANDLOW IN SUPPORT OF
     THIRD-PARTY LUMUNANT MEDIA, INC.’S MOTION TO INTERVENE AND
               UNSEAL DOCKET NUMBERS 234(2-6) AND 241(2)




                        LINCOLN D. BANDLOW (BAR ID: CA00099)
                        ROM BAR-NISSIM (admission application pending)
                        LAW OFFICES OF LINCOLN BANDLOW, P.C.
                        1801 Century Park East
                        Suite 2400
                        Los Angeles, CA 90067
                        Tel: (310) 556-9680 / Fax: (310) 861-5550
                        Email: Lincoln@BandlowLaw.com; Rom@BandlowLaw.com
      Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 2 of 101




                       DECLARATION OF LINCOLN D. BANDLOW

I, Lincoln D. Bandlow, do hereby state and declare as follows:

       1.      I am an attorney at law, duly licensed to practice law in the State of California and

before the United States District Court for the District of Columbia. I am the founder and

President of the Law Offices of Lincoln Bandlow, P.C. and counsel of record for third-party

Luminant Media, Inc. (“Luminant”). I have personal knowledge of the facts contained in this

declaration and, if called and sworn as a witness, I could and would competently testify thereto.

I make this declaration in support of Luminant’s Motion to Intervene and Unseal Docket

Numbers 234(2-6) and 241(2) (“Motion”).

       2.      Because the majority of the filings in the above-referenced matter are under seal,

it is impossible for Luminant to provide a comprehensive discussion of the procedural history

relevant to this Motion and the Docket Numbers 234(2-6) and 241(2) (the “Certified

Transcripts”). The Motion attempts, to the best of our ability, to discuss the procedural history

relevant to the Motion and the Certified Transcripts. When we are unable to precisely do so, the

Motion so notes that fact.

       3.      On March 26, 2018, Plaintiff Aaron Rich (“Plaintiff”) filed the present suit for

defamation and other related claims against defendants Edward Butowsky (“Butowsky”),

Matthew Couch (“Couch”), American First Media and The Washington Times for their roles in

the creation and propagation of a conspiracy theory regarding the death of Plaintiff’s brother,

Seth Rich. That conspiracy theory included claims that Plaintiff and Mr. Rich were involved in

the 2016 leak of Democratic National Committee (“DNC”) emails. See Dkt. No. 3.

        4.     On August 26, 2020, Plaintiff filed a motion to de-designate certain audio

recordings of phone calls between Butowsky and Couch and Butowsky and Rod Wheeler (the



                                                 1
      Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 3 of 101




“8/26/20 Motion”). See Dkt. No. 233. Couch had designated these five audio recordings, that

had been bates stamped MC001047-1049 and MC000635-636, as “Highly Confidential

Information – Attorneys’ Eyes Only.” See Dkt. No. 233, p. 1. The 8/26/20 Motion sought to

remove any confidentiality designation for the five audio recordings. Id. In support of the

8/26/20 Motion, Plaintiff’s counsel submitted, under seal, a declaration that included five

certified transcripts of the aforementioned audio recordings (the “8/26/20 Certified Transcripts”),

and these transcripts were also quoted (albeit in redacted form) in the 8/26/20 Motion itself. See

Dkt. Nos. 233, 233(1), ¶¶ 5-9, 234(2-6).

       5.      On September 2, 2020, Plaintiff filed a motion that was nearly identical to the

8/26/20 Motion (the “9/2/20 Motion”). See Dkt. No. 240. The 9/2/20 Motion sought to de-

designate a sixth audio recording of a phone call between Butowsky and Couch, bates stamped

MC001046, that Couch had designated as “Highly Confidential Information – Attorneys’ Eyes

Only.” Id., p. 1. In support of the 9/2/20 Motion, Plaintiff’s counsel submitted, under seal, a

declaration that included a certified transcript of the aforementioned audio recording (the “9/2/20

Certified Transcript”) and that transcript was quoted (albeit in redacted form) in the 9/2/20

Motion. See Dkt. No. 240; 241(2). Unlike the 8/26/20 Motion, the 9/2/20 Motion did not seek

to de-designate the sixth audio recording in toto because the recording contained non-public

email addresses and phone numbers that were subject to the protective order in the case. See

Dkt. No. 240, pp. 1-2 (citing Dkt. No. 241(2) pp. 60:19-21 and 61:13-15). The 9/2/20 Motion

also noted that there may be “additional discrete factual representations that Defendants may

seek to properly redact, such as information about Defendant Couch’s [REDACTED].” See Dkt.

No. 240, p. 2 (citing Dkt. No. 241(2), p. 66:7-15). As of the filing of this Motion, we do not

know the subject matter of the “discrete factual representations” referenced in the 9/2/20 Motion,



                                                 2
       Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 4 of 101




let alone whether they contain information that should not be disclosed.

       6.      It appears that, on September 9, 2020, Couch filed an opposition to both the

8/26/20 Motion and 9/2/20 Motion (the “9/9/20 Opposition”). See Dkt. No. 244. The 9/9/20

Opposition was filed entirely under seal and, consequently, we do not know whether it is an

opposition to the 8/26/20 Motions and 9/2/20 Motion (or an opposition to both) and, if so, the

arguments contained in the 9/9/20 Opposition. From the 8/26/20 Motion, it appears that Couch

would argue: (1) the audio recordings were subject to the reporter’s privilege (the 8/26/20

Motion argued that it was the law of the case that the reporter’s privilege did not apply to

Butowsky or Couch, see Dkt. No. 233, pp. 11-12, citing Dkt. Nos. 133, 151 and 177));

(2) Couch’s lack of trust with Plaintiff; and (3) to protect Butowsky and Rod Wheeler. See Dkt.

No. 233, pp. 11-15.

       7.      On September 23, 2020, this Court issued a minute order granting the 8/26/20

Motion (i.e., the 9/23/20 Order). Specifically, the 9/23/20 Order stated:

       Upon consideration of 233 Plaintiff’s Motion to De-Designate Certain Audio
       Recordings Produced by Defendant Matthew Couch, it is hereby ORDERED that
       the motion is GRANTED. The audio recordings bearing Bates number
       MC001047, MC001048, MC001049, MC000635, and MC000636 are hereby de-
       designated and may be publicly filed. SO ORDERED.

Id. (original emphasis). The 9/23/20 Order does not have a docket entry, but its text appears in

the docket for this matter. A true and correct copy of the court docket for this matter, which

contains the 9/23/20 Order, is attached hereto and incorporated herein as Exhibit S.

       8.      Although the 8/26/20 Motion was granted, from the docket for this case, it does

not appear that this Court ever ruled on the 9/2/20 Motion. See Exhibit S. Additionally, from a

review of the docket, it does not appear that any of the audio recordings themselves (versus the

transcripts of those recordings) that were the subject of the 8/26/20 Motion and 9/23/20 Order



                                                 3
       Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 5 of 101




were themselves ever filed in this case. Id.

       9.      Plaintiff ultimately resolved the present lawsuit with all of the defendants. On

October 2, 2018, Plaintiff and Defendant The Washington Times filed a joint motion to dismiss

The Washington Times from the lawsuit, which was granted on October 11, 2018. See Dkt. Nos.

38 & 40. On January 19, 2021, and March 22, 2021, Plaintiff moved to dismiss the remaining

defendants, which this Court granted on March 29, 2021. See Dkt. No. 286-289.

       10.     On May 10, 2021, pursuant to Local Rule 7(m) of this Court, I sent a meet and

confer letter regarding this Motion to counsel for: (1) Plaintiff; (2) Defendants Butowsky, Couch

and American First Media and interested party Larry Johnson; (3) Defendant The Washington

Times; (4) non-party petitioner Malia Zimmerman; (5) non-party petitioner Fox News Network,

LLC; and (6) non-party petitioner Ellen F. Ratner. True and correct copies of the

aforementioned meet and confer letters are attached hereto and incorporated herein as Exhibits

T-X.   In my meet and confer letters, I asked that counsel respond by May 17, 2021, regarding

whether their respective clients would oppose Luminant’s Motion and, if so, to set up a time by

May 24, 2021, to meet and confer telephonically to narrow the issues in dispute for the Motion.

See Exhibits T-Y. Finally, my letters also emphasized that, if we did not hear from counsel by

May 17, 2021, Luminant would assume that party consented to Luminant stating that the party

did not oppose the Motion.

       11.     On May 11, 2021, Ms. Ratner’s counsel informed me that Ms. Ratner did not

have any position on the Motion. A true and correct copy of counsel’s May 11, 2021, email is

attached hereto and incorporated herein as Exhibit Z.

       12.     On May 17, 2021, counsel for The Washington Times informed me that The

Washington Times took no position on the Motion but reserved the right to respond. A true and



                                                4
       Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 6 of 101




correct copy of counsel’s May 17, 2021, letter is attached hereto and incorporated herein as

Exhibit AA.

        13.     On May 21, 2021, Plaintiff’s counsel informed me that Plaintiff would not oppose

the Motion. A true and correct copy of the May 21, 202,1 email that Plaintiff’s counsel sent me

is attached hereto and incorporated herein as Exhibit BB.

        14.     On May 14, 2021, Eden Quainton, counsel for defendants Edward Butowksy,

Matthew Couch and American First Media (collectively, “Opposing Defendants”), emailed me

to inform me that his clients would oppose the Motion. A true and correct copy of Mr.

Quainton’s May 14, 2021, email is attached hereto and incorporated herein as Exhibit Y. That

same date, counsel for Luminant and the Opposing Defendants conducted a telephonic meet and

confer to narrow the issues in dispute. Counsel for Opposing Defendants gave four reasons why

his clients would oppose the Motion: (1) the Certified Transcripts are not judicial records but

exclusively discovery materials; (2) the protective order in this case governs discovery materials

and, but for a preservation order from a pending related lawsuit, the Certified Transcripts would

be destroyed; (3) public policy in finality of disputes; and (4) Luminant might cherry-pick

excerpts from the Certified Transcripts in a manner that would be prejudicial to the Opposing

Defendants. Counsel for Opposing Defendants did concede, however, that had this matter gone

to trial Plaintiff would have, likely, used the Certified Transcripts and the six underlying audio

recordings at trial.

        I declare under penalty of perjury that the contents of this declaration are true and correct.

Executed this 29th day of June 2021 in Encino, California.



                                               __________________________________
                                                      Lincoln D. Bandlow

                                                  5
Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 7 of 101




  EXHIBIT S
           Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 8 of 101

                     Query   Reports     Utilities   Help   Log Out

                                        CLOSED,JURY,MEDIATION,STAYED,TYPE-B

                            U.S. District Court
                 District of Columbia (Washington, DC)
            CIVIL DOCKET FOR CASE #: 1:18-cv-00681-RJL


RICH v. BUTOWSKY et al                               Date Filed: 03/26/2018
Assigned to: Judge Richard J. Leon                   Date Terminated: 03/29/2021
Case: 1:20-cv-02151-RJL                              Jury Demand: Plaintiff
Case in other court: USDC for the SD of New York,    Nature of Suit: 320 Assault Libel &
                    17cv58,18cv22                    Slander
                    USCA, 20-07042                   Jurisdiction: Diversity
Cause: 28:1332 Diversity-Libel,Assault,Slander
Non-Party Petitioner
ELLEN F. RATNER                        represented by Charna Eve Sherman
                                                      CHARNA E. SHERMAN LAW
                                                      OFFICES NCO., L.P.A
                                                      30799 Pinetree Road
                                                      Ste No. 356
                                                      Cleveland, OH 44124
                                                      216-453-0808
                                                      Email: csherman@charnalaw.com
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED
Plaintiff
AARON RICH                             represented by Martin J. Weinstein
                                                      WILLKIE FARR &
                                                      GALLAGHER, LLP
                                                      1875 K Street, NW
                                                      Washington, DC 20006
                                                      (202) 303-1122
                                                      Fax: (202) 487-2122
                                                      Email: mweinstein@willkie.com
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED
Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 9 of 101
                                          Meryl Conant Governski
                                          WILLKIE FARR &
                                          GALLAGHER LLP
                                          1875 K Street
                                          Suite 100
                                          Washington, DC 20006
                                          (202) 303-1016
                                          Fax: (202) 303-2000
                                          Email: MGovernski@willkie.com
                                          LEAD ATTORNEY
                                          ATTORNEY TO BE NOTICED

                                          Michael J. Gottlieb
                                          WILLKIE FARR &
                                          GALLAGHER, LLP
                                          1875 K Street, NW
                                          Washington, DC 20006
                                          (202) 303-1442
                                          Fax: (202) 303-2442
                                          Email: mgottlieb@willkie.com
                                          LEAD ATTORNEY
                                          ATTORNEY TO BE NOTICED

                                          Joshua P. Riley
                                          BOIES, SCHILLER & FLEXNER
                                          LLP
                                          1401 New York Avenue, NW
                                          Washington, DC 20005
                                          (202) 274-1146
                                          Fax: (202) 237-6131
                                          Email: jriley@bsfllp.com
                                          TERMINATED: 10/26/2020

                                          Randall Wade Jackson
                                          WILLKIE FARR &
                                          GALLAGHER LLP
                                          787 Seventh Avenue
                                          New York, NY 10019
                                          (212) 728-8216
                                          Fax: (212) 728-9216
                                          Email: rjackson@willkie.com
                                          TERMINATED: 12/12/2018
            Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 10 of 101


V.
Defendant
EDWARD BUTOWSKY                        represented by Eden P. Quainton
                                                      QUAINTON LAW, PLLC
                                                      New York
                                                      1001 Avenue of the Americas
                                                      11th Floor
                                                      New York, NY 10018
                                                      (212) 813-8389
                                                      Fax: (212) 813-8390
                                                      Email: equainton@gmail.com
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                       Kenneth A. Martin
                                                       MARTIN & ASSOCIATES PLLC
                                                       6718 Whittier Ave
                                                       Suite 200
                                                       McLean, VA 22101
                                                       703-918-0350
                                                       Email: ken@martin-lawfirm.com
                                                       TERMINATED: 09/04/2018

                                                       Philip John Harvey
                                                       HARVEY & BINNALL, PLLC
                                                       717 King Street
                                                       Suite 300
                                                       Alexandria, VA 22314
                                                       (703) 888-1943
                                                       Fax: (703) 888-1930
                                                       Email:
                                                       pjharvey@harveylawofcs.com
                                                       TERMINATED: 10/15/2019
Defendant
MATTHEW COUCH                          represented by Eden P. Quainton
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED
Defendant
        Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 11 of 101
AMERICA FIRST MEDIA
Defendant
WASHINGTON TIMES                   represented by Allen Vern Farber
TERMINATED: 10/11/2018                            DRINKER BIDDLE & REATH
                                                  LLP
                                                  1500 K Street, NW
                                                  Suite 1100
                                                  Washington, DC 20005
                                                  (202) 230-5154
                                                  Fax: (202) 230-5354
                                                  Email:
                                                  allen.farber@faegredrinker.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED
Non-Party Petitioner
FOX NEWS NETWORK, LLC              represented by Joseph Marshall Terry , Jr.
                                                  WILLIAMS & CONNOLLY LLP
                                                  725 Twelfth Street NW
                                                  Washington, DC 20005
                                                  (202) 434-5320
                                                  Fax: (202) 434-5029
                                                  Email: jterry@wc.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                   Stephen J. Fuzesi
                                                   WILLIAMS & CONNOLLY LLP
                                                   725 12th St. NW
                                                   Washington, DC 20005
                                                   (202) 434-5558
                                                   Fax: (202) 434-5029
                                                   Email: sfuzesi@wc.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Katherine A. Petti
                                                   WILLIAMS & CONNOLLY LLP
                                                   725 12th St. NW
                                                   Washington, DC 20005
                                                   (202) 434-5095
         Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 12 of 101
                                                    Fax: (202) 434-5029
                                                    Email: kpetti@wc.com
                                                    TERMINATED: 10/30/2020
Non-Party Petitioner
MALIA ZIMMERMAN                     represented by Vincent H. Cohen , Jr.
                                                   DECHERT LLP
                                                   1900 K Street NW
                                                   Washington, DC 20006
                                                   (202) 261-3432
                                                   Fax: (202) 261-3086
                                                   Email:
                                                   vincent.cohen@dechert.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                    David Stern
                                                    BAKER & HOSTETLER LLP
                                                    11601 Wilshire Blvd
                                                    Suite 1400
                                                    Los Angeles, CA 90025
                                                    310-979-8480
                                                    Fax: 310-820-8859
                                                    Email: dstern@bakerlaw.com
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED

                                                    Nicolle L. Jacoby
                                                    Dechert, LLP
                                                    1095 Avenue of The Americas
                                                    27th Floor Mailroom
                                                    New York, NY 10036
                                                    (212) 698-3820
                                                    Fax: (212) 698-3599
                                                    Email:
                                                    nicolle.jacoby@dechert.com
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED
Non-Party Respondent
PHILIP J. HARVEY                    represented by Philip John Harvey
                                                   (See above for address)
         Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 13 of 101
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED
Interested Party
LARRY JOHNSON                       represented by Eden P. Quainton
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED


Date Filed   #   Docket Text
03/26/2018   1 SEALED MOTION filed by AARON RICH. (This document is
               SEALED and only available to authorized persons.) (Attachments: # 1
               Memorandum in Support, # 2 Text of Proposed Order)(zjf) (Entered:
               03/27/2018)
03/26/2018   2 SEALED ORDER re 1 SEALED MOTION filed by AARON RICH.
               (This document is SEALED and only available to authorized persons.)
               filed by AARON RICH.(This document is SEALED and only
               available to authorized persons.)Signed by Judge Emmet G. Sullivan
               on 03/26/2018.(zjf) (Entered: 03/27/2018)
03/26/2018   3 REDACTED COMPLAINT against AMERICA FIRST MEDIA,
               EDWARD BUTOWSKY, MATTHEW COUCH, WASHINGTON
               TIMES ( Filing fee $ 400, receipt number 4616090186) with Jury
               Demand filed by AARON RICH. (Attachments: # 1 Civil Cover
               Sheet)(jf). (Entered: 03/27/2018)
03/26/2018       Summons (4) Issued as to AMERICA FIRST MEDIA, EDWARD
                 BUTOWSKY, MATTHEW COUCH, WASHINGTON TIMES. (jf)
                 (Entered: 03/27/2018)
03/26/2018   4 SEALED Complaint re 3 Redacted Complaint filed by AARON
               RICH. (This document is SEALED and only available to authorized
               persons.)(zjf) (Entered: 03/27/2018)
03/26/2018   5 NOTICE OF RELATED CASE by AARON RICH. Case related to
               Case No. 17cv058 & 18cv022 (USDC for SD of NY). (Attachments: #
               1 Notice of Related Case)(jf) (Entered: 03/27/2018)
03/29/2018   6 NOTICE of Appearance by Allen Vern Farber on behalf of
               WASHINGTON TIMES (Farber, Allen) (Entered: 03/29/2018)
04/03/2018   7 STIPULATION -Joint Stipulation by AARON RICH. (Gottlieb,
               Michael) (Entered: 04/03/2018)
         Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 14 of 101
04/03/2018    8 RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint
                Executed. AMERICA FIRST MEDIA served on 3/27/2018, answer
                due 4/17/2018 (Gottlieb, Michael) (Entered: 04/03/2018)
04/03/2018    9 RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint
                Executed. EDWARD BUTOWSKY served on 3/28/2018, answer due
                4/18/2018 (Gottlieb, Michael) (Entered: 04/03/2018)
04/03/2018   10 RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint
                Executed. MATTHEW COUCH served on 3/27/2018, answer due
                4/17/2018 (Gottlieb, Michael) (Entered: 04/03/2018)
04/03/2018   11 RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint
                Executed. WASHINGTON TIMES served on 3/27/2018, answer due
                4/17/2018 (Gottlieb, Michael) (Entered: 04/03/2018)
04/03/2018   12 NOTICE of Appearance by Randall Wade Jackson on behalf of
                AARON RICH (Jackson, Randall) (Entered: 04/03/2018)
04/03/2018   13 NOTICE of Appearance by Meryl Conant Governski on behalf of
                AARON RICH (Governski, Meryl) (Entered: 04/03/2018)
04/11/2018   14 STIPULATION -Joint Stipulation by AARON RICH. (Gottlieb,
                Michael) (Entered: 04/11/2018)
04/12/2018   15 STIPULATION -Joint Stipulation by AARON RICH. (Gottlieb,
                Michael) (Entered: 04/12/2018)
04/19/2018      MINUTE ORDER. Upon consideration of 7 Joint Stipulation Between
                Plaintiff and Defendant The Washington Times Regarding Service of
                Process and Response Date, 14 Joint Stipulation Between Plaintiff and
                Defendants Matthew Couch and America First Media Regarding
                Scheduling, and 15 Joint Stipulation Between Plaintiff and Defendant
                Butowsky Regarding Scheduling, it is hereby ORDERED that
                defendants shall file their answers or otherwise move against plaintiff's
                complaint on or before May 17, 2018. It is further ORDERED that
                plaintiff's opposition to defendants' motions, if any, shall be filed on or
                before June 7, 2018. SO ORDERED. Signed by Judge Richard J. Leon
                on 4/19/2018. (lcrjl1) (Entered: 04/19/2018)
05/16/2018   16 ENTERED IN ERROR.....NOTICE of Joint Rule 26(f) Conference
                Report and Discovery Plan by AARON RICH (Gottlieb, Michael)
                Modified on 5/17/2018 (jf). (Entered: 05/16/2018)
05/16/2018   18 JOINT MEET AND CONFER STATEMENT. (jf) (Entered:
                05/17/2018)
05/17/2018   17 ANSWER to 3 Complaint by WASHINGTON TIMES.(Farber, Allen)
         Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 15 of 101
                 (Entered: 05/17/2018)
05/17/2018       NOTICE OF CORRECTED DOCKET ENTRY: Document No. re 16
                 Notice (Other) was entered in error and refiled by the Clerk's Office
                 using the correct event. (See Docket Entry 18 to view document)(jf)
                 (Entered: 05/17/2018)
05/17/2018   19 MOTION to Dismiss for Lack of Jurisdiction by EDWARD
                BUTOWSKY (Attachments: # 1 Affidavit Edward Butowsky)(Martin,
                Kenneth) (Entered: 05/17/2018)
05/17/2018   20 NOTICE of Appearance by Kenneth A. Martin on behalf of
                EDWARD BUTOWSKY (Martin, Kenneth) (Entered: 05/17/2018)
05/18/2018   21 WITHDRAWN PURSUANT TO 32 .....Unopposed MOTION for
                Leave to Appear Pro Hac Vice :Attorney Name- Ty Clevenger, :Firm-
                Solo, :Address- P.O. Box 20753 Brooklyn, N.Y. 11202-0753. Phone
                No. - 979-985-5289. Fax No. - n/a Filing fee $ 100, receipt number
                0090-5489040. Fee Status: Fee Paid. by EDWARD BUTOWSKY
                (Attachments: # 1 Affidavit)(Martin, Kenneth) Modified on 6/27/2018
                (jf). (Entered: 05/18/2018)
06/01/2018   22 Joint MOTION for Protective Order by AARON RICH (Gottlieb,
                Michael) (Entered: 06/01/2018)
06/07/2018   23 Memorandum in opposition to re 19 MOTION to Dismiss for Lack of
                Jurisdiction filed by AARON RICH. (Attachments: # 1 Declaration, #
                2 Exhibit)(Gottlieb, Michael) (Entered: 06/07/2018)
06/13/2018   24 Memorandum in opposition to re 21 Unopposed MOTION for Leave
                to Appear Pro Hac Vice :Attorney Name- Ty Clevenger, :Firm- Solo,
                :Address- P.O. Box 20753 Brooklyn, N.Y. 11202-0753. Phone No. -
                979-985-5289. Fax No. - n/a Filing fee $ 100, receipt number 0090-
                5489040 filed by AARON RICH. (Attachments: # 1 Declaration, # 2
                Errata, # 3 Exhibit, # 4 Errata, # 5 Exhibit, # 6 Exhibit, # 7 Exhibit, # 8
                Exhibit, # 9 Exhibit, # 10 Exhibit, # 11 Exhibit, # 12 Exhibit, # 13
                Exhibit, # 14 Exhibit, # 15 Exhibit, # 16 Exhibit, # 17 Exhibit, # 18
                Exhibit, # 19 Exhibit)(Gottlieb, Michael) (Entered: 06/13/2018)
06/15/2018   25 REPLY to opposition to motion re 19 MOTION to Dismiss for Lack
                of Jurisdiction filed by EDWARD BUTOWSKY. (Martin, Kenneth)
                (Entered: 06/15/2018)
06/15/2018   26 ENTERED IN ERROR.....MOTION to Dismiss Bauman Complaint
                by EDWARD BUTOWSKY (Attachments: # 1 Affidavit)(Martin,
                Kenneth) Modified on 6/18/2018 (zrdj). (Entered: 06/15/2018)
         Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 16 of 101
06/18/2018       NOTICE OF CORRECTED DOCKET ENTRY: re 26 L MOTION to
                 Dismiss Bauman Complaint was entered in error at the request of
                 counsel and counsel will not refile said pleading. (zrdj) (Entered:
                 06/18/2018)
06/19/2018   27 SUPPLEMENTAL MEMORANDUM to re 24 Memorandum in
                Opposition,, filed by AARON RICH. (Attachments: # 1 Declaration, #
                2 Exhibit, # 3 Exhibit, # 4 Exhibit, # 5 Exhibit)(Gottlieb, Michael)
                (Entered: 06/19/2018)
06/20/2018   28 MOTION for Extension of Time to File Response/Reply as to 21
                Unopposed MOTION for Leave to Appear Pro Hac Vice :Attorney
                Name- Ty Clevenger, :Firm- Solo, :Address- P.O. Box 20753
                Brooklyn, N.Y. 11202-0753. Phone No. - 979-985-5289. Fax No. - n/a
                Filing fee $ 100, receipt number 0090-5489040 by EDWARD
                BUTOWSKY (Attachments: # 1 Text of Proposed Order)(Martin,
                Kenneth) (Entered: 06/20/2018)
06/21/2018   29 STIPULATED PROTECTIVE ORDER. Signed by Judge Richard J.
                Leon on 6/19/2018. (jth) (Entered: 06/21/2018)
06/21/2018       MINUTE ORDER granting nunc pro tunc 28 Unopposed Motion for
                 Extension of Time. It is hereby ORDERED that the motion is
                 GRANTED and that the reply in support of the motion for admission
                 pro hac vice of Ty Clevenger shall be filed on or before June 22, 2018.
                 SO ORDERED. Signed by Judge Richard J. Leon on 6/21/2018.
                 (lcrjl1) (Entered: 06/21/2018)
06/22/2018       MINUTE ORDER. It is hereby ORDERED that a status conference be
                 set for July 11, 2018 at 3:00 PM in Courtroom 18 before Judge
                 Richard J. Leon. SO ORDERED. Signed by Judge Richard J. Leon on
                 6/22/2018. (lcrjl1) (Entered: 06/22/2018)
06/23/2018   30 MOTION for Leave to File Reply to Pro Hac Opposition by
                EDWARD BUTOWSKY (Martin, Kenneth) (Entered: 06/23/2018)
06/23/2018   31 REPLY to opposition to motion re 21 Unopposed MOTION for Leave
                to Appear Pro Hac Vice :Attorney Name- Ty Clevenger, :Firm- Solo,
                :Address- P.O. Box 20753 Brooklyn, N.Y. 11202-0753. Phone No. -
                979-985-5289. Fax No. - n/a Filing fee $ 100, receipt number 0090-
                5489040 filed by EDWARD BUTOWSKY. (Attachments: # 1 Exhibit
                Twitter Subpoena 1, # 2 Exhibit Declaration Ty Clevenger, # 3 Exhibit
                NYDC Reply, # 4 Exhibit May 30 Email String, # 5 Exhibit June 1
                Letter to Attorneys, # 6 Exhibit Letter to Attorney Gottlieb, # 7
                Exhibit Letter to Rich Counsel, # 8 Exhibit Notice from Twitter, # 9
                Exhibit SDTX Membership Renewal, # 10 Exhibit 5h Circuit Email, #
         Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 17 of 101
                 11 Exhibit Shyster-Wikipedia, # 12 Exhibit Ed Butowsky Declaration,
                 # 13 Exhibit NYDC Reply, # 14 Exhibit Emails Alicia Powe)(Martin,
                 Kenneth) (Entered: 06/23/2018)
06/26/2018       MINUTE ORDER granting 30 Defendant Butowski's Motion for
                 Leave to File Reply in Support of Motion for Permission to Appear
                 Pro Hac Vice. It is hereby ORDERED that the motion is GRANTED.
                 It is further ORDERED that the reply filed by defendant Butowski on
                 June 23, 2018 (see ECF No. 31) is deemed timely filed. SO
                 ORDERED. Signed by Judge Richard J. Leon on 6/26/2018. (lcrjl1)
                 (Entered: 06/26/2018)
06/26/2018   32 NOTICE of Withdrawal re 21 Unopposed MOTION for Leave to
                Appear Pro Hac Vice :Attorney Name- Ty Clevenger, :Firm- Solo,
                :Address- P.O. Box 20753 Brooklyn, N.Y. 11202-0753. Phone No. -
                979-985-5289. Fax No. - n/a Filing fee $ 100, receipt number 0090-
                5489040 by EDWARD BUTOWSKY (Martin, Kenneth) Modified on
                6/27/2018 to correct docket text/event (zjf). (Entered: 06/26/2018)
06/29/2018   33 Consent MOTION to Continue Status Conference by WASHINGTON
                TIMES (Attachments: # 1 Text of Proposed Order Proposed Order)
                (Farber, Allen) (Entered: 06/29/2018)
07/05/2018   34 STANDING ORDER. Signed by Judge Richard J. Leon on 7/5/2018.
                (lcrjl1) (Entered: 07/05/2018)
07/05/2018       MINUTE ORDER granting 33 Consent Motion to Continue Status
                 Conference. It is hereby ORDERED that the motion is GRANTED. It
                 is further ORDERED that the status conference in civil case numbers
                 18-681 and 18-1191, presently set for July 11, 2018 at 3:00 PM, is
                 hereby CONTINUED to a date and time to be determined. SO
                 ORDERED. Signed by Judge Richard J. Leon on 7/5/2018. (lcrjl1)
                 (Entered: 07/05/2018)
07/13/2018   35 NOTICE of Available Dates for Status Conference by AARON RICH
                (Gottlieb, Michael) (Entered: 07/13/2018)
07/20/2018   36 STIPULATION -Joint by AARON RICH. (Gottlieb, Michael)
                (Entered: 07/20/2018)
08/27/2018   37 Unopposed MOTION to Withdraw as Attorney by EDWARD
                BUTOWSKY (Attachments: # 1 Text of Proposed Order)(Martin,
                Kenneth) (Entered: 08/27/2018)
09/04/2018       MINUTE ORDER granting 37 Motion of Kenneth A. Martin for
                 Permission to Withdraw as Counsel for Defendant Edward Butowsky.
                 It is hereby ORDERED that the motion is GRANTED. It is further
         Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 18 of 101
                 ORDERED that Attorney Kenneth A. Martin is terminated as counsel
                 for defendant Edward Butowsky. Signed by Judge Richard J. Leon on
                 9/4/18. (lcrjl1) (Entered: 09/04/2018)
10/02/2018   38 Joint MOTION for Voluntary Dismiss, MOTION for Entry Judgment
                with respect to Defendant The Washington Times Only by AARON
                RICH (Attachments: # 1 Text of Proposed Order)(Gottlieb, Michael).
                Added MOTION for Judgment on 10/2/2018 (jf). (Entered:
                10/02/2018)
10/03/2018   39 MOTION to Compel Compliance With Rule 45 Subpoena by AARON
                RICH (Attachments: # 1 Declaration, # 2 Exhibit, # 3 Exhibit, # 4
                Exhibit, # 5 Text of Proposed Order)(Gottlieb, Michael) (Entered:
                10/03/2018)
10/11/2018   40 ORDER granting 38 Joint Motion for Voluntary Dismissal and Entry
                of Judgment With Respect to Defendant The Washington Times Only.
                Per the attached Order, upon consideration of the joint motion, it is
                hereby ORDERED that the defendant The Washington Times is
                dismissed with prejudice and final judgment is entered dismissing The
                Washington Times with prejudice from the above-captioned case. It is
                further ORDERED that plaintiff's case shall proceed against the
                remaining defendants. SO ORDERED. Signed by Judge Richard J.
                Leon on 10/11/18. (lcrjl1) (Entered: 10/11/2018)
10/17/2018   41 MOTION for Scheduling Order by AARON RICH (Gottlieb, Michael)
                (Entered: 10/17/2018)
10/22/2018   42 NOTICE of Appearance by Joshua P. Riley on behalf of AARON
                RICH (Riley, Joshua) (Entered: 10/22/2018)
10/31/2018   43 Memorandum in opposition re 41 MOTION for Scheduling Order
                filed by EDWARD BUTOWSKY. (jf) (Entered: 11/01/2018)
10/31/2018   44 MOTION to Transfer Case to the USDC for the ED of Texas by
                EDWARD BUTOWSKY (jf) (Entered: 11/01/2018)
11/06/2018   45 Memorandum in opposition to re 44 MOTION to Transfer Case filed
                by AARON RICH. (Gottlieb, Michael) (Entered: 11/06/2018)
11/08/2018   46 Memorandum in Opposition re 44 MOTION to Transfer Case by
                AARON RICH (Gottlieb, Michael) Modified on 11/9/2018 to add
                docket link (jf). (Entered: 11/08/2018)
11/21/2018   47 MOTION to Transfer Case to the WD of Arkansas by MATTHEW
                COUCH. "Leave to file granted" signed by Judge Richard J. Leon on
                11/21/2018 (jf) (Entered: 11/27/2018)
         Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 19 of 101
11/21/2018   48 Memorandum in opposition to re 41 MOTION for Scheduling Order
                filed by MATTHEW COUCH. "Leave to file granted" signed by Judge
                Richard J. Leon on 11/21/2018 (jf) (Entered: 11/27/2018)
12/12/2018   49 NOTICE OF WITHDRAWAL OF APPEARANCE as to AARON
                RICH. Attorney Randall Wade Jackson terminated. (Gottlieb,
                Michael) (Entered: 12/12/2018)
01/24/2019   50 NOTICE of Change of Address by Michael J. Gottlieb (Gottlieb,
                Michael) (Entered: 01/24/2019)
02/07/2019   51 MOTION for Discovery, MOTION for an Initial Status Conference by
                AARON RICH (Riley, Joshua). Added MOTION for Hearing on
                2/8/2019 (jf). (Entered: 02/07/2019)
03/26/2019   52 MOTION Anti-suit Injunction by AARON RICH (Attachments: # 1
                Memorandum in Support, # 2 Appendix, # 3 Exhibit A, # 4 Exhibit B,
                # 5 Exhibit C, # 6 Text of Proposed Order)(Riley, Joshua) (Entered:
                03/26/2019)
03/29/2019       MINUTE ORDER. Upon due consideration of the pleadings, the
                 relevant law, and the entire record herein, it is hereby ORDERED that
                 defendant Edward Butowsky's 19 Motion to Dismiss for Lack of
                 Personal Jurisdiction and 44 Motion to Transfer are DENIED; and it is
                 further ORDERED that defendants Matthew Couch's and America
                 First Media's 47 Motion to Transfer is DENIED. SO ORDERED.
                 Signed by Judge Richard J. Leon on 3/29/19. (lcrjl1) (Entered:
                 03/29/2019)
04/08/2019   53 NOTICE of Initial Disclosures by AARON RICH (Riley, Joshua)
                (Entered: 04/08/2019)
04/12/2019   54 MOTION for Order to Show Cause Why Non-Party Rod Wheeler
                Should Not Be Held In Contempt For Failing To Comply With
                Properly Served Rule 45 Subpoena by AARON RICH (Attachments: #
                1 Memorandum in Support, # 2 Text of Proposed Order)(Riley,
                Joshua) (Entered: 04/12/2019)
05/10/2019   55 REPLY to opposition to motion re 52 MOTION Anti-suit Injunction
                filed by AARON RICH. (Riley, Joshua) (Entered: 05/10/2019)
05/10/2019   56 ENTERED IN ERROR.....AFFIDAVIT FOR DEFAULT by AARON
                RICH. (Riley, Joshua) Modified on 5/10/2019 (jf). (Entered:
                05/10/2019)
05/10/2019       NOTICE OF CORRECTED DOCKET ENTRY: Document No. re 56
                 Affidavit for Default was entered in error at the request of counsel and
         Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 20 of 101
                 will be refiled. (jf) (Entered: 05/10/2019)
05/10/2019   57 AFFIDAVIT FOR DEFAULT by AARON RICH. (Gottlieb, Michael)
                (Entered: 05/10/2019)
05/10/2019   58 RESPONSE re 52 MOTION Anti-suit Injunction filed by EDWARD
                BUTOWSKY. (jf) (Entered: 05/13/2019)
05/17/2019   59 REPLY to opposition to motion re 52 MOTION Anti-suit Injunction
                filed by AARON RICH. (Attachments: # 1 Exhibit A, # 2 Exhibit B)
                (Riley, Joshua) (Entered: 05/17/2019)
05/28/2019   60 ANSWER to 3 Complaint by EDWARD BUTOWSKY.(jf) (Entered:
                05/30/2019)
06/10/2019   61 MEET AND CONFER STATEMENT. (Gottlieb, Michael) (Entered:
                06/10/2019)
06/12/2019   62 ORDER. Having considered the 54 Motion for Order to Show Cause
                Why Non-Party Rod Wheeler Should Not Be Held In Contempt For
                Failing to Comply With Rule 45 Subpoena and the related
                memorandum, it is hereby ORDERED that the Motion is GRANTED;
                and it is further ORDERED, pursuant to the Court's authority under
                Federal Rule of Civil Procedure 45(g), that Mr. Wheeler shall show
                cause in writing within 30 days of this Order why he should not be
                held in contempt for failing to obey the Rule 45 subpoena; SO
                ORDERED. Signed by Judge Richard J. Leon on 6/12/2019. (jth)
                Modified on 6/13/2019 to correct the filing date (jth). (Entered:
                06/13/2019)
06/13/2019   63 MOTION to Compel Defendant Edward Butowsky to Respond to
                Plaintiff's First Set of Requests for Production by AARON RICH
                (Attachments: # 1 Exhibit, # 2 Exhibit, # 3 Text of Proposed Order)
                (Riley, Joshua) (Entered: 06/13/2019)
06/28/2019   64 REPLY to opposition to motion re 63 MOTION to Compel Defendant
                Edward Butowsky to Respond to Plaintiff's First Set of Requests for
                Production filed by AARON RICH. (Riley, Joshua) (Entered:
                06/28/2019)
07/01/2019   65 LEAVE TO FILE DENIED- Letter submitted D. George Sweigert This
                document is unavailable as the Court denied its filing. "Leave to file
                Denied" Signed by Judge Richard J. Leon on 07/01/2019. (jf)
                (Entered: 07/03/2019)
07/09/2019   66 NOTICE of Appearance by Philip John Harvey on behalf of
                EDWARD BUTOWSKY (Harvey, Philip) (Entered: 07/09/2019)
         Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 21 of 101
07/09/2019   67 NOTICE of Activity by Defendant Butowsky in Texas Litigation as
                Relevant to Plaintiff's Motion for Anti-Suit Injunction by AARON
                RICH (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4
                Exhibit D)(Riley, Joshua) (Entered: 07/09/2019)
07/09/2019   68 MOTION to Compel Defendant Edward Butowsky to Respond to
                Plaintiff's First Set of Interrogatories by AARON RICH
                (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Text of
                Proposed Order)(Riley, Joshua) (Entered: 07/09/2019)
07/12/2019   69 NOTICE by AARON RICH re 62 Order on Motion for Order to Show
                Cause,, (Gottlieb, Michael) (Entered: 07/12/2019)
07/22/2019   70 NOTICE of Missing Paragraphs by EDWARD BUTOWSKY re 60
                Answer to Complaint (Attachments: # 1 Exhibit A)(Harvey, Philip)
                (Entered: 07/22/2019)
07/23/2019   71 MOTION to Compel Defendants Matt Couch and America First
                Media to Respond to Plaintiff's First Set of Requests for Production by
                AARON RICH (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit
                3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit
                8, # 9 Exhibit 9)(Riley, Joshua) (Entered: 07/23/2019)
07/25/2019       MINUTE ORDER. It is hereby ORDERED that a status conference in
                 the above-captioned matter shall be set for July 31, 2019 at 4:00 PM in
                 Courtroom 18 before Judge Richard J. Leon. At the hearing, the Court
                 will address the pending scheduling and discovery matters raised by
                 plaintiff. Accordingly, it is further ORDERED that plaintiff's 41
                 Motion for Scheduling Order and 51 Motion for Hearing are DENIED
                 as moot. Signed by Judge Richard J. Leon on 7/25/19. (lcrjl1)
                 (Entered: 07/25/2019)
07/31/2019       MINUTE ORDER. Consistent with the Court's July 25, 2019 Minute
                 Order and plaintiff's commencement of party discovery, it is hereby
                 ORDERED that plaintiff's 41 Motion for a Scheduling Order and 51
                 Motion for Permission to Serve Discovery on Defendants and for an
                 Initial Status Conference are DENIED as moot. SO ORDERED.
                 Signed by Judge Richard J. Leon on 7/31/19. (lcrjl1) (Entered:
                 07/31/2019)
07/31/2019       Minute Entry for Proceedings held before Judge Richard J. Leon:
                 Status Conference held on 7/31/2019. Defendant Matthew Couch was
                 allowed to participate by telephone for this hearing. The Clerk is
                 directed to forward to Defendant Matthew Couch a Financial Affidavit
                 to be completed and returned to the Court. For the reasons stated on
                 the record in open Court, Plaintiff's 63 ; 68 ; 71 ; Motions to Compel
         Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 22 of 101
                 are GRANTED; The parties will have Twenty-One (21) days to
                 respond. (Court Reporter: Pat Kaneshiro-Miller) (jth) (Entered:
                 07/31/2019)
08/03/2019   73 Letter from Matt Couch. "Leave to file Granted" Signed by Judge
                Richard J. Leon on 08/03/2019 (jf) (Entered: 08/06/2019)
08/05/2019   72 TRANSCRIPT OF PROCEEDINGS before Judge Richard J. Leon
                held on July 31, 2019; Page Numbers: 1-23. Date of Issuance:August
                5, 2019. Court Reporter/Transcriber Patricia A Kaneshiro-Miller,
                Telephone number 202-354-3243, Tape Number: Patricia_Kaneshiro-
                Miller@dcd.uscourts.gov. Transcripts may be ordered by submitting
                the <a href="http://www.dcd.uscourts.gov/node/110">Transcript Order
                Form</a><P></P><P></P>For the first 90 days after this filing date,
                the transcript may be viewed at the courthouse at a public terminal or
                purchased from the court reporter referenced above. After 90 days, the
                transcript may be accessed via PACER. Other transcript formats,
                (multi-page, condensed, CD or ASCII) may be purchased from the
                court reporter.<P>NOTICE RE REDACTION OF
                TRANSCRIPTS: The parties have twenty-one days to file with the
                court and the court reporter any request to redact personal identifiers
                from this transcript. If no such requests are filed, the transcript will be
                made available to the public via PACER without redaction after 90
                days. The policy, which includes the five personal identifiers
                specifically covered, is located on our website at
                www.dcd.uscourts.gov.<P></P> Redaction Request due 8/26/2019.
                Redacted Transcript Deadline set for 9/5/2019. Release of Transcript
                Restriction set for 11/3/2019.(pk) (Entered: 08/05/2019)
08/06/2019   74 NOTICE of Activity in the Texas Litigation as Requested by the Court
                During the July 31 Status Conference by AARON RICH (Gottlieb,
                Michael) (Entered: 08/06/2019)
08/08/2019   75 CORRECTED TRANSCRIPT OF PROCEEDINGS before Judge
                Richard J. Leon held on July 31, 2019; Page Numbers: 1-23. Date of
                Issuance:August 8, 2019. Court Reporter/Transcriber Patricia A
                Kaneshiro-Miller, Telephone number 202-354-3243,
                Patricia_Kaneshiro-Miller@dcd.uscourts.gov. Transcripts may be
                ordered by submitting the <a
                href="http://www.dcd.uscourts.gov/node/110">Transcript Order
                Form</a><P></P><P></P>For the first 90 days after this filing date,
                the transcript may be viewed at the courthouse at a public terminal or
                purchased from the court reporter referenced above. After 90 days, the
                transcript may be accessed via PACER. Other transcript formats,
         Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 23 of 101
                 (multi-page, condensed, CD or ASCII) may be purchased from the
                 court reporter.<P>NOTICE RE REDACTION OF
                 TRANSCRIPTS: The parties have twenty-one days to file with the
                 court and the court reporter any request to redact personal identifiers
                 from this transcript. If no such requests are filed, the transcript will be
                 made available to the public via PACER without redaction after 90
                 days. The policy, which includes the five personal identifiers
                 specifically covered, is located on our website at
                 www.dcd.uscourts.gov.<P></P> Redaction Request due 8/29/2019.
                 Redacted Transcript Deadline set for 9/8/2019. Release of Transcript
                 Restriction set for 11/6/2019.(pk) (Entered: 08/08/2019)
08/14/2019   76 MOTION for Relief from Judgment by MATTHEW COUCH
                (Attachments: # 1 Text of Proposed Order)(ztd) (Entered: 08/15/2019)
08/16/2019   77 Joint MOTION for Scheduling Order by AARON RICH
                (Attachments: # 1 Text of Proposed Order)(Gottlieb, Michael)
                (Entered: 08/16/2019)
08/26/2019   78 Memorandum in opposition to re 76 MOTION for Relief from
                Judgment filed by AARON RICH. (Attachments: # 1 Exhibit 1, # 2
                Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Text of Proposed Order)
                (Riley, Joshua) (Entered: 08/26/2019)
09/03/2019   79 REPLY to opposition re 76 MOTION for Relief from Judgment filed
                by MATTHEW COUCH . (Attachments: # 1 Exhibit)(jf) Modified on
                10/21/2019 to correct filer (jf). (Entered: 09/06/2019)
09/05/2019   80 SCHEDULING ORDER. It is hereby ORDERED that the following
                Scheduling Order is entered, subject to the rights of the parties to seek
                modification of the schedule. Discovery due by 1/27/2020; opening
                expert reports due by 2/10/2020; rebuttal expert reports due by
                2/24/2020; close of expert discovery due by 3/2/2020; summary
                judgment and Daubert motions due by 3/16/2020; opposition to
                summary judgment and Daubert motions due by 4/13/2020; replies
                due by 4/27/2020; pretrial conference set for 5/26/2020, or as soon as
                the Court can accommodate the parties; trial set for 6/8/2020, or as
                soon as the Court can accommodate the parties. Signed by Judge
                Richard J. Leon on 8/29/19. (tg) Modified title on 9/9/2019 (tg).
                (Entered: 09/09/2019)
09/10/2019   81 STIPULATION re 76 MOTION for Relief from Judgment (Joint) by
                AARON RICH. (Attachments: # 1 Text of Proposed Order)(Gottlieb,
                Michael) (Entered: 09/10/2019)
09/24/2019       MINUTE ORDER. In light of 69 Plaintiff's Notice of Third-Party Rod
         Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 24 of 101
                 Wheeler's Production of Documents in Response to Order to Show
                 Cause, it is hereby ORDERED that 39 Plaintiff's Motion to Compel
                 Rod Wheeler's Compliance with Rule 45 Subpoena is DENIED
                 WITHOUT PREJUDICE. SO ORDERED. Signed by Judge Richard J.
                 Leon on 9/24/19. (lcrjl1) (Entered: 09/24/2019)
10/11/2019   82 MOTION to Withdraw as Attorney by EDWARD BUTOWSKY
                (Attachments: # 1 Text of Proposed Order)(Harvey, Philip) (Entered:
                10/11/2019)
10/14/2019   83 MOTION to Take Deposition by AARON RICH (Attachments: # 1
                Declaration Meryl Governski, # 2 Exhibit Ex. 1 to Governski
                Declaration, # 3 Exhibit Ex. 2 to Governski Declaration, # 4 Exhibit
                Ex. 3 to Governski Declaration, # 5 Text of Proposed Order)(Gottlieb,
                Michael) (Entered: 10/14/2019)
10/15/2019   84 ORDER. Upon consideration of the 82 Motion to Withdraw filed by
                Attorney Philip Harvey, and for good cause shown, it is HEREBY
                ORDERED that the 82 Motion is GRANTED and that Mr. Harvey's
                appearance on behalf of Edward Butowsky shall be stricken effective
                the date of this Order. SO ORDERED. Signed by Judge Richard J.
                Leon on 10/14/2019. (jth) (Entered: 10/16/2019)
10/17/2019   85 MOTION for Reconsideration re 84 Order on Motion to Withdraw as
                Attorney, by AARON RICH (Attachments: # 1 Exhibit, # 2 Text of
                Proposed Order)(Riley, Joshua) (Entered: 10/17/2019)
10/24/2019   86 RESPONSE re 85 MOTION for Reconsideration re 84 Order on
                Motion to Withdraw as Attorney, filed by PHILIP J. HARVEY.
                (Harvey, Philip) (Entered: 10/24/2019)
10/29/2019   87 REPLY to opposition to motion re 83 MOTION to Take Deposition
                filed by AARON RICH. (Gottlieb, Michael) (Entered: 10/29/2019)
10/30/2019   88 REPLY to opposition to motion re 85 MOTION for Reconsideration re
                84 Order on Motion to Withdraw as Attorney, filed by AARON RICH.
                (Attachments: # 1 Exhibit A)(Riley, Joshua) (Entered: 10/30/2019)
10/31/2019   89 Unopposed MOTION Permission to Serve Third Party WikiLeaks Via
                Twitter by AARON RICH (Attachments: # 1 Declaration 2019.10.31
                Governski Declaration ISO Rich's Motion for Permission to Serve
                Third Party Wikileak, # 2 Exhibit EX. 1 to Governski Decl. Proposed
                WikiLeaks Subpoena, # 3 Exhibit EX. 2 to Governski Decl.
                2018.07.17 M. Governski Email to DOJ and Attached Letter, # 4
                Exhibit EX. 3 to Governski Decl. 2018.07.19 RE IACAP Inquiry, # 5
                Exhibit EX. 4 to Governski Decl. 2019.04.19 Email from M.Gottlieb
         Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 25 of 101
                to B. Pollack, # 6 Exhibit EX. 5 to Governski Decl. 2019.05.21 Email
                from B. Pollack to M. Gottlieb, # 7 Exhibit EX. 6 to Governski Decl.
                2019.09.10 09.36 Email from MG to wl legal, # 8 Exhibit EX. 7 to
                Governski Decl. 2019.09.10 10.50 wl legal Bounceback, # 9 Exhibit
                EX. 8 to Governski Decl. 2019.09.10 11.13 Email from MG to wl
                lawyers, # 10 Exhibit EX. 9 to Governski Decl. 2019.09.10 12.53 wl
                lawyers Bounceback, # 11 Exhibit EX. 10 to Governski Decl.
                2019.09.14 06.49 Bounce re wl legal, # 12 Exhibit EX. 11 to
                Governski Decl. 2019.09.14 08.31 Bounce re wl lawyers, # 13 Exhibit
                EX. 12 to Governski Decl. 2019.09.20 10.15 Email from MG to wl
                lawyers and wl legal, # 14 Exhibit EX. 13 to Governski Decl.
                2019.09.20 11.29 Bounce re wl lawyers, # 15 Exhibit EX. 14 to
                Governski Decl. 2019.09.20 11.29 Bounce re wl legal, # 16 Exhibit
                EX. 15 to Governski Decl. 2019.09.24 07.25 wl legal Bounceback, #
                17 Exhibit EX. 16 to Governski Decl. 2019.09.24 07.26 wl lawyers
                Bounceback, # 18 Exhibit EX. 17 to Governski Decl. Couch Initial
                Disclosures, # 19 Exhibit EX. 18 to Governski Decl. Butowsky Initial
                Disclosures, # 20 Text of Proposed Order Proposed Order)(Gottlieb,
                Michael) (Entered: 10/31/2019)
11/01/2019      MINUTE ORDER granting in part and denying in part 83 Plaintiff's
                Motion For Authorization To Take Up To Fifteen Total Depositions.
                Upon consideration of plaintiff's motion, it is hereby ORDERED that
                the motion is GRANTED in part and DENIED in part. It is further
                ORDERED that plaintiff is hereby authorized to take up to a total of
                ten depositions. SO ORDERED. Signed by Judge Richard J. Leon on
                11/1/2019. (lcrjl1) (Entered: 11/01/2019)
11/01/2019      MINUTE ORDER denying 85 Plaintiff's Motion for Reconsideration
                of the Court's Order Granting Mr. Harvey's Motion to Withdraw as
                Counsel. Upon consideration of plaintiff's motion, it is hereby
                ORDERED that the motion is DENIED. SO ORDERED. Signed by
                Judge Richard J. Leon on 11/1/19. (lcrjl1) (Entered: 11/01/2019)
11/04/2019      MINUTE ORDER. Upon consideration of 76 Defendant Couch's
                Motion for Relief from Judgment and 81 Joint Stipulation Regarding
                Defendant Couch's Rule 60(b) Motion, it is hereby ORDERED that
                the motion is DENIED without prejudice. SO ORDERED. Signed by
                Judge Richard J. Leon on 11/4/2019. (lcrjl1) (Entered: 11/04/2019)
11/07/2019   90 NOTICE of Appearance by Eden P. Quainton on behalf of
                MATTHEW COUCH (Quainton, Eden) (Main Document 90 replaced
                on 11/14/2019) (zeg). (Entered: 11/07/2019)
11/08/2019   91 MOTION for Issuance of Letters Rogatory by AARON RICH
         Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 26 of 101
                (Attachments: # 1 Declaration, # 2 Exhibit EXHIBIT 01 - Declaration
                of Meryl Governski, # 3 Exhibit EXHIBIT 02 - DVD of Julian
                Assange Interview.pdf, # 4 Exhibit EXHIBIT 03 - WikiLeaks Tweet
                August 10 2016, # 5 Exhibit EXHIBIT 04 - WikiLeaks Tweet May 16
                2017, # 6 Exhibit EXHIBIT 05 - WikiLeaks Tweet August 1 2017 (1),
                # 7 Exhibit EXHIBIT 06 - WikiLeaks Tweet August 1 2017 (2), # 8
                Exhibit EXHIBIT 07 - Mueller Report, # 9 Exhibit EXHIBIT 08 -
                WikiLeaks Contact Website, # 10 Exhibit EXHIBIT 09 - Sydney
                Morning Herald Article, # 11 Exhibit EXHIBIT 10 - WikiLeaks Legal
                Website, # 12 Exhibit EXHIBIT 11 - NPR Article, # 13 Exhibit
                EXHIBIT 12 - BBC Article, # 14 Exhibit EXHIBIT 13 - Governski
                Email re IACAP Inquiry, # 15 Exhibit EXHIBIT 14 - Ossenova Email
                re IACAP Inquiry, # 16 Exhibit EXHIBIT 15 - April 2019 Letter to
                Pollack, # 17 Exhibit EXHIBIT 16 - Email Correspondence between
                Gottlieb and Pollack, # 18 Exhibit EXHIBIT 17 - September 10 2019
                Governski Email to WL-Legal, # 19 Exhibit EXHIBIT 18 - September
                10 2019 Mimecast Email Alert re WL-Legal, # 20 Exhibit EXHIBIT
                19 - September 10 2019 Governski Email to WL-Lawyers, # 21
                Exhibit EXHIBIT 20 - September 10 2019 Mimecast Email Alert re
                WL-Lawyers, # 22 Exhibit EXHIBIT 21 - September 14 2019
                Mimecast Email Alert re WL-Legal, # 23 Exhibit EXHIBIT 22 -
                September 14 2019 Mimecast Email Alert re WL-Lawyers, # 24
                Exhibit EXHIBIT 23 - September 20 2019 Governski Email to WL-
                Lawyers and WL-Legal, # 25 Exhibit EXHIBIT 24 - September 20
                2019 Mimecast Email Alert re WL-Lawyers, # 26 Exhibit EXHIBIT
                25 - September 20 2019 Mimecast Email Alert re WL-Legal, # 27
                Exhibit EXHIBIT 26 - September 24 2019 Mimecast Email Alert re
                WL-Legal, # 28 Exhibit EXHIBIT 27 - September 24 2019 Mimecast
                Email Alert re WL-Lawyers, # 29 Exhibit EXHIBIT 28 - Couch Initial
                Disclosures, # 30 Exhibit EXHIBIT 29 - Butowsky Initial Disclosures,
                # 31 Exhibit EXHIBIT 30 - Couch Reply For Request Documents, #
                32 Exhibit EXHIBIT 31 - October 25 2019 Butowsky Declaration, #
                33 Text of Proposed Order)(Gottlieb, Michael) (Entered: 11/08/2019)
11/13/2019   92 NOTICE of Appearance by Eden P. Quainton on behalf of EDWARD
                BUTOWSKY (Quainton, Eden) (Entered: 11/13/2019)
11/14/2019      ENTERED IN ERROR.....NOTICE OF CORRECTED DOCKET
                ENTRY: re 90 Notice of Appearance was entered in error and counsel
                has refiled. (SEE DOCKET ENTRY 92 to view document) (eg)
                Modified on 11/14/2019 (zeg). (Entered: 11/14/2019)
12/23/2019      MINUTE ORDER. It is hereby ORDERED that a status conference
                shall be set for January 21, 2020 at 04:00 PM in Courtroom 18 before
         Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 27 of 101
                 Judge Richard J. Leon. SO ORDERED. Signed by Judge Richard J.
                 Leon on 12/23/2019. (lcrjl1) (Entered: 12/23/2019)
12/30/2019   93 MOTION for Sanctions by AARON RICH (Attachments: # 1
                Declaration, # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit Redacted Ex. 3, #
                5 Exhibit Redacted Ex. 4, # 6 Exhibit Redacted Ex. 5, # 7 Exhibit
                Redacted Ex. 6, # 8 Exhibit Redacted Ex. 7, # 9 Text of Proposed
                Order)(Riley, Joshua) (Entered: 12/30/2019)
12/30/2019   94 SEALED MOTION filed by AARON RICH (Attachments: # 1
                Exhibit, # 2 Exhibit, # 3 Exhibit, # 4 Exhibit, # 5 Exhibit, # 6 Text of
                Proposed Order)(Riley, Joshua) (Entered: 12/30/2019)
01/03/2020   95 MOTION to Enforce by AARON RICH (Attachments: # 1
                Declaration, # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4
                (Sealed), # 6 Exhibit 5 (Sealed), # 7 Exhibit 6 (Sealed), # 8 Exhibit 7
                (Sealed), # 9 Exhibit 8, # 10 Exhibit 9, # 11 Exhibit 10, # 12 Exhibit
                11, # 13 Exhibit 12 (Sealed), # 14 Exhibit 13, # 15 Exhibit 14, # 16
                Exhibit 15, # 17 Exhibit 16 (Redacted), # 18 Exhibit 17 (Redacted), #
                19 Exhibit 18, # 20 Exhibit 19, # 21 Exhibit 20, # 22 Text of Proposed
                Order)(Riley, Joshua) Modified on 1/6/2020 (jf). (Entered:
                01/03/2020)
01/03/2020   96 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
                SEAL filed by AARON RICH (This document is SEALED and only
                available to authorized persons.) (Attachments: # 1 Memorandum in
                Support, # 2 Exhibit 4 (Sealed Version), # 3 Exhibit 5 (Sealed
                Version), # 4 Exhibit 6 (Sealed Version), # 5 Exhibit 7 (Sealed
                Version), # 6 Exhibit 12 (Sealed Version), # 7 Exhibit 16 (Sealed
                Version), # 8 Exhibit 17 (Sealed Version), # 9 Text of Proposed Order
                re Motion to Compel, # 10 Text of Proposed Order re Motion to Seal)
                (Riley, Joshua) (Entered: 01/03/2020)
01/06/2020   97 MOTION for Extension of Time to Complete Discovery (Redacted) or
                in the alternative, MOTION to Stay Discovery (Redacted) by
                EDWARD BUTOWSKY, MATTHEW COUCH (Attachments: # 1
                Declaration Declaration of Eden P. Quainton (Redacted), # 2 Exhibit
                Exhibit 1 - Letter to Johh C. Eckenrode, # 3 Exhibit Exhibit 2 - Hersh
                Audio (Redacted), # 4 Exhibit Exhibit 3 - Extract from Plaintiff's
                Responses to Interrogatories (Redacted), # 5 Exhibit Exhibit 4 -
                Extract from Wheeler Deposition (Redacted), # 6 Exhibit Exhibit 5 -
                Order Denying Motion to Compel, # 7 Exhibit Exhibit 6 - Hardy
                Declaration, # 8 Exhibit Exhibit 8 - Letter from NSA, # 9 Declaration
                Declaration of Edward Butowsky, # 10 Declaration Declaration of
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 28 of 101
                  Matthew Couch, # 11 Text of Proposed Order Proposed Order)
                  (Quainton, Eden) (Entered: 01/06/2020)
01/06/2020   98 LARGE ADDITIONAL ATTACHMENT(S) Exhibit 7 - Inspector
                General's Report Excutive Summary and Table of Contents by
                EDWARD BUTOWSKY, MATTHEW COUCH 97 MOTION for
                Extension of Time to Complete Discovery (Redacted) or in the
                alternative MOTION to Stay Discovery (Redacted) filed by EDWARD
                BUTOWSKY, MATTHEW COUCH. (Quainton, Eden) (Entered:
                01/06/2020)
01/06/2020   99 LARGE ADDITIONAL ATTACHMENT(S) Exhibit 7 - Inspector
                General's Report Body of Report by EDWARD BUTOWSKY,
                MATTHEW COUCH 97 MOTION for Extension of Time to
                Complete Discovery (Redacted) or in the alternative MOTION to Stay
                Discovery (Redacted) filed by EDWARD BUTOWSKY, MATTHEW
                COUCH. (Quainton, Eden) (Entered: 01/06/2020)
01/06/2020 100 MOTION for Issuance of Letters Rogatory or Letter Request
               (Redacted) by EDWARD BUTOWSKY, MATTHEW COUCH
               (Attachments: # 1 Declaration Declaration of Eden P. Quainton
               (Redacted, # 2 Exhibit Exhibit 1 - ICA Report, # 3 Exhibit Exhibit 2 -
               Mueller Report Volume I, # 4 Exhibit Exhibit 3 - Inspector General's
               Report Executive Summary and Table of Contents, # 5 Exhibit Exhibit
               4 - Proposed Letter Request, # 6 Text of Proposed Order Proposed
               Order)(Quainton, Eden) (Entered: 01/06/2020)
01/06/2020 101 LARGE ADDITIONAL ATTACHMENT(S) Exhibit 3 - Inspector
               General's Report Body of Report by EDWARD BUTOWSKY,
               MATTHEW COUCH 100 MOTION for Issuance of Letters Rogatory
               or Letter Request (Redacted) filed by EDWARD BUTOWSKY,
               MATTHEW COUCH. (Quainton, Eden) (Entered: 01/06/2020)
01/06/2020 102 MOTION to Take Deposition Motion to Take Five Depositions
               (Redacted) by MATTHEW COUCH (Attachments: # 1 Declaration
               Declaration of Eden P. Quainton, # 2 Exhibit Exhibit 1 - Couch Initial
               Disclosures, # 3 Exhibit Exhibit 2 - Wheeler Deposition Extracts
               (Redacted), # 4 Text of Proposed Order Proposed Order)(Quainton,
               Eden) (Entered: 01/06/2020)
01/06/2020 103 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by EDWARD BUTOWSKY, MATTHEW COUCH (This
               document is SEALED and only available to authorized persons.)
               (Attachments: # 1 Declaration Declaration of Eden P. Quainton in
               Support of Motion to Seal (sealed), # 2 Exhibit Exhibit 1 - Unredacted
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 29 of 101
                 Motion to Extend or Stay Discovery (sealed), # 3 Exhibit Exhibit 2 -
                 Unredacted Declaration in Support of Motion to Extend or Stay
                 Discovery (sealed), # 4 Exhibit Exhibit 3 - Unredacted Sy Hersh
                 Audio (sealed), # 5 Exhibit Exhibit 4 - Unredacted Extracts from
                 Responses to Inerrogatories (sealed, # 6 Exhibit Exhibit 5 -
                 Unredacted Wheeler Deposition Extracts (sealed), # 7 Exhibit Exhibit
                 6 - Unredacted Motion for Issuance of a Letter Request (sealed), # 8
                 Exhibit Exhibit 7 - Unredacted Declaration in Support of Motion for
                 Issuance of Letter Request (sealed), # 9 Exhibit Exhibit 8 - Unredacted
                 Motion for Authorization to Take Five Depositions (sealed), # 10
                 Exhibit Exhibit 9 - Unredacted Wheeler Deposition Extracts (sealed),
                 # 11 Text of Proposed Order Proposed Order)(Quainton, Eden)
                 (Entered: 01/07/2020)
01/08/2020 104 MOTION for Discovery Motion to Deem Facts in Certain RFAs
               Admitted by AARON RICH (Attachments: # 1 Exhibit 1, # 2 Exhibit
               2, # 3 Text of Proposed Order)(Riley, Joshua) (Entered: 01/08/2020)
01/08/2020 105 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by EDWARD BUTOWSKY, MATTHEW COUCH (This
               document is SEALED and only available to authorized persons.)
               (Attachments: # 1 Declaration Declaration of Eden P. Quainton in
               Support of Motion, # 2 Text of Proposed Order Proposed Order)
               (Quainton, Eden) (Entered: 01/08/2020)
01/13/2020 106 REDACTED DOCUMENT- Redacted Motion and Attachments to 97
               MOTION for Extension of Time to Complete Discovery (Redacted) or
               in the alternative MOTION to Stay Discovery (Redacted) by
               EDWARD BUTOWSKY, MATTHEW COUCH. (Attachments: # 1
               Declaration Declaration of Eden P. Quainton in Support of Motion
               (Redacted), # 2 Exhibit Hersh Audio (Redacted), # 3 Exhibit Extract
               from Plaintiff's Response to Interrogatories (Redacted), # 4 Exhibit
               Wheeler Deposition Extracts (Redacted))(Quainton, Eden) (Entered:
               01/13/2020)
01/13/2020 107 REDACTED DOCUMENT- Redacted Motion and Attachment to 100
               MOTION for Issuance of Letters Rogatory or Letter Request
               (Redacted) by EDWARD BUTOWSKY, MATTHEW COUCH.
               (Attachments: # 1 Declaration Declaration of Eden P. Quainton in
               Support of Motion (Redacted))(Quainton, Eden) (Entered:
               01/13/2020)
01/13/2020 108 REDACTED DOCUMENT- Redacted Motion and Attachment to 102
               MOTION to Take Deposition Motion to Take Five Depositions
               (Redacted) by MATTHEW COUCH. (Attachments: # 1 Exhibit
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 30 of 101
                 Wheeler Deposition Extracts (Redacted))(Quainton, Eden) (Entered:
                 01/13/2020)
01/13/2020 109 Memorandum in opposition to re 93 MOTION for Sanctions filed by
               EDWARD BUTOWSKY. (Attachments: # 1 Declaration Declaration
               of Eden P. Quainton in Support of Opposition, # 2 Exhibit Exhibit 1
               January 6 email, # 3 Exhibit Exhibit 2 January 10 Riley Quainton
               email, # 4 Exhibit Exhibit 3 January 10 Quainton Riley email, # 5
               Exhibit Exhibit 4 November 23 Riley Quainton email, # 6 Exhibit
               Exhibit 5 December 1 Riley Quainton email, # 7 Exhibit Exhibit 6
               Search Terms, # 8 Exhibit Exhibit 7 Quainton Riley December 23
               email, # 9 Declaration Declaration of Edward Butowsky, # 10
               Declaration Declaration of Richard Gralnik, # 11 Exhibit Exhibit A
               Gralnik Resume, # 12 Exhibit Exhibit B Gralnik Expert History)
               (Quainton, Eden) (Entered: 01/13/2020)
01/15/2020 110 NOTICE of Appearance by Martin J. Weinstein on behalf of AARON
               RICH (Weinstein, Martin) (Entered: 01/15/2020)
01/15/2020 111 ENTERED IN ERROR.....ERRATA by EDWARD BUTOWSKY 109
               Memorandum in Opposition filed by EDWARD BUTOWSKY.
               (Attachments: # 1 Exhibit Exhibit 2 - Riley Quainton January 10
               email)(Quainton, Eden) Modified on 1/15/2020 (jf). (Entered:
               01/15/2020)
01/15/2020       NOTICE OF CORRECTED DOCKET ENTRY: Document No. re 111
                 Errata was entered in error at the request of counsel and will be refiled.
                 (jf) (Entered: 01/15/2020)
01/15/2020 112 ERRATA by EDWARD BUTOWSKY 109 Memorandum in
               Opposition,,, filed by EDWARD BUTOWSKY. (Attachments: # 1
               Exhibit Exhibit 2 - Riley Quainton January 10 email (Redacted))
               (Quainton, Eden) (Entered: 01/15/2020)
01/15/2020 113 NOTICE of Appearance by Katherine A. Petti on behalf of FOX
               NEWS NETWORK, LLC (Petti, Katherine) (Entered: 01/15/2020)
01/15/2020 114 WITHDRAWN PURSUANT TO 9/28/2020 MINUTE
               ORDER.....MOTION for Protective Order barring Deposition and
               Memorandum in Support by FOX NEWS NETWORK, LLC, Malia
               Zimmerman (Petti, Katherine) Modified on 9/30/2020 (zrdj). (Entered:
               01/15/2020)
01/15/2020 115 NOTICE of Appearance by Vincent H. Cohen, Jr on behalf of Malia
               Zimmerman (Cohen, Vincent) (Entered: 01/15/2020)
01/16/2020 116 Memorandum in opposition to re 97 MOTION for Extension of Time
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 31 of 101
                  to Complete Discovery (Redacted) or in the alternative MOTION to
                  Stay Discovery (Redacted) filed by AARON RICH. (Attachments: # 1
                  Declaration, # 2 Exhibit 1-9, # 3 Exhibit 10-19, # 4 Exhibit 20-29, # 5
                  Exhibit 30-39, # 6 Exhibit 40-49, # 7 Exhibit 50-59, # 8 Exhibit 60-69,
                  # 9 Exhibit 70-79, # 10 Exhibit 80-83)(Gottlieb, Michael) (Entered:
                  01/16/2020)
01/16/2020 117 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by AARON RICH (This document is SEALED and only
               available to authorized persons.) (Attachments: # 1 Exhibit
               Unredacted Opposition to Defentants' Motion to Extend Discovery, # 2
               Exhibit 1, # 3 Exhibit 30, # 4 Exhibit 31, # 5 Exhibit 33, # 6 Exhibit
               34, # 7 Exhibit 35, # 8 Exhibit 36, # 9 Exhibit 37, # 10 Exhibit 38, #
               11 Exhibit 39, # 12 Exhibit 40, # 13 Exhibit 51, # 14 Exhibit 56, # 15
               Exhibit 58, # 16 Exhibit 60, # 17 Exhibit 62, # 18 Exhibit 74, # 19
               Exhibit 76, # 20 Exhibit 83, # 21 Text of Proposed Order)(Gottlieb,
               Michael) (Entered: 01/16/2020)
01/17/2020 118 REPLY to opposition to motion re 93 MOTION for Sanctions filed by
               AARON RICH. (Attachments: # 1 Declaration, # 2 Exhibit 1, # 3
               Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6 Exhibit 5, # 7 Exhibit 6, # 8
               Exhibit 7, # 9 Exhibit 8, # 10 Exhibit 9, # 11 Exhibit 10)(Riley,
               Joshua) (Entered: 01/17/2020)
01/17/2020 119 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by AARON RICH (This document is SEALED and only
               available to authorized persons.) (Attachments: # 1 Exhibit
               Unredacted Reply, # 2 Exhibit 8, # 3 Exhibit 9, # 4 Exhibit 10, # 5
               Text of Proposed Order)(Riley, Joshua) (Entered: 01/17/2020)
01/17/2020 120 Memorandum in opposition to re 95 MOTION to Enforce filed by
               MATTHEW COUCH. (Attachments: # 1 Declaration Declaration of
               Eden P. Quainton in Support of Opposition, # 2 Exhibit Exhibit 1 -
               Order Denying Motion to Compel, # 3 Exhibit Exhibit 2 - Letter to
               John C. Eckenrode, # 4 Exhibit Exhibit 3 - Wheeler Deposition
               Extracts, # 5 Declaration Declaration of Matthew Couch)(Quainton,
               Eden) (Entered: 01/17/2020)
01/19/2020        MINUTE ORDER. Upon consideration of 94 Plaintiff's Sealed Motion
                  for Leave to Seal Certain Documents Pursuant to the Protective Order
                  and 96 Plaintiff's Sealed Motion for Leave to Hold Certain Documents
                  Under Seal, it is hereby ORDERED that the motions are GRANTED.
                  The Clerk is directed to maintain under seal 94 Plaintiff's Sealed
                  Motion for Leave to Seal and the exhibits thereto and 96 Plaintiff's
                  Sealed Motion to Hold Under Seal and the exhibits thereto. SO
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 32 of 101
                 ORDERED. Signed by Judge Richard J. Leon on 1/19/20. (lcrjl1)
                 (Entered: 01/19/2020)
01/21/2020 121 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by AARON RICH (This document is SEALED and only
               available to authorized persons.) (Attachments: # 1 Text of Proposed
               Order)(Governski, Meryl) (Entered: 01/21/2020)
01/21/2020 122 ERRATA by AARON RICH. (Attachments: # 1 Exhibit 1, # 2 Exhibit
               3)(Governski, Meryl) (Entered: 01/21/2020)
01/21/2020 123 NOTICE of Appearance by Stephen J. Fuzesi on behalf of FOX
               NEWS NETWORK, LLC (Fuzesi, Stephen) (Entered: 01/21/2020)
01/22/2020 124 REPLY to opposition to motion re 95 MOTION to Enforce filed by
               AARON RICH. (Riley, Joshua) (Entered: 01/22/2020)
01/22/2020 125 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by AARON RICH (This document is SEALED and only
               available to authorized persons.) (Attachments: # 1 Exhibit
               Unredacted Reply, # 2 Text of Proposed Order)(Riley, Joshua)
               (Entered: 01/22/2020)
01/22/2020 126 NOTICE OF SUPPLEMENTAL AUTHORITY by AARON RICH
               (Gottlieb, Michael) (Entered: 01/22/2020)
01/22/2020 127 Memorandum in opposition to re 104 MOTION for Discovery Motion
               to Deem Facts in Certain RFAs Admitted filed by EDWARD
               BUTOWSKY, MATTHEW COUCH. (Attachments: # 1 Declaration
               Declaration of Eden P. Quainton in Support of Opposition, # 2 Exhibit
               Exhibit 1 - Riley November 23 2019 email, # 3 Exhibit Exhibit 2 -
               Couch Deposition Extracts (Redacted), # 4 Exhibit Exhibit 3 -
               Quainton December 23 Email, # 5 Exhibit Exhibit 4 - Quainton Riley
               January 8 2020 email, # 6 Exhibit Exhibit 5 - Riley Quainton January
               8, 2020 email, # 7 Exhibit Exhibit 6 - Quainton Riley January 8
               Response, # 8 Exhibit Exhibit 7 - Couch Responses to Second
               Requests for Admissions, # 9 Exhibit Exhibit 8 - Butowsky Responses
               to Second Requests for Admissions, # 10 Text of Proposed Order
               Proposed Order)(Quainton, Eden) (Entered: 01/22/2020)
01/22/2020 128 Cross MOTION to Withdraw and Amend Admissions by EDWARD
               BUTOWSKY, MATTHEW COUCH (Attachments: # 1 Declaration
               Declaration of Eden P. Quainton in Support of Cross-Motin, # 2
               Exhibit Exhibit 1 - Riley November 23 email, # 3 Exhibit Exhibit 2 -
               Couch Deposition Extracts (Redacted), # 4 Exhibit Exhibit 3 -
               Quainton December 23 email, # 5 Exhibit Exhibit 4 - Quainton Riley
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 33 of 101
                 January 8 2020 email, # 6 Exhibit Exhibit 5 - Riley Quainton January
                 8 2020 email, # 7 Exhibit Exhibit 6 - Quainton Riley January 8 2020
                 response, # 8 Exhibit Exhibit 7 - Couch Responses to Plaintiff's
                 Second Requests for Admissions, # 9 Exhibit Exhibit 8 - Butowsky
                 Responses to Plaintiff's Second Requests for Admissions, # 10 Text of
                 Proposed Order Proposed Order)(Quainton, Eden). Added MOTION
                 to Amend/Correct on 1/29/2020 (znmw). (Entered: 01/23/2020)
01/23/2020 129 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by EDWARD BUTOWSKY, MATTHEW COUCH (This
               document is SEALED and only available to authorized persons.)
               (Attachments: # 1 Declaration Declaration of Eden P. Quainton in
               Support of Motion for Provisional Sealing)(Quainton, Eden) (Entered:
               01/23/2020)
01/23/2020 130 REPLY to opposition to motion re 97 MOTION for Extension of Time
               to Complete Discovery (Redacted) or in the alternative MOTION to
               Stay Discovery (Redacted) filed by EDWARD BUTOWSKY,
               MATTHEW COUCH. (Attachments: # 1 Declaration Declaration of
               Eden P. Quainton in Support of Reply to Opposition, # 2 Exhibit
               Exhibit 1 - December 6 Couch Production, # 3 Exhibit Exhibit 2 -
               December 23 Butowsky Production Update, # 4 Exhibit Exhibit 3 -
               Texas Health Presbyterian Patient Portal Screenshot, # 5 Exhibit
               Exhibit 4 - January 10 Operative Note)(Quainton, Eden) (Entered:
               01/23/2020)
01/24/2020 131 REDACTED DOCUMENT- Redacted Exhibit to 130 Reply to
               opposition to Motion,, Redacted Exhibit 1 by EDWARD
               BUTOWSKY, MATTHEW COUCH. (Quainton, Eden) (Entered:
               01/24/2020)
01/24/2020 132 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by EDWARD BUTOWSKY, MATTHEW COUCH (This
               document is SEALED and only available to authorized persons.)
               (Attachments: # 1 Declaration Declaration of Eden P. Quainton, dated
               January 24 2020, # 2 Exhibit Exhibit 1 - December 6 Couch
               Production)(Quainton, Eden) (Entered: 01/24/2020)
01/24/2020 133 ORDER. It is hereby ORDERED that 89 Plaintiff's Unopposed Motion
               to Serve WikiLeaks via Twitter is GRANTED. It is further ORDERED
               that 91 Plaintiff's Motion for Issuance of Letters Rogatory and 100
               Defendants' Motion for Issuance of Letters Rogatory are DENIED. It
               is further ORDERED that 95 Plaintiff's Motion to Enforce is
               GRANTED. SO ORDERED (See attached Order for details.) Signed
               by Judge Richard J. Leon on 1/24/20. (lcrjl1) (Entered: 01/24/2020)
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 34 of 101

01/27/2020 134 NOTICE Of Correction by EDWARD BUTOWSKY, MATTHEW
               COUCH re 130 Reply to opposition to Motion,, (Attachments: # 1
               Declaration Declaration of Eden P. Quainton in Support of Notice of
               Correction)(Quainton, Eden) (Entered: 01/27/2020)
01/28/2020 135 REPLY to opposition to motion re 104 MOTION for Discovery
               Motion to Deem Facts in Certain RFAs Admitted filed by AARON
               RICH. (Attachments: # 1 Text of Proposed Order)(Riley, Joshua)
               (Entered: 01/28/2020)
01/28/2020 136 Memorandum in opposition to re 128 Cross MOTION to Withdraw
               and Amend Admissions filed by AARON RICH. (Attachments: # 1
               Text of Proposed Order)(Riley, Joshua) (Entered: 01/28/2020)
01/29/2020 137 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by AARON RICH (This document is SEALED and only
               available to authorized persons.) (Attachments: # 1 Unredacted
               Opposition to Defendants' Motion for Protective Order, # 2 Exhibit 5,
               # 3 Exhibit 7, # 4 Exhibit 8, # 5 Exhibit 9, # 6 Exhibit 10, # 7 Exhibit
               11, # 8 Exhibit 13, # 9 Exhibit 14, # 10 Exhibit 15, # 11 Exhibit 16, #
               12 Exhibit 17, # 13 Exhibit 18, # 14 Exhibit 19, # 15 Exhibit 20, # 16
               Exhibit 21, # 17 Exhibit 22, # 18 Exhibit 23, # 19 Exhibit 24, # 20
               Exhibit 25, # 21 Text of Proposed Order)(Gottlieb, Michael) (Entered:
               01/29/2020)
01/29/2020 138 RESPONSE re 114 MOTION for Protective Order barring Deposition
               and Memorandum in Support filed by AARON RICH. (Attachments:
               # 1 Declaration Declaration of Andrew English ISO Opposition to
               Defendants' Motion for Protective Order, # 2 Exhibit 1 -- Zimmerman
               Article, # 3 Exhibit 2 -- Wheeler Dep Excerpt, # 4 Exhibit 3 --
               Wheeler Dep Excerpt, # 5 Exhibit 4 -- Wheeler Dep Excerpt, # 6
               Exhibit 5, # 7 Exhibit 6 -- Wheeler Dep Excerpt, # 8 Exhibit 7, # 9
               Exhibit 8, # 10 Exhibit 9, # 11 Exhibit 10, # 12 Exhibit 11, # 13
               Exhibit 12 -- Joe Biggs Document., # 14 Exhibit 13, # 15 Exhibit 14, #
               16 Exhibit 15, # 17 Exhibit 16, # 18 Exhibit 17, # 19 Exhibit 18, # 20
               Exhibit 19, # 21 Exhibit 20, # 22 Exhibit 21, # 23 Exhibit 22, # 24
               Exhibit 23, # 25 Exhibit 24, # 26 Exhibit 25, # 27 Exhibit 26 --
               Schoenberg Dep Excerpts, # 28 Exhibit 27 -- Wheeler Dep Excerpts, #
               29 Exhibit 28 -- English Declaration, # 30 Exhibit 29 -- Email with
               David Stern, # 31 Exhibit 30 -- Wheeler Dep Excerpts, # 32 Exhibit 31
               -- Wheeler Email, # 33 Exhibit 32 -- Wheeler Email, # 34 Exhibit 33 --
               Wheeler Email, # 35 Exhibit 34 -- Wheeler Email, # 36 Exhibit 35 --
               Wheeler Email, # 37 Exhibit 36 -- Wheeler Email, # 38 Exhibit 37 --
               Wheeler Email, # 39 Exhibit 38 -- Wheeler Email, # 40 Exhibit 39 --
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 35 of 101
                 Wheeler Email, # 41 Exhibit 40 -- Wheeler Email, # 42 Exhibit 41 --
                 Wheeler Email, # 43 Exhibit 42 -- Wheeler Email, # 44 Exhibit 43 --
                 Wheeler Email, # 45 Exhibit 44 -- Wheeler Email, # 46 Exhibit 45 --
                 Wheeler Email, # 47 Exhibit 46 -- Wheeler Email, # 48 Text of
                 Proposed Order)(Gottlieb, Michael) (Entered: 01/29/2020)
01/31/2020 139 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by EDWARD BUTOWSKY (This document is SEALED
               and only available to authorized persons.) (Attachments: # 1
               Supplement Notice of Supplemental Authority (Unredacted), # 2
               Declaration Declaration of Eden P. Quainton (Unredacted), # 3 Exhibit
               Exhibit 1 - Butowsky Medical Records Part I (Unredacted), # 4
               Exhibit Exhibit 2 - Butowsky Medical Records Part II (Unredacted), #
               5 Exhibit Exhibit 3 - Discharge Summary, # 6 Exhibit Exhibit 4 - Dr.
               Reitman Letter)(Quainton, Eden) (Entered: 01/31/2020)
01/31/2020 140 REDACTED DOCUMENT- to 97 MOTION for Extension of Time to
               Complete Discovery (Redacted) or in the alternative MOTION to Stay
               Discovery (Redacted), 139 SEALED MOTION FOR LEAVE TO
               FILE DOCUMENT UNDER SEAL filed by EDWARD BUTOWSKY
               (This document is SEALED and only available to authorized persons.)
               Notice of Supplemental Authority (Redacted) by EDWARD
               BUTOWSKY. (Attachments: # 1 Declaration Declaration of Eden P.
               Quainton (Redacted), # 2 Exhibit Exhibit 1 - Butowsky Medical
               Records Part I (Redacted), # 3 Exhibit Exhibit 2 - Butowsky Medical
               Records (Redacted), # 4 Exhibit Exhibit 3 - Discharge Summary, # 5
               Exhibit Exhibit 4 - Dr. Reitman Letter)(Quainton, Eden) (Entered:
               01/31/2020)
01/31/2020 141 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by MATTHEW COUCH (This document is SEALED and
               only available to authorized persons.) (Attachments: # 1 Declaration
               Declaration in Support of Motion to Seal, # 2 Supplement Notice of
               Supplemental Authority (Unredacted), # 3 Declaration Declaration in
               Support of Notice of Supplemental Authority (Unredacted), # 4
               Exhibit Exhibit 1 - Wheeler Investigative Notes (Unredacted), # 5
               Exhibit Exhibit 2 - Seth and Kelsey (Unredacted), # 6 Exhibit Exhibit
               3 - Work (Unredacted), # 7 Exhibit Exhibit 4 - Wheeler Deposition
               Extracts, # 8 Exhibit Exhibit 5 - New Phone (Unredacted), # 9 Exhibit
               Exhibit 6 - Aaron - Detective July 10 2016 (Unredacted), # 10 Exhibit
               Exhibit 7 - Della Camera Aaron July 26 2016 (Unredacted), # 11
               Exhibit Exhibit 8 - Aaron - Detective June 1 2017 (Unredacted), # 12
               Exhibit Exhibit 9 - Passcode (Unredacted), # 13 Exhibit Exhibit 10 -
               Lists (Unredacted), # 14 Exhibit Exhibit 11 - Email Account
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 36 of 101
                 (Unredacted), # 15 Exhibit Exhibit 12 - Brazile - Rich August 1 2017
                 (Unredacted), # 16 Exhibit Exhibit 13 - Brazile - Rich March 22 2017
                 (Unredacted), # 17 Exhibit Exhibit 14 - Aaron - Brazile March 30
                 2017 (Unredacted), # 18 Exhibit Exhibit 15 - Aaron Interrogatory
                 Response (Unredacted), # 19 Exhibit Edhibit 16 - Rich - Ingrisano
                 June 26 2017 (Unredacted), # 20 Text of Proposed Order Proposed
                 Order)(Quainton, Eden) (Entered: 01/31/2020)
01/31/2020 142 REDACTED DOCUMENT- Redacted Notice of Supplemental
               Authority to 102 MOTION to Take Deposition Motion to Take Five
               Depositions (Redacted), 141 SEALED MOTION FOR LEAVE TO
               FILE DOCUMENT UNDER SEAL filed by MATTHEW COUCH
               (This document is SEALED and only available to authorized persons.)
               Notice of Supplemental Authority (Redacted) by MATTHEW
               COUCH. (Attachments: # 1 Declaration Declaration in Support of
               Notice of Supplemental Authority (Redacted), # 2 Exhibit Exhibit 1 -
               Wheeler Investigative Notes (Redacted), # 3 Exhibit Exhibit 2 - Seth
               and Kelsey (Redacted), # 4 Exhibit Exhibit 3 - Work (Redacted), # 5
               Exhibit Exhibit 4 - Wheeler Deposition Extracts, # 6 Exhibit Exhibit 5
               - New Phone (Redacted), # 7 Exhibit Exhibit 6 - Aaron - Detective
               July 10 2016 (Redacted), # 8 Exhibit Exhibit 7 - Della Camera - Rich
               July 26 2017 (Redacted), # 9 Exhibit Exhibit 8 - Aaron - Detective
               June 1 2017 (Redacted), # 10 Exhibit Exhibit 9 - Passcode (Redacted),
               # 11 Exhibit Exhibit 10 - Lists (Redacted), # 12 Exhibit Exhibit 11 -
               Email account (Redacted), # 13 Exhibit Exhibit 12 - Brazile - Rich
               August 1 2017 (Redacted), # 14 Exhibit Exhibit 13 - Brazile - Rich
               March 22 2017 (Redacted), # 15 Exhibit Exhibit 14 - Aaron - Brazile
               March 30 2017 (Redacted), # 16 Exhibit Exhibit 15 - Aaron
               Interrogatory Response (Redacted), # 17 Exhibit Exhibit 16 - Rich -
               Ingrisano June 26 2017 (Redacted, # 18 Text of Proposed Order
               Proposed Order)(Quainton, Eden) (Entered: 01/31/2020)
01/31/2020 143 MOTION for Reconsideration re 133 Order on Motion for
               Miscellaneous Relief,, Order on Motion for Issuance of Letters
               Rogatory,, Order on Motion to Enforce,,, , MOTION to Stay re 114
               MOTION for Protective Order barring Deposition and Memorandum
               in Support, 133 Order on Motion for Miscellaneous Relief,, Order on
               Motion for Issuance of Letters Rogatory,, Order on Motion to
               Enforce,,, Motion for Reconsideration of Order to Enforce and for
               Stay Pending Determination of Motion for Protective Order by
               MATTHEW COUCH (Attachments: # 1 Declaration Declaration of
               Eden P. Quainton, # 2 Declaration Declaration of Matthew Couch, # 3
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 37 of 101
                 Text of Proposed Order Proposed Order)(Quainton, Eden) (Entered:
                 01/31/2020)
02/04/2020 144 NOTICE of Appearance by Joseph Marshall Terry, Jr on behalf of
               FOX NEWS NETWORK, LLC (Terry, Joseph) (Main Document 144
               replaced on 2/5/2020) (zjf). (Entered: 02/04/2020)
02/04/2020 145 REPLY to opposition to motion re 128 Cross MOTION to Withdraw
               and Amend Admissions MOTION to Amend/Correct filed by
               EDWARD BUTOWSKY. (Attachments: # 1 Declaration Declaration
               of Eden P. Quainton in Support, # 2 Exhibit Exhibit 1 - Quainton Riley
               January 6 email re medical condition, # 3 Exhibit Exhibit 2 - Quainton
               Riley January 8 email exchange, # 4 Exhibit Exhibit 3 - Riley
               Quainton January 27 accepting amendment, # 5 Exhibit Exhibit 4 -
               Quainton Riley January 27 rejecting amendment)(Quainton, Eden)
               (Entered: 02/04/2020)
02/05/2020 146 Supplemental MOTION to Withdraw and Amend Admissions by
               EDWARD BUTOWSKY (Attachments: # 1 Declaration Declaration
               of Eden P. Quainton in Support, # 2 Declaration Declaration of
               Edward Butowsky, # 3 Text of Proposed Order Proposed Order)
               (Quainton, Eden). Added MOTION to Amend/Correct on 2/5/2020
               (jf). (Entered: 02/05/2020)
02/05/2020 147 ENTERED IN ERROR.....NOTICE of Appearance by Vincent H.
               Cohen, Jr on behalf of MALIA ZIMMERMAN (Attachments: # 1
               Declaration Declaration of David Stern In Support of Pro Hac Vice
               Motion, # 2 Text of Proposed Order [Proposed] Order Granting David
               Stern Pro Hac Vice Motion)(Cohen, Vincent) Modified on 2/6/2020
               (jf). (Entered: 02/05/2020)
02/05/2020 148 MOTION for Leave to Appear Pro Hac Vice :Attorney Name- David
               Stern, Motion for Admission of Attorney David Stern Pro Hac Vice
               Filing fee $ 100, receipt number ADCDC-6801134. Fee Status: Fee
               Paid. by MALIA ZIMMERMAN (Attachments: # 1 Declaration
               Declaration of David Stern in Support of Motion to Appear Pro Hac
               Vice, # 2 Text of Proposed Order [Proposed] Order Granting David
               Stern Pro Hac Vice Motion)(Cohen, Vincent) (Entered: 02/05/2020)
02/05/2020 149 MOTION for Leave to Appear Pro Hac Vice :Attorney Name- Nicolle
               Lipper Jacoby, Motion for Admission of Attorney Nicolle Lipper
               Jacoby Pro Hac Vice Filing fee $ 100, receipt number ADCDC-
               6801165. Fee Status: Fee Paid. by MALIA ZIMMERMAN
               (Attachments: # 1 Declaration Declaration of Nicolle Lipper Jacoby in
               Support of Motion to Appear Pro Hac Vice, # 2 Text of Proposed
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 38 of 101
                  Order [Proposed] Order Granting Nicolle Lipper Jacoby Pro Hac Vice
                  Motion)(Cohen, Vincent) (Entered: 02/05/2020)
02/05/2020 150 REPLY to opposition to motion re 114 MOTION for Protective Order
               barring Deposition and Memorandum in Support filed by FOX NEWS
               NETWORK, LLC, MALIA ZIMMERMAN. (Terry, Joseph) (Entered:
               02/05/2020)
02/05/2020 151 ORDER. Upon consideration of the relevant and the record, it is
               hereby ORDERED that Defendant Couch's 102 Motion to Take Five
               Depositions is GRANTED in part and DENIED in part. Defendant
               Couch is hereby granted permission to seek to depose Kelsey Mulka,
               Joe Capone and Detective Joey Della Camera. His motion is otherwise
               denied for failure to demonstrate those depositions are likely to lead to
               relevant evidence. It is further ORDERED that plaintiff's 104 Motion
               to Deem Facts in Certain RFAs Admitted is GRANTED in part and
               DENIED in part. Plaintiff's First Set of Requests for Admission to
               Defendant America First Media are hereby admitted. In light of the
               Court's ruling as to defendant's Butowsky's 128 Cross Motion, see
               below, Plaintiff's Second Set of Request for Admission as to
               Defendant Butowsky are not admitted in total. It is further ORDERED
               that defendant Butowsky's 128 Cross Motion to Withdraw and Amend
               Admissions is GRANTED. Defendant Butowsky's responses to RFAs
               67, 68, 69, 70, 71, 72, and 74 are amended as set forth in his January
               22, 2020 responses [Dkt. #128, Ex 8]. It is further ORDERED that
               defendant Butowsky's 146 Supplemental Motion to Withdraw and
               Amend Answers is DENIED. ORDERED that defendants' 97 Motion
               for Extension of Time to Complete Discovery is GRANTED in part
               and DENIED in part. Defendant Couch shall have until March 27,
               2020 to depose the three witnesses identified above. The motion for an
               extension of discovery is otherwise denied as to Defendant Couch.
               Defendant Butowsky shall have until March 27, 2020 to complete all
               fact discovery. Should he be unable to sit for his own deposition
               within that time frame due to his medical condition, he can seek leave
               to hold that deposition outside the extended discovery period. It is
               further ORDERED that defendant's 143 Motion for Reconsideration of
               Order Granting Motion to Enforce is DENIED. Defendant Couch is
               hereby ordered to produce the relevant documents within 72 hours.
               Should he fail to do so, this Court will address whether to hold him in
               contempt. It is further ORDERED that counsel for defendants shall
               show cause within 14 days why the Court should not assess a $2,500
               fine for his failure to properly redact confidential information in his
               January 24, 2020 filings, despite the Court's previous admonishment.
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 39 of 101
                  In the future, the Court will simply impose a $2,500 fine for any
                  additional violations of the parties' protective order, which requires the
                  redaction of confidential information. SO ORDERED. Signed by
                  Judge Richard J. Leon on 2/5/2020. (jth) (Entered: 02/05/2020)
02/06/2020        NOTICE OF CORRECTED DOCKET ENTRY: Document No. re 147
                  Notice of Appearance, was entered in error and refiled by counsel
                  under the correct event. (jf) (Entered: 02/06/2020)
02/06/2020        MINUTE ORDER. It is hereby ORDERED that 117 Plaintiff's Sealed
                  Motion for Leave to File Document Under Seal; 119 Plaintiff's Sealed
                  Motion for Leave to File Document Under Seal; 125 Plaintiff's Sealed
                  Motion for Leave to File Document Under Seal; 139 Defendant
                  Butowsky's Sealed Motion for Leave to File Document Under Seal;
                  and 141 Defendant Couch's Sealed Motion for Leave to File
                  Document Under Seal are GRANTED. The Clerk is directed to
                  MAINTAIN UNDER SEAL 117 Plaintiff's Sealed Motion for Leave
                  to File Document Under Seal and all exhibits thereto; 119 Plaintiff's
                  Sealed Motion for Leave to File Document Under Seal and all exhibits
                  thereto; 125 Plaintiff's Sealed Motion for Leave to File Document
                  Under Seal and all exhibits thereto; 139 Defendant Butowsky's Sealed
                  Motion for Leave to File Document Under Seal and all exhibits
                  thereto; and 141 Defendant Couch's Sealed Motion for Leave to File
                  Document Under Seal and all exhibits thereto. SO ORDERED. Signed
                  by Judge Richard J. Leon on 2/6/20. (lcrjl1) (Entered: 02/06/2020)
02/10/2020 152 MOTION for Leave to File Surreply Opposing Joint Motion For
               Protective Order by AARON RICH (Attachments: # 1 Exhibit A -
               Plaintiff's Surreply, # 2 Text of Proposed Order)(Gottlieb, Michael)
               (Entered: 02/10/2020)
02/11/2020 153 RESPONSE re 152 MOTION for Leave to File Surreply Opposing
               Joint Motion For Protective Order filed by FOX NEWS NETWORK,
               LLC, MALIA ZIMMERMAN. (Terry, Joseph) (Entered: 02/11/2020)
02/18/2020 154 NOTICE of Defendant Couch's Non-Compliance by AARON RICH
               (Attachments: # 1 Declaration, # 2 Exhibit 1 (Redacted), # 3 Exhibit 2
               (Sealed), # 4 Exhibit 3, # 5 Exhibit 4)(Riley, Joshua) (Entered:
               02/18/2020)
02/18/2020 155 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by AARON RICH (This document is SEALED and only
               available to authorized persons.) (Attachments: # 1 Plaintiff's Notice
               of Defendant Couch's Non-Compliance (Sealed Version), # 2 Exhibit 1
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 40 of 101
                  (Sealed Version), # 3 Exhibit 2 (Sealed Version), # 4 Text of Proposed
                  Order)(Riley, Joshua) (Entered: 02/18/2020)
02/18/2020 156 NOTICE of Defendant Butowsky's Recent Action in Texas Litigation
               by AARON RICH (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Riley,
               Joshua) (Entered: 02/18/2020)
02/18/2020 157 NOTICE of Response to Order to Show Cause by EDWARD
               BUTOWSKY, MATTHEW COUCH (Attachments: # 1 Declaration
               Declaration of Eden P. Quainton in Response to Order to Show Cause,
               # 2 Text of Proposed Order Proposed Order)(Quainton, Eden)
               (Entered: 02/18/2020)
02/19/2020 158 NOTICE of Judicial Action in Texas Litigation by AARON RICH
               (Riley, Joshua) (Entered: 02/19/2020)
02/20/2020 159 NOTICE Of Correction by EDWARD BUTOWSKY, MATTHEW
               COUCH re 157 Notice (Other) (Attachments: # 1 Declaration
               Declaration of Eden P. Quainton, # 2 Declaration Declaration of
               Matthew Couch)(Quainton, Eden) (Entered: 02/20/2020)
02/24/2020        MINUTE ORDER. A Status Conference in this case is set for
                  3/3/2020 at 3:00 PM in Courtroom 18 before Judge Richard J. Leon.
                  SO ORDERED. By Judge Richard J. Leon on 2/24/2020. (jth)
                  (Entered: 02/24/2020)
03/03/2020 160 MOTION to Compel Defendant Couch to Produce Flock Documents
               by AARON RICH (Attachments: # 1 Declaration, # 2 Exhibit 1, # 3
               Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6 Exhibit 5, # 7 Exhibit 6, # 8
               Text of Proposed Order)(Riley, Joshua) (Entered: 03/03/2020)
03/03/2020 161 MOTION for Extension of Time to Complete Discovery by EDWARD
               BUTOWSKY (Attachments: # 1 Declaration Declaration of Eden P.
               Quainton, # 2 Exhibit Exhibit 1 - February Hospital Admissions, # 3
               Text of Proposed Order Proposed Order)(Quainton, Eden) (Entered:
               03/03/2020)
03/03/2020        Minute Entry for proceedings held before Judge Richard J. Leon:
                  Status Conference held on 3/3/2020. A Report on the Status of
                  Proceedings for the Case in Texas, as well as the Progress and Status
                  of Discovery in this case is due by 3/17/2020. A Telephone
                  Conference Call is set for 3/13/2020 at 3:00 PM in Chambers before
                  Judge Richard J. Leon. (WRITTEN ORDER TO BE ISSUED). (Court
                  Reporter: Janice Dickman). (jth) (Entered: 03/03/2020)
03/04/2020 162 ORDER: It is hereby ordered that defendant Couch shall produce all
               the withheld information noted in this order to plaintiff's counsel,
         Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 41 of 101
                 Michal Gottlieb within 48 hours. It is further ordered that the Mr.
                 Gottlieb shall not reveal the identity of the purported source or any
                 identifying information to anyone; and it is further ordered that should
                 Couch fail to produce the withheld information to Mr. Gottlieb, he will
                 be held in contempt and fine $2,500 each day he fails to provide the
                 information. SEE ORDER FOR FULL DETAILS. Signed by Judge
                 Richard J. Leon on 3/04/2020. (ztb) (Entered: 03/04/2020)
03/06/2020 163 MOTION for Leave to Appear Pro Hac Vice :Attorney Name- Kristin
               E. Bender, Filing fee $ 100, receipt number ADCDC-6897981. Fee
               Status: Fee Paid. by AARON RICH (Attachments: # 1 Declaration, #
               2 Text of Proposed Order)(Governski, Meryl) (Entered: 03/06/2020)
03/11/2020 164 TRANSCRIPT OF PROCEEDINGS before Judge Richard J. Leon
               held on March 3, 2020; Page Numbers: 1-39. Date of Issuance:March
               11, 2020. Court Reporter: Janice Dickman, Telephone number: 202-
               354-3267, Transcripts may be ordered by submitting the Transcript
               Order Form

                 For the first 90 days after this filing date, the transcript may be viewed
                 at the courthouse at a public terminal or purchased from the court
                 reporter referenced above. After 90 days, the transcript may be
                 accessed via PACER. Other transcript formats, (multi-page,
                 condensed, CD or ASCII) may be purchased from the court reporter.

                 NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                 twenty-one days to file with the court and the court reporter any
                 request to redact personal identifiers from this transcript. If no such
                 requests are filed, the transcript will be made available to the public
                 via PACER without redaction after 90 days. The policy, which
                 includes the five personal identifiers specifically covered, is located on
                 our website at www.dcd.uscourts.gov.

                 Redaction Request due 4/1/2020. Redacted Transcript Deadline set for
                 4/11/2020. Release of Transcript Restriction set for 6/9/2020.
                 (Dickman, Janice) (Entered: 03/11/2020)
03/12/2020       ORDER granting 148 Motion for Leave to Appear Pro Hac Vice of
                 David Stern and 149 Motion for Leave to Appear Pro Hac Vice of
                 Nicolle Lipper Jacoby. It is hereby ORDERED that the motions are
                 GRANTED and that David Stern and Nicolle Lipper Jacoby be, and
                 hereby are, admitted pro hac vice in this case. Counsel should
                 register for e-filing via PACER and file a notice of appearance
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 42 of 101
                 pursuant to LCvR 83.6(a). Click for instruct ions. Signed by Judge
                 Richard J. Leon on 3/12/20. (lcrjl1) (Entered: 03/12/2020)
03/13/2020 165 RESPONSE re 161 MOTION for Extension of Time to Complete
               Discovery filed by AARON RICH. (Attachments: # 1 Declaration
               Governski, # 2 Exhibit 1. Matt Couch, # 3 Exhibit 2. 2020-02-25
               Notice of Intent to Serve Third Party Subpoenas, # 4 Exhibit 3. 2020-
               02-25 Rich v. Butowsky -- Notices of Intent to Serve Third Party
               Subpoena, # 5 Exhibit 4. 2020-02-29 Notices of Intent to Serve Third
               Party Subpoena, # 6 Exhibit 5. 2020-02-13 Notice of Intent to Serve
               Subpoena Chief Medical Examiner, # 7 Exhibit 6. 2020-02-21 Re_
               Ellen Ratner, # 8 Exhibit 7. 2020-01-17 Rule 31 Deposition Transcript
               and Exhibits (excludes attachments), # 9 Exhibit 8. 2019-12-19 Notice
               of Intent to Serve Subpoena Duces Tecum and Ad Testificandum, # 10
               Exhibit 9. 2020-03-11 Third party depositions, # 11 Exhibit 10. 2020-
               01-02 RE_ Rich v. Butowsky -- Defendants' Motions, # 12 Exhibit 11.
               Re_ Kim Dotcom, # 13 Exhibit 12. 2020-02-25 EB FB Pictures
               (Hyperlink Edit), # 14 Text of Proposed Order)(Gottlieb, Michael)
               (Entered: 03/13/2020)
03/13/2020       MINUTE ORDER. A Telephonic Status Conference in Chambers is
                 set for March 19, 2020 at 4:00 PM. Defendant Edward Butowsky shall
                 file any reply in support of his 161 Motion for Extension of Time to
                 Complete Discovery by March 18, 2020 at 4:00 PM. SO ORDERED.
                 By Judge Richard J. Leon on 3/13/2020. (jth) (Entered: 03/13/2020)
03/17/2020 166 Memorandum in opposition to re 160 MOTION to Compel Defendant
               Couch to Produce Flock Documents filed by MATTHEW COUCH.
               (Attachments: # 1 Declaration Declaration of Matthew Couch, # 2
               Declaration Declaration of Edward Butowsky, # 3 Declaration
               Declaration of Eden P. Quainton)(Quainton, Eden) (Entered:
               03/17/2020)
03/18/2020 167 REPLY to opposition to motion re 161 MOTION for Extension of
               Time to Complete Discovery filed by EDWARD BUTOWSKY.
               (Attachments: # 1 Declaration Declaration of Edward Butowsky, # 2
               Declaration Declaration of Eden P. Quainton, # 3 Exhibit Exhibit 1 -
               Correspondence with Counsel for Ellen Ratner, # 4 Exhibit Exhibit 2 -
               Ratner Service Attempt 1, # 5 Exhibit Exhibit 3 - Ratner Service
               Attempt 2, # 6 Exhibit Exhibit 4 - Ratner Service Attempt 3, # 7
               Exhibit Exhibit 5 - Ratner Service Attempt 4, # 8 Exhibit Exhibit 6 -
               Ratner Service Attempt 5, # 9 Exhibit Exhibit 7 - Ratner Skip Trace
               Correspondence, # 10 Exhibit Exhibit 8 - Ratner Skip Trace 1, # 11
               Exhibit Exhibit 9 - Ratner Skip Trace 2, # 12 Exhibit Exhibit 10 -
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 43 of 101
                  Fairbanks Service Attempt 1, # 13 Exhibit Exhibit 11 - Fairbanks
                  Attempt 2)(Quainton, Eden) (Entered: 03/18/2020)
03/19/2020 168 REPLY to opposition to motion re 160 MOTION to Compel
               Defendant Couch to Produce Flock Documents filed by AARON
               RICH. (Riley, Joshua) (Entered: 03/19/2020)
03/20/2020 169 ORDER. It is hereby ORDERED that on March 27, 2020, the parties
               shall each submit a list of all outstanding document requests,
               document subpoenas, or deposition subpoenas. It is further
               ORDERED that after March 27, 2020, no other discovery requests will
               be permitted. It is further ORDERED that on March 27, 2020, this
               litigation will be stayed 45 days due to the ongoing health crisis.
               However, after the Court rules on the parties' March 27, 2020
               submissions, the parties shall take the necessary steps to effect service
               of any court-approved deposition subpoenas during the stay period.
               SEE ORDER FOR FULL DETAILS. Signed by Judge Richard J. Leon
               on 3/20/2020. (lcrjl2) (Entered: 03/20/2020)
03/20/2020        Set/Reset Deadlines: The parties shall each submit a list of all
                  outstanding document requests, document subpoenas, or deposition
                  subpoenas by 3/27/2020. (jth) (Entered: 03/20/2020)
03/25/2020        MINUTE ORDER. Upon consideration of 152 Plaintiff's Motion for
                  Leave to File a Surreply, it is hereby ORDERED that the motion is
                  GRANTED. The Clerk is directed to file Plaintiff's Surreply [152-1]. It
                  is further ORDERED that 114 Non-Parties Malia Zimmerman & Fox
                  News Network, LLC's Joint Motion for a Protective Order Barring
                  Deposition is DENIED. Opinion to follow. SO ORDERED. Signed by
                  Judge Richard J. Leon on 3/25/20. (lcrjl1) Modified on 3/25/2020 to
                  direct the Clerk to file Plaintiff's Surreply (jth). (Entered: 03/25/2020)
03/25/2020 170 SURREPLY re 114 MOTION for Protective Order barring Deposition
               and Memorandum in Support filed by AARON RICH. (jf) (Entered:
               03/27/2020)
03/27/2020 171 MOTION to Compel (Redacted) by AARON RICH (Attachments: # 1
               Declaration S. Hall Declaration, # 2 Exhibit 1. Sealed, # 3 Exhibit 2.
               Sealed, # 4 Exhibit 3. Sealed, # 5 Exhibit 4. Sealed, # 6 Exhibit 5.
               2019-10-23 Supboena - Johnson, # 7 Exhibit 6. 2019-11-11 Response
               to Subpoena, # 8 Exhibit 7. 2019-11-14 Response to Subpoena, # 9
               Exhibit 8. 2019-11-15 re Call, # 10 Exhibit 9. 2020-01-06 Subpoena -
               Johnson, # 11 Exhibit 10. 2020-01-16 re Subpoena Service, # 12
               Exhibit 11. 2020-02-26 Rich v Butowsky, Case 1_18-cv-00681-RJL, #
               13 Exhibit 12. 2020-03-04 Re Rich v Butowsky, Case 118-cv-00681-
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 44 of 101
                  RJL, # 14 Text of Proposed Order)(Gottlieb, Michael) (Entered:
                  03/27/2020)
03/27/2020 172 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by AARON RICH (This document is SEALED and only
               available to authorized persons.) (Attachments: # 1 Motion to Compel,
               # 2 Exhibit 1., # 3 Exhibit 2., # 4 Exhibit 3., # 5 Exhibit 4., # 6 Text of
               Proposed Order)(Gottlieb, Michael) (Entered: 03/27/2020)
03/27/2020 173 NOTICE of Plaintiff's Outstanding Discovery Requests by AARON
               RICH re 169 Order,, (Gottlieb, Michael) (Entered: 03/27/2020)
03/27/2020 174 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEALfiled by EDWARD BUTOWSKY, MATTHEW COUCH(This
               document is SEALED and only available to authorized persons.)
               (Attachments: # 1 Memorandum in Support Letter to Judge Leon, # 2
               Declaration Declaration of Eden P. Quainton, # 3 Exhibit Exhibit 1 -
               ebay subpoena, # 4 Exhibit Exhibit 2 - eBay response, # 5 Exhibit
               Exhibit 3 - Kim Dotcom, # 6 Exhibit Exhibit 4 - Google response, # 7
               Exhibit Exhibit 5 - email, # 8 Exhibit Exhibit 6 - DNC Lastpass, # 9
               Exhibit Exhibit 7 - Account information, # 10 Exhibit Exhibit 8-
               Search terms, # 11 Exhibit Exhibit 9 - Rich Sines correspondence, #
               12 Exhibit Exhibit 10 - Cashiers check, # 13 Exhibit Exhibit 11 -
               Deposits, # 14 Exhibit Exhibit 12 - Setting up new account, # 15
               Exhibit Exhibit 13 - Metadata, # 16 Exhibit Exhibit 14 - Bauman PR,
               # 17 Exhibit Exhibit 15 - Quainton Gottlieb Correspondence, # 18
               Exhibit Exhibit 16 - Seth at work, # 19 Exhibit Clevenger Exhibit 1, #
               20 Exhibit Clevenger Exhibit 2, # 21 Exhibit Clevenger Exhibit 3, #
               22 Exhibit Clevenger Exhibit 4, # 23 Declaration Declaration of Larry
               Johnson, # 24 Declaration Declaration of Ty Clevenger)(Quainton,
               Eden) Modified on 3/30/2020 to correct docket event/text (zjf).
               (Entered: 03/27/2020)
03/31/2020 175 ORDER. Upon consideration of 52 Plaintiff's Motion for Anti-Suit
               Injunction, it is hereby ORDERED that the motion is GRANTED. It is
               further ORDERED that defendant Butowsky's claims in Butowsky v.
               Gottlieb, et al., No. 4:19-cv-00180 (E.D. Tex. 2019) against the
               attorneys for Aaron Rich in this suit, and defendant Butowsky's claims
               involving Aaron Rich as a non-party co-conspirator, are hereby
               enjoined. SO ORDERED. (See attached order for details). Signed by
               Judge Richard J. Leon on 3/31/20. (lcrjl1) (Entered: 03/31/2020)
04/02/2020        MINUTE ORDER granting 163 Motion for Leave to Appear Pro Hac
                  Vice of Kristin E. Bender. It is hereby ORDERED that the motion is
                  GRANTED and that Kristin E. Bender be, and hereby is, admitted pro
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 45 of 101
                  hac vice in this case. Counsel should register for e-filing via
                  PACER and file a notice of appearance pursuant to LCvR 83.6(a).
                  Click for instructions. Signed by Judge Richard J. Leon on 4/2/20.
                  (lcrjl1) (Entered: 04/02/2020)
04/03/2020 176 MOTION for Order to Keep Docket 174 Under Seal by AARON
               RICH (Attachments: # 1 Text of Proposed Order)(Governski, Meryl)
               (Entered: 04/03/2020)
04/10/2020 177 VACATED PURSUANT TO 9/28/2020 MINUTE
               ORDER.....ORDER. Pursuant to the Court's March 25, 2020 Order,
               114 Non-Parties Malia Zimmerman & Fox News Network, LLC's
               Joint Motion for a Protective Order Barring Deposition is DENIED for
               the reasons stated in the attached order. SO ORDERED. Signed by
               Judge Richard J. Leon on 4/10/2020. (lcrjl1) Modified on 9/30/2020
               (zrdj). (Entered: 04/10/2020)
04/10/2020 178 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by AARON RICH (This document is SEALED and only
               available to authorized persons.) (Attachments: # 1 Response, # 2
               Declaration Governski, # 3 Exhibit A, # 4 Exhibit B, # 5 Exhibit C, #
               6 Exhibit D, # 7 Exhibit E, # 8 Text of Proposed Order)(Gottlieb,
               Michael) (Entered: 04/10/2020)
04/15/2020 179 NOTICE OF SUPPLEMENTAL AUTHORITY by AARON RICH
               (Gottlieb, Michael) (Entered: 04/15/2020)
04/15/2020 180 NOTICE of Request for Clarification by EDWARD BUTOWSKY,
               MATTHEW COUCH (Attachments: # 1 Declaration Declaration of
               Eden P. Quainton, # 2 Exhibit Exhibit 1 - Bender Quainton email
               correspondence, # 3 Exhibit Exhibit 2 - Email from AOL, # 4
               Declaration Declaration of Matthew Couch)(Quainton, Eden)
               (Entered: 04/15/2020)
04/22/2020 181 WITHDRAWN PURSUANT TO 9/28/2020 MINUTE
               ORDER.....MOTION for Reconsideration re 177 Order, Order on
               Motion for Protective Order,,, Order on Motion for Leave to File,, by
               FOX NEWS NETWORK, LLC, MALIA ZIMMERMAN
               (Attachments: # 1 Declaration of Malia Zimmerman in Support of
               Motion for Reconsideration)(Terry, Joseph) Modified on 9/30/2020
               (zrdj). (Entered: 04/22/2020)
04/23/2020 182 ORDER. It is hereby ORDERED that plaintiff is permitted to
               complete the deposition of Couch and take the depositions of
               Butowsky, Zimmerman, and Housley. Plaintiff is further permitted to
               cross-notice the deposition of Hersh. It is further ORDERED that
         Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 46 of 101
                 Couch shall notify plaintiff within five days whether he intends to rely
                 on "Source Two." It is further ORDERED that defendants are
                 permitted to take the depositions of Bauman, Hersh, Capone, and
                 plaintiff. Defendants are further permitted to take the depositions of
                 Della Camera, Ratner, Fairbanks, and Sines but they must effect
                 service on or before June 1, 2020. Defendants are hereby ORDERED
                 to file a status report as to these outstanding subpoenas on May 11,
                 2020. It is further ORDERED that the parties' respective requests to
                 serve subpoenas on third-party service providers are DENIED. It is
                 further ORDERED that defendants' request to issue a document
                 subpoena to the D.C. Metropolitan Police Department is GRANTED.
                 Defendants' requests to issue other document subpoenas are DENIED.
                 It is further ORDERED that the parties are permitted to engage in
                 motions practice to resolve discovery issues during the stay.
                 Defendants shall file any response to 171 plaintiff's motion to remedy
                 within ten days of this order. Plaintiff shall file any reply within five
                 days of defendants' response. It is further ORDERED that defendants
                 shall file a redacted version of Dkt. # 174-1 within seven days of this
                 order. SO ORDERED. SEE ORDER FOR FULL DETAILS. Signed
                 by Judge Richard J. Leon on 4/23/20. (lcrjl1) (Entered: 04/23/2020)
04/24/2020       Set/Reset Deadline: Defendants' Status Report is due by 5/11/2020.
                 (jth) (Entered: 04/24/2020)
04/28/2020 183 REDACTED DOCUMENT re 174 SEALED MOTION FOR LEAVE
               TO FILE DOCUMENT UNDER SEAL filed by EDWARD
               BUTOWSKY, MATTHEW COUCH by EDWARD BUTOWSKY,
               MATTHEW COUCH. (Quainton, Eden) Modified event title on
               4/30/2020 (znmw). (Entered: 04/28/2020)
04/29/2020       ENTERED IN ERROR (PLEASE DISREGARD).....NOTICE OF
                 ERROR re 183 Memorandum; emailed to equainton@gmail.com, cc'd
                 27 associated attorneys -- The PDF file you docketed contained errors:
                 1. Incorrect document/case, 2. DO NOT REFILE - Purusuant to LCvR
                 5.1 Letters are not to be filed (zjf, ) Modified on 4/30/2020 (znmw).
                 (Entered: 04/29/2020)
04/30/2020 184 NOTICE Of Appeal Of Anti-Suit Injunction by EDWARD
               BUTOWSKY (Quainton, Eden) (Entered: 04/30/2020)
04/30/2020 185 NOTICE OF APPEAL TO DC CIRCUIT COURT as to 175 Order on
               Motion for Miscellaneous Relief,, by EDWARD BUTOWSKY. Filing
               fee $ 505, receipt number ADCDC-7077505. Fee Status: Fee Paid.
               Parties have been notified. (Quainton, Eden) (Entered: 04/30/2020)
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 47 of 101
05/01/2020 186 Transmission of the Notice of Appeal, Order Appealed (Memorandum
               Opinion), and Docket Sheet to US Court of Appeals. The Court of
               Appeals fee was paid this date re 185 Notice of Appeal to DC Circuit
               Court. (jf) (Entered: 05/01/2020)
05/04/2020 187 NOTICE of Appearance by Eden P. Quainton on behalf of Larry
               Johnson (Quainton, Eden) (Entered: 05/04/2020)
05/04/2020 188 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by Larry Johnson (This document is SEALED and only
               available to authorized persons.) (Attachments: # 1 Memorandum in
               Support Memorandum in Support of Opposition to Motion to Compel
               and in Support of Cross-Motion for Protective Order, # 2 Declaration
               Declaration of Eden P. Quainton, # 3 Exhibit Exhibit 1 - Larry Johnson
               Engagement Letter, # 4 Exhibit Exhibit 3 - Selected Larry Johnson
               Articles, # 5 Exhibit Exhibit 4 - Quainton Hall May 4 Correspondence,
               # 6 Text of Proposed Order Proposed Order)(Quainton, Eden)
               (Entered: 05/04/2020)
05/05/2020 189 Memorandum in opposition to re 171 MOTION to Compel (Redacted)
               and in Support of Cross-Motion for Protective Order filed by Larry
               Johnson. (Attachments: # 1 Declaration Declaration of Eden P.
               Quainton (Redacted), # 2 Exhibit Exhibit 1 - Larry Johnson
               Engagement Letter (Redacted), # 3 Exhibit Exhibit 2 - Larry Johnson
               Deposition Transcript (Redacted), # 4 Exhibit Exhibit 3 - Selected
               Larry Johnson Articles, # 5 Exhibit Exhibit 4 - Quainton Hall
               Correspondence, # 6 Text of Proposed Order Proposed Order)
               (Quainton, Eden) (Entered: 05/05/2020)
05/05/2020 190 Cross MOTION for Protective Order and Sanctions by Larry Johnson
               (Attachments: # 1 Declaration Declaration of Eden P. Quainton
               (Redacted), # 2 Exhibit Exhibit 1 - Larry Johnson Engagement Letter
               (Redacted), # 3 Exhibit Exhibit 2 - Larry Johnson Deposition
               Transcript (Redacted), # 4 Exhibit Exhibit 3 - Selected Larry Johnson
               Articles, # 5 Exhibit Exhibt 4 - Quainton Hall May 4 Correspondence,
               # 6 Text of Proposed Order Proposed Order)(Quainton, Eden). Added
               MOTION for Sanctions on 5/6/2020 (znmw). (Entered: 05/05/2020)
05/05/2020 191 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by Larry Johnson (This document is SEALED and only
               available to authorized persons.) (Attachments: # 1 Declaration
               Declaration of Eden P. Quainton, # 2 Errata Errata Cover Sheet, # 3
               Exhibit Exhibit 2 - Larry Johnson Deposition Transcript)(Quainton,
               Eden) (Entered: 05/05/2020)
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 48 of 101
05/05/2020 192 ERRATA re Exhibit 2 - Larry Johnson Deposition Transcript by Larry
               Johnson 188 SEALED MOTION FOR LEAVE TO FILE
               DOCUMENT UNDER SEAL filed by Larry Johnson (This document
               is SEALED and only available to authorized persons.) filed by Larry
               Johnson. (Quainton, Eden) (Entered: 05/05/2020)
05/06/2020 193 RESPONSE re 181 MOTION for Reconsideration re 177 Order, Order
               on Motion for Protective Order,,, Order on Motion for Leave to File,,
               filed by AARON RICH. (Gottlieb, Michael) (Entered: 05/06/2020)
05/06/2020 194 MOTION for Clarification by EDWARD BUTOWSKY, MATTHEW
               COUCH (Attachments: # 1 Declaration Declaration of Eden P.
               Quainton, # 2 Exhibit Exhibit 1 - Email sending subpoenas for service,
               # 3 Exhibit Exhibit 2 - ATT Invoice, # 4 Exhibit Exhibit 3 - FBI
               Confirmation of Service, # 5 Exhibit Exhibit 4 - Google Confirmation
               of Service, # 6 Exhibit Exhibit 5 - Freedom of the Press Foundation
               Confirmation of Service, # 7 Exhibit Exhibit 6 - Crowdstrike
               Confirmation of Service, # 8 Exhibit Exhibit 7 - Payment of ATT
               Invoice, # 9 Exhibit Exhibit 8 - Payment of Google subpoena
               processing fee, # 10 Exhibit Exhibit 9 - Google Letter in Response to
               Subpoena, # 11 Exhibit Exhibit 10 - Quainton Governski
               Correspondence, # 12 Exhibit Exibit 11 - Crowdstrike Subpoena
               Response, # 13 Exhibit Exhibit 12 - Correspondence of Crowdstrike
               Counsel to Quainton, # 14 Exhibit Exhibit 13 - Quainton Response to
               Crowdstrike Counsel, # 15 Exhibit Exhibit 14 - FBI Subpoena
               Response, # 16 Exhibit Exhibit 15 - FBI Privacy Act release form, #
               17 Exhibit Exhibit 16 - Quainton Gottlieb Correspondence, # 18
               Exhibit Exhibit 17 - April 17 Touhy Letter, # 19 Exhibit Exhibit 18 -
               Order Denying Motion to Compel, # 20 Exhibit Exhibit 19 -
               Clevenger v. DOJ Summary Judgment Order, # 21 Exhibit Exhibit 20 -
               Letter and Hardy Declaration, # 22 Exhibit Exhibit 21 - Hardy
               Declaration, # 23 Exhibit Exhibit 22 - Relevant pages from FOIA
               response to Judicial Watch, # 24 Exhibit Exhibit 23 - Clevenger v.
               DOJ Motion for Reconsideration)(Quainton, Eden) Modified on
               5/7/2020 to correct docket event/text (zjf). (Entered: 05/06/2020)
05/08/2020       USCA Case Number 20-7042 for 185 Notice of Appeal to DC Circuit
                 Court filed by EDWARD BUTOWSKY. (zrdj) (Entered: 05/08/2020)
05/08/2020 195 ERRATA Outstanding Discovery Requets by AARON RICH 173
               Notice (Other) filed by AARON RICH. (Gottlieb, Michael) (Entered:
               05/08/2020)
05/11/2020 196 RESPONSE re 194 MOTION for Clarification filed by AARON
               RICH. (Gottlieb, Michael) (Entered: 05/11/2020)
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 49 of 101

05/11/2020 197 REPLY to opposition to motion re 171 MOTION to Compel
               (Redacted) filed by AARON RICH. (Attachments: # 1 Text of
               Proposed Order)(Gottlieb, Michael) (Entered: 05/11/2020)
05/11/2020 198 RESPONSE re 190 Cross MOTION for Protective Order and
               Sanctions MOTION for Sanctions filed by AARON RICH.
               (Attachments: # 1 Text of Proposed Order)(Gottlieb, Michael)
               (Entered: 05/11/2020)
05/11/2020 199 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by AARON RICH (This document is SEALED and only
               available to authorized persons.) (Attachments: # 1 Reply, # 2 Text of
               Proposed Order)(Gottlieb, Michael) (Entered: 05/11/2020)
05/11/2020 200 STATUS REPORT re Subpoenas by EDWARD BUTOWSKY,
               MATTHEW COUCH. (Attachments: # 1 Declaration Declaration of
               Eden P. Quainton, # 2 Exhibit Exhibit 1 - Service of subpoena on Sy
               Hersh, # 3 Exhibit Exhibit 2 - Ellen Ratner non-serve 1, # 4 Exhibit
               Exhibit 3 - Ellen Ratner non-serve 2, # 5 Exhibit Exhibit 4 - Ellen
               Ratner non-serve 3, # 6 Exhibit Exhibit 5 - Ellen Ratner non-serve 4, #
               7 Exhibit Exhibit 6 - Ellen Ranter non-serve 5 and 6, # 8 Exhibit
               Exhibit 7 - Ratner skip trace correspondence, # 9 Exhibit Exhibit 8 -
               Ratner skip trace 1, # 10 Exhibit Exhibit 9 - Ratner skip trace 2, # 11
               Exhibit Exhibit 10 - Email with video and photographic images of
               Ellen Ratner, # 12 Exhibit Exhibit 11 - Service of process on Ellen
               Ratner, # 13 Exhibit Exhibit 12 - Correspondence with counsel for
               Ellen Miles Ratner, # 14 Exhibit Exhibit 13 - Email follow-up with
               SameDayProcess, # 15 Exhibit Exhibit 14 - MPD non-serve
               notification and request to proceed by certified mail, # 16 Exhibit
               Exhibit 15 - Authorization to proceed by certified mail, # 17 Exhibit
               Exhibit 16 - First Della Camera non-serve, # 18 Exhibit Exhibit 17 -
               Second Della Camera non-serve, # 19 Exhibit Exhibit 18 - Response
               of MPD to email submission of subpoena to, # 20 Exhibit Exhibit 19 -
               First Quainton certification, # 21 Exhibit Exhibit 20 - Second
               Quainton certification, # 22 Exhibit Exhibit 21 - Successive Fairbanks
               service attempts)(Quainton, Eden) (Entered: 05/11/2020)
05/12/2020 201 STATUS REPORT Update by EDWARD BUTOWSKY, MATTHEW
               COUCH. (Attachments: # 1 Declaration Declaration of Eden P.
               Quainton, # 2 Exhibit Exibit 1 - Confirmation of Service on Cassandra
               Fairbanks)(Quainton, Eden) (Entered: 05/12/2020)
05/13/2020 202 REPLY to opposition to motion re 181 MOTION for Reconsideration
               re 177 Order, Order on Motion for Protective Order,,, Order on Motion
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 50 of 101
                 for Leave to File,, filed by FOX NEWS NETWORK, LLC, MALIA
                 ZIMMERMAN. (Terry, Joseph) (Entered: 05/13/2020)
05/13/2020 203 Second STATUS REPORT re Subpoenas by EDWARD BUTOWSKY,
               MATTHEW COUCH. (Attachments: # 1 Declaration Declaration of
               Eden P. Quainton, # 2 Exhibit Exhibit 1 - Detective Joseph Della
               Camera Appearance Notification)(Quainton, Eden) (Entered:
               05/13/2020)
05/14/2020       MINUTE ORDER. It is hereby ORDERED that a telephonic status
                 conference is set for Friday, May 22, 2020 at 4:00 PM. The Deputy
                 Clerk will contact the parties regarding how to participate in the
                 telephonic conference. SO ORDERED. Signed by Judge Richard J.
                 Leon on 5/14/20. (lcrjl1) (Entered: 05/14/2020)
05/15/2020       Set/Reset Hearing: A Telephonic Status Conference is set for Friday,
                 May 22, 2020 at 4:00 PM before Judge Richard J. Leon. (jth)
                 (Entered: 05/15/2020)
05/18/2020 206 REPLY to opposition to motion re 190 Cross MOTION for Protective
               Order and Sanctions MOTION for Sanctions filed by Larry Johnson.
               (Attachments: # 1 Declaration Declaration of Eden P. Quainton, # 2
               Exhibit Exhibit 1 - January 14, 2020 Gottlieb Quainton Email, # 3
               Exhibit Exhibit 2 - January 23, 2020 Governski Quainton Email, # 4
               Exhibit Exhibit 3 - January 30, 2020 Gottlieb Quainton Email, # 5
               Exhibit Exhibit 4 - February 3, 2020 Gottlieb Quainton Email, # 6
               Exhibit Exhibit 5 - January 16, 2020 Gottlieb Quainton Email)
               (Quainton, Eden) (Entered: 05/18/2020)
05/18/2020 207 Third STATUS REPORT re Subpoenas by EDWARD BUTOWSKY,
               MATTHEW COUCH. (Attachments: # 1 Declaration Declaration of
               Eden P. Quainton, # 2 Exhibit Exhibit 1 - Confirmation of Service on
               Deborah Sines)(Quainton, Eden) (Entered: 05/18/2020)
05/20/2020 208 ORDER. Upon consideration of 194 Defendants' Motion to Clarify, it
               is hereby ORDERED that the motion is DENIED. SO ORDERED.
               (See the attached order for details). Signed by Judge Richard J. Leon
               on 5/20/20. (lcrjl1) (Entered: 05/20/2020)
05/22/2020       MINUTE ORDER. Upon consideration of 103 Defendants'
                 Provisional Motion to File Certain Documents Under Seal and 121
                 Plaintiff's Motion to Keep Under Seal Certain Documents, it is hereby
                 ORDERED that the motions are GRANTED. The Clerk is directed to
                 MAINTAIN UNDER SEAL Dkt. # 103 and the exhibits thereto; Dkt.
                 # 109-3; Dkt. # 118-2; and Dkt. # 118-4. It is further ORDERED that
                 132 Defendants' Motion to Seal is GRANTED. The Clerk is directed
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 51 of 101
                 to MAINTAIN UNDER SEAL Dkt. # 132 and the exhibits thereto,
                 and Dkt. # 130-2. It is further ORDERED that 137 Plaintiff's Motion
                 for Leave to Hold Certain Documents Under Seal, it is hereby
                 ORDERED that the motion is GRANTED. The Clerk is directed to
                 MAINTAIN UNDER SEAL Dkt. # 137 and the exhibits thereto. It is
                 further ORDERED that 155 Plaintiff's Motion for Leave to Hold
                 Certain Documents Under Seal is GRANTED. The Clerk is directed to
                 MAINTAIN UNDER SEAL Dkt. # 155 and the exhibits thereto. It is
                 further ORDERED that 129 Defendants' Motion for Provisional
                 Sealing is DENIED. Defendants did not file with the Court unredacted
                 versions of the deposition transcript extracts they seek to file under
                 seal. SO ORDERED. By Judge Richard J. Leon on 05/22/2020. (jth)
                 (Entered: 05/22/2020)
05/22/2020       Minute Entry for proceedings held before Judge Richard J. Leon:
                 Telephone Status Conference Call held on 5/22/2020. The parties shall
                 submit by 6/11/2020 a Joint, if possible, Scheduling Motion for Expert
                 Discovery. (Court Reporter: William P. Zaremba). (jth) (Entered:
                 05/22/2020)
05/22/2020 209 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by EDWARD BUTOWSKY, MATTHEW COUCH (This
               document is SEALED and only available to authorized persons.)
               (Attachments: # 1 Declaration Declaration of Eden P. Quainton, # 2
               Exhibit Exhibit 1 - Skip Trace Information)(Quainton, Eden) (Entered:
               05/22/2020)
05/26/2020       MINUTE ORDER. As discussed during the May 22, 2020 status
                 conference, it is hereby ORDERED that this case is STAYED until
                 July 10, 2020 due to the ongoing health crisis. A status conference is
                 set for July 10, 2020 at 3:00 PM. During the stay, the parties shall
                 continue to engage in motions practice regarding any outstanding
                 discovery issues. The parties are further ORDERED to negotiate and
                 work cooperatively to schedule and complete depositions by video or
                 written question, to the extent possible, during the stay. The parties are
                 further ORDERED to meet and confer regarding expert discovery. The
                 parties shall submit a joint motion for a scheduling order as to expert
                 discovery on or before June 11, 2020. SO ORDERED. Signed by
                 Judge Richard J. Leon on 5/26/20. (lcrjl1) (Entered: 05/26/2020)
05/26/2020       Set/Reset Hearing: A Telephone Status Conference is set for 7/10/2020
                 at 3:00 PM before Judge Richard J. Leon. (jth) (Entered: 05/26/2020)
06/01/2020 210 SEALED MOTION filed by EDWARD BUTOWSKY, MATTHEW
               COUCH (Attachments: # 1 Memorandum in Support Motion for
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 52 of 101
                  Extension of Time or to Permit Alternate Service, # 2 Declaration
                  Declaration of Eden P. Quainton, # 3 Exhibit Exhibit 1, # 4 Exhibit
                  Exhibit 2, # 5 Exhibit Exhibit 3, # 6 Exhibit Exhibit 4, # 7 Exhibit
                  Exhibit 5, # 8 Exhibit Exhibit 6, # 9 Exhibit Exhibit 7, # 10 Exhibit
                  Exhibit 8, # 11 Exhibit Exibit 9, # 12 Exhibit Exhibit 10, # 13 Exhibit
                  Exhibit 11, # 14 Exhibit Exhibit 12, # 15 Exhibit Exhibit 13, # 16
                  Exhibit Exhibit 14, # 17 Text of Proposed Order Proposed Order)
                  (Quainton, Eden) (Entered: 06/01/2020)
06/03/2020 211 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by AARON RICH (This document is SEALED and only
               available to authorized persons.) (Attachments: # 1 Motion, # 2
               Declaration, # 3 Ex. A, # 4 Ex. B, # 5 Ex. C, # 6 Text of Proposed
               Order, # 7 Text of Proposed Order)(Gottlieb, Michael) (Entered:
               06/03/2020)
06/08/2020        MINUTE ORDER. It is hereby ORDERED that a Telephonic Hearing
                  regarding 181 Motion of Malia Zimmerman and Fox News Network,
                  LLC For Reconsideration of Denial of Protective Order is set for June
                  17, 2020 at 3:00 PM before Judge Richard J. Leon. The Deputy Clerk
                  will provide counsel for plaintiff and third-parties Malia Zimmerman
                  and Fox News Network with the dial-in information for the hearing.
                  SO ORDERED. By Judge Richard J. Leon on 6/8/2020. (jth) (Entered:
                  06/08/2020)
06/11/2020 212 Joint MOTION for Scheduling Order Expert Discovery by AARON
               RICH (Attachments: # 1 Text of Proposed Order)(Gottlieb, Michael)
               (Entered: 06/11/2020)
06/16/2020 213 ORDER SCHEDULING EXPERT DISCOVERY. It is hereby
               ORDERED that the following scheduling Order is entered, subject to
               the rights of the parties to seek modification of the schedule: Expert
               Designations are due by 7/9/2020; Opening Experts Reports are due
               by 9/4/2020; Rebuttal Expert Reports are due by 10/2/2020; Close of
               Expert Discovery is 11/13/2020. SO ORDERED. Signed by Judge
               Richard J. Leon on 06/12/2020. (jth) (Entered: 06/16/2020)
06/16/2020 214 NOTICE of Appearance by David Stern on behalf of MALIA
               ZIMMERMAN (Stern, David) (Entered: 06/16/2020)
06/16/2020 215 NOTICE of Appearance by Nicolle Jacoby on behalf of MALIA
               ZIMMERMAN (Jacoby, Nicolle) (Entered: 06/16/2020)
06/17/2020        Minute Entry for Proceedings held before Judge Richard J. Leon:
                  Motion Hearing held on 6/17/2020 re: 181 Motion for Reconsideration
                  filed by FOX NEWS NETWORK, LLC, and MALIA ZIMMERMAN.
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 53 of 101
                  The 181 Motion was Heard and Taken Under Advisement. (Court
                  Reporter: William P. Zaremba) (jth) (Entered: 06/17/2020)
06/17/2020 216 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by EDWARD BUTOWSKY, MATTHEW COUCH (This
               document is SEALED and only available to authorized persons.)
               (Attachments: # 1 Memorandum in Support Opposition to Motion, # 2
               Declaration Declaration of Eden P. Quainton, # 3 Exhibit Ex. 1, # 4
               Exhibit Ex, 2, # 5 Exhibit Ex. 3, # 6 Exhibit Ex, 4, # 7 Exhibit Ex. 5, #
               8 Declaration Declaration of Larry Johnson, # 9 Declaration
               Declaration of Matthew Couch)(Quainton, Eden) (Entered:
               06/17/2020)
06/24/2020 217 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by AARON RICH (This document is SEALED and only
               available to authorized persons.) (Attachments: # 1 Reply, # 2 Exhibit
               A, # 3 Exhibit B, # 4 Text of Proposed Order)(Gottlieb, Michael)
               (Entered: 06/24/2020)
06/24/2020 218 ERRATA by AARON RICH 196 Response to motion filed by
               AARON RICH. (Gottlieb, Michael) (Entered: 06/24/2020)
06/26/2020 219 TRANSCRIPT OF MOTIONS HEARING PROCEEDINGS before
               Judge Richard J. Leon held on June 17, 2020; Page Numbers: 1-43.
               Date of Issuance: June 26, 2020. Court Reporter/Transcriber: William
               Zaremba; Telephone number: (202) 354-3249. Transcripts may be
               ordered by submitting the Transcript Order Form

                  For the first 90 days after this filing date, the transcript may be viewed
                  at the courthouse at a public terminal or purchased from the cour t
                  reporter referenced above. After 90 days, the transcript may be
                  accessed via PACER. Other transcript formats, (multi-page,
                  condensed, PDF or ASCII) may be purchased from the court reporter.

                  NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                  twenty-one days to file with the court and the court reporter any
                  request to redact personal identifiers from this transcript. If no such
                  requests are filed, the transcript will be made available to the public
                  via PACER without redaction after 90 days. The policy, which
                  includes the five personal identifiers specifically covered, is located on
                  our website at www.dcd.uscourts.gov.

                  Redaction Request due 7/17/2020. Redacted Transcript Deadline set
                  for 7/27/2020. Release of Transcript Restriction set for 9/24/2020.(wz)
                  (Entered: 06/26/2020)
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 54 of 101

07/09/2020 220 NOTICE OF RELEVANT FILINGS IN TEXAS LITIGATION by
               AARON RICH (Attachments: # 1 Ex. A Declaration of S. Hall, # 2
               Ex. B D251 Plaintiff's Obj to D250 BSF Notice of Status)(Gottlieb,
               Michael) (Entered: 07/09/2020)
07/10/2020       Minute Entry for proceedings held before Judge Richard J. Leon:
                 Telephone Status Conference Call held on 7/10/2020. (Court Reporter:
                 Tim Miller) (jth) (Entered: 07/10/2020)
07/12/2020 221 STATUS REPORT Update by EDWARD BUTOWSKY, MATTHEW
               COUCH. (Quainton, Eden) (Entered: 07/12/2020)
07/16/2020       MINUTE ORDER. It is hereby ORDERED that 172 Plaintiff's Sealed
                 Motion for Leave to File Document Under Seal is GRANTED. The
                 Clerk is directed to MAINTAIN UNDER SEAL Dkt. # 172 and the
                 exhibits thereto. It is further ORDERED that 176 Plaintiff's Motion for
                 Order to Keep Docket 174 Under Seal is GRANTED. The Clerk is
                 directed to MAINTAIN UNDER SEAL Dkt. # 174 and the exhibits
                 thereto. It is further ORDERED that 174 Defendants' Sealed Motion
                 for Leave to File Document Under Seal is DENIED AS MOOT. It is
                 further ORDERED that 178 Plaintiff's Sealed Motion for Leave to File
                 Document Under Seal is GRANTED. The Clerk is directed to
                 MAINTAIN UNDER SEAL Dkt. # 178 and the exhibits thereto. It is
                 further ORDERED that plaintiff is directed to file a redacted version
                 of Dkt. # 178-1 within 7 days of this order. It is further ORDERED
                 that 188 Third-Party Larry Johnson's Sealed Motion for Leave to File
                 Document Under Seal is GRANTED. The Clerk is directed to
                 MAINTAIN UNDER SEAL Dkt. # 188 and the exhibits thereto. It is
                 further ORDERED that 191 Third-Party Larry Johnson's Sealed
                 Motion for Leave to File Document Under Seal is GRANTED. The
                 Clerk is directed to MAINTAIN UNDER SEAL Dkt. # 191 and the
                 exhibits thereto. It is further ORDERED that 199 Plaintiff's Sealed
                 Motion for Leave to File Document under Seal is GRANTED. The
                 Clerk is directed to MAINTAIN UNDER SEAL Dkt. # 199 and the
                 exhibits thereto. It is further ORDERED that 209 Defendants' Motion
                 to Seal Certain Previously-Filed Documents is GRANTED. The Clerk
                 is directed to MAINTAIN UNDER SEAL Dkt. # 209 and the exhibits
                 thereto. SO ORDERED. Signed by Judge Richard J. Leon on
                 7/16/2020. (lcrjl) (Entered: 07/16/2020)
07/17/2020 222 ORDER. Upon consideration of 160 Plaintiff's Motion to Compel
               Defendant Couch to Produce Flock Documents, it is hereby
               ORDERED that the motion is GRANTED. It is further ORDERED
               that 171 Plaintiff's Motion to Remedy Third-Party Johnson's Refusal
           Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 55 of 101
                    to Answer Questions During His Deposition, Including to Impose Rule
                    37 Sanctions on His Counsel is GRANTED IN PART and DENIED IN
                    PART. It is further ORDERED that 190 Johnson's Motion for
                    Protective Order and Sanctions is DENIED. SO ORDERED. (See
                    attached Order for details). Signed by Judge Richard J. Leon on
                    7/16/2020. (lcrjl1) (Entered: 07/17/2020)
07/17/2020          MINUTE ORDER. Upon consideration of 161 Defendant Butowsky's
                    Motion for a Sixty-Day Extension of Discovery to May 27, 2020, it is
                    hereby ORDERED that motion is DENIED AS MOOT. It is further
                    ORDERED that a status conference is set for Thursday, September 17,
                    2020 at 3:00 PM in Courtroom 18 before Judge Richard J. Leon. SO
                    ORDERED. Signed by Judge Richard J. Leon on 7/17/2020. (lcrjl1)
                    (Entered: 07/17/2020)
07/20/2020          Set/Reset Hearings: Status Conference set for Thursday, 9/17/2020, at
                    3:00 PM in Courtroom 18 before Judge Richard J. Leon. (jth)
                    (Entered: 07/20/2020)
07/23/2020 223 RESPONSE TO ORDER OF THE COURT re Order on Sealed
               Motion for Leave to File Document Under Seal,,,,,,,,,,,,,, Order on
               Motion for Order,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,, filed by AARON RICH.
               (Gottlieb, Michael) (Entered: 07/23/2020)
07/25/2020          MINUTE ORDER. Upon consideration of 210 Defendants' Motion to
                    Provisionally Seal, it is hereby ORDERED the motion is GRANTED.
                    The Clerk is directed to MAINTAIN UNDER SEAL Dkt. # 210 and
                    the exhibits thereto. It is further ORDERED that defendants are
                    directed to file a redacted version of Dkt. # 210-1 on the public docket
                    within 7 days of this order. It is further ORDERED that Dkt. # 210-1
                    Defendants' Motion for Extension of Time to Effect Service or For
                    Permission to Effect Alternative Service on Ellen Ratner is hereby
                    GRANTED only to the extent that defendants are granted an
                    additional thirty days from the date of this order to effect service of a
                    Rule 45 subpoena on Ms. Ratner or, in the alternative, on counsel for
                    Ms. Ratner. SO ORDERED. Signed by Judge Richard J. Leon on
                    07/25/2020. (lcrjl3) (Entered: 07/25/2020)
08/03/2020 224 NOTICE OF REDACTED DOCUMENT re [210-1] MOTION for
               Extension of Time to Serve Subpoena by EDWARD BUTOWSKY
               (Quainton, Eden) Modified on 8/4/2020 to correct docket event/text
               (zjf). (Entered: 08/03/2020)
08/06/2020 225 ENTERED IN ERROR.....NOTICE Of Related Case by MATTHEW
               COUCH (Quainton, Eden) Modified on 8/7/2020 (zjf). (Entered:
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 56 of 101
                 08/06/2020)
08/07/2020       NOTICE OF CORRECTED DOCKET ENTRY: Document No. re 225
                 Notice (Other) was entered in error and counsel was instructed to
                 refile said pleading as proper format (zjf) (Entered: 08/07/2020)
08/07/2020 226 NOTICE To Judge Richard Leon Pursuant to Local Rule 40.5(b)(3) by
               MATTHEW COUCH (Quainton, Eden) (Entered: 08/07/2020)
08/10/2020 227 NOTICE of Redacted Filing by EDWARD BUTOWSKY re 167 Reply
               to opposition to Motion,,, (Quainton, Eden) (Entered: 08/10/2020)
08/12/2020 228 NOTICE of Material Medical Development by EDWARD
               BUTOWSKY (Attachments: # 1 Exhibit Letter re Medical Condition)
               (Quainton, Eden) (Entered: 08/12/2020)
08/13/2020 229 Unopposed MOTION for Reconsideration re 133 Order on Motion for
               Miscellaneous Relief,, Order on Motion for Issuance of Letters
               Rogatory,, Order on Motion to Enforce,,, by AARON RICH
               (Attachments: # 1 Text of Proposed Order)(Gottlieb, Michael)
               (Entered: 08/13/2020)
08/18/2020       MINUTE ORDER. Upon consideration of 229 Plaintiff's Unopposed
                 Motion to Reconsider the Court's Order Denying Motion for Issuance
                 of a Letter of Request, it is hereby ORDERED that the motion is
                 GRANTED. It is further ORDERED that plaintiff shall file within
                 seven days an amended version of (Dkt. # 91-2) to: (1) update any
                 references to the current case schedule, including Section 5 concerning
                 the date by which the requesting authority requires receipt of the
                 response to the request; and (2) ensure that the signature line does not
                 appear alone on page 11. SO ORDERED. Signed by Judge Richard J.
                 Leon on 08/18/2020. (lcrjl3) (Entered: 08/18/2020)
08/24/2020 230 MOTION for International Judicial Assistance Letter of Request to the
               Hague Convention filed by AARON RICH. (Gottlieb, Michael)
               Modified on 8/24/2020 to correct docket event/text (zjf). (Entered:
               08/24/2020)
08/24/2020 231 MOTION for Reconsideration re 133 Order on Motion for
               Miscellaneous Relief,, Order on Motion for Issuance of Letters
               Rogatory,, Order on Motion to Enforce,,, , MOTION for Issuance of
               Letters Rogatory by EDWARD BUTOWSKY, MATTHEW COUCH
               (Attachments: # 1 Text of Proposed Order Proposed Order)(Quainton,
               Eden) (Entered: 08/24/2020)
08/25/2020 232 TRANSCRIPT OF TELEPHONIC STATUS CONFERENCE
               PROCEEDINGS before Judge Richard J. Leon held on May 22, 2020;
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 57 of 101
                 Page Numbers: 1-50. Date of Issuance: August 25, 2020. Court
                 Reporter/Transcriber: William Zaremba; Telephone number: (202)
                 354-3249. Transcripts may be ordered by submitting the Transcript
                 Order Form

                 For the first 90 days after this filing date, the transcript may be viewed
                 at the courthouse at a public terminal or purchased from the court
                 reporter referenced above. After 90 days, the transcript may be
                 accessed via PACER. Other transcript formats, (multi-page,
                 condensed, PDF or ASCII) may be purchased from the court reporter.

                 NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                 twenty-one days to file with the court and the court reporter any
                 request to redact personal identifiers from this transcript. If no such
                 requests are filed, the transcript will be made available to the public
                 via PACER without redaction after 90 days. The policy, which
                 includes the five personal identifiers specifically covered, is located on
                 our website at www.dcd.uscourts.gov.

                 Redaction Request due 9/15/2020. Redacted Transcript Deadline set
                 for 9/25/2020. Release of Transcript Restriction set for 11/23/2020.
                 (wz) (Entered: 08/25/2020)
08/25/2020       MINUTE ORDER. Upon consideration of 231 Defendants'
                 Unopposed Motion to Reconsider the Court's Order Denying Motion
                 for Issuance of a Letter of Request, it is hereby ORDERED that the
                 motion is GRANTED. It is further ORDERED that defendants shall
                 file within seven days a proposed Letter Request or coordinate with
                 plaintiff and file a combined joint Letter Request. SO ORDERED.
                 Signed by Judge Richard J. Leon on 8/25/20. (lcrjl1) (Entered:
                 08/25/2020)
08/26/2020 233 MOTION DE-DESIGNATE CERTAIN AUDIO RECORDINGS by
               AARON RICH (Attachments: # 1 Declaration Governski, # 2 Ex. A to
               Governski Declaration, # 3 Ex. B to Governski Declaration, # 4 Ex. C
               to Governski Declaration, # 5 Ex. D to Governski Declaration, # 6 Ex.
               E to Governski Declaration, # 7 Ex. F to Governski Declaration, # 8
               Ex. G to Governski Declaration, # 9 Ex. H to Governski Declaration, #
               10 Ex. I to Governski Declaration, # 11 Ex. J to Governski
               Declaration, # 12 Ex. K to Governski Declaration, # 13 Text of
               Proposed Order)(Gottlieb, Michael) (Entered: 08/26/2020)
08/26/2020 234 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by AARON RICH (This document is SEALED and only
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 58 of 101
                 available to authorized persons.) (Attachments: # 1 Motion, # 2 Ex. C
                 (UNDER SEAL), # 3 Ex. D (UNDER SEAL), # 4 Ex. E (UNDER
                 SEAL), # 5 Ex. F (UNDER SEAL), # 6 Ex. G (UNDER SEAL), # 7
                 Ex. H (UNDER SEAL), # 8 Ex. J (UNDER SEAL), # 9 Ex. K
                 (UNDER SEAL), # 10 Text of Proposed Order)(Gottlieb, Michael)
                 (Entered: 08/26/2020)
08/27/2020 235 TRANSCRIPT OF TELEPHONIC STATUS CONFERENCE before
               Judge Richard J. Leon held on 7-10-20; Page Numbers: 1-38; Date of
               Issuance: 8-27-20; Court Reporter: Timothy R. Miller, Telephone
               Number (202) 354-3111. Transcripts may be ordered by submitting the
               Transcript Order Form

                 For the first 90 days after this filing date, the transcript may be viewed
                 at the courthouse at a public terminal or purchased from the court
                 reporter referenc ed above. After 90 days, the transcript may be
                 accessed via PACER. Other transcript formats, (multi-page,
                 condensed, CD or ASCII) may be purchased from the court reporter.

                 NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                 twenty-one days to file with the court and the court reporter any
                 request to redact personal identifiers from this transcript. If no such
                 requests are filed, the transcript will be made available to the public
                 via PACER without redaction after 90 days. The policy, which
                 includes the five personal identifiers specifically covered, is located on
                 our website at www.dcd.uscourts.gov.

                 Redaction Request due 9/17/2020. Redacted Transcript Deadline set
                 for 9/27/2020. Release of Transcript Restriction set for 11/25/2020.
                 (Miller, Timothy) (Entered: 08/27/2020)
08/27/2020       MINUTE ORDER. Upon consideration of 234 Plaintiff's Motion for
                 Leave to Provisionally Hold Certain Documents Under Seal, it is
                 hereby ORDERED that the motion is GRANTED. The Clerk is
                 directed to MAINTAIN UNDER SEAL Dkt. # 234 and the exhibits
                 thereto. SO ORDERED. Signed by Judge Richard J. Leon on 8/27/20.
                 (lcrjl1) (Entered: 08/27/2020)
08/27/2020 236 Unopposed MOTION to Modify Expert Discovery Schedule by
               EDWARD BUTOWSKY, MATTHEW COUCH (Attachments: # 1
               Declaration Declaration of Eden P. Quainton, # 2 Exhibit Exhibit A -
               Plaintiff's Amended Expert Witness Designations, # 3 Exhibit Exhibit
               B - Defendants' Amended Expert Witness Designations, # 4 Text of
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 59 of 101
                  Proposed Order Proposed Order)(Quainton, Eden) Modified on
                  8/28/2020 to correct docket event/text (zjf). (Entered: 08/27/2020)
08/28/2020        MINUTE ORDER. Upon consideration of 236 Unopposed Motion to
                  Modify Expert Discovery Schedule, it is hereby ORDERED that the
                  motion is GRANTED. It is ORDERED that initial expert reports shall
                  be exchanged on or before September 23, 2020; that rebuttal reports
                  shall be exchanged on or before October 23, 2020; and that expert
                  discovery shall close on November 20, 2020. SO ORDERED. Signed
                  by Judge Richard J. Leon on 8/28/20. (lcrjl1) (Entered: 08/28/2020)
08/28/2020        Set/Reset Deadlines: Initial Expert Reports shall be exchanged by
                  9/23/2020; Rebuttal Expert Reports shall be exchanged by 10/23/2020;
                  Expert Discovery closes on 11/20/2020. (jth) (Entered: 08/28/2020)
08/31/2020 237 NOTICE of Appearance by Charna Eve Sherman on behalf of ELLEN
               F. RATNER (Sherman, Charna) (Main Document 237 replaced on
               9/1/2020) (zjf). (Entered: 08/31/2020)
08/31/2020 238 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by ELLEN F. RATNER (This document is SEALED and
               only available to authorized persons.) (Attachments: # 1 Exhibit
               Motion to Quash, # 2 Affidavit Declaration in Support, # 3 Exhibit
               Exhibit A, # 4 Exhibit Exhibit B, # 5 Exhibit Exhibit C, # 6 Exhibit
               Exhibit D, # 7 Exhibit Exhibit E, # 8 Exhibit Exhibit F, # 9 Exhibit
               Exhibit G, # 10 Exhibit Exhibit H, # 11 Exhibit Exhibit I, # 12 Exhibit
               Exhibit J, # 13 Exhibit Exhibit K, # 14 Exhibit Exhibit L, # 15 Exhibit
               Exhibit M, # 16 Exhibit Exhibit N, # 17 Exhibit Exhibit O, # 18
               Exhibit Exhibit P, # 19 Exhibit Exhibit Q, # 20 Exhibit Exhibit R, # 21
               Exhibit [PROPOSED] ORDER)(Sherman, Charna) (Entered:
               08/31/2020)
09/01/2020 239 MOTION for Issuance of Letters Rogatory or for International
               Judicial Assistance Letter of Request to the Hague Convention by
               EDWARD BUTOWSKY (Quainton, Eden) (Entered: 09/01/2020)
09/02/2020 240 MOTION for Order to De-Designate Audio Recording by AARON
               RICH (Attachments: # 1 Ex. L UNDER SEAL, # 2 Text of Proposed
               Order)(Gottlieb, Michael) (Entered: 09/02/2020)
09/02/2020 241 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by AARON RICH (This document is SEALED and only
               available to authorized persons.) (Attachments: # 1 Unredacted
               Motion To Modify (UNDER SEAL), # 2 Ex. L (UNDER SEAL), # 3
               Text of Proposed Order)(Gottlieb, Michael) (Entered: 09/02/2020)
         Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 60 of 101
09/02/2020 242 ERRATA by AARON RICH 233 MOTION DE-DESIGNATE
               CERTAIN AUDIO RECORDINGS filed by AARON RICH. (Gottlieb,
               Michael) (Entered: 09/02/2020)
09/03/2020       MINUTE ORDER. Upon consideration of 230 plaintiff's proposed
                 Request for International Judicial Assistance and 239 defendant
                 Edward Butowsky's proposed Request for International Judicial
                 Assistance, it is hereby ORDERED that the parties shall file within
                 seven days amended versions to update any references to the current
                 case schedule, including Section 5 concerning the date by which the
                 requesting authority requires receipt of the response to the request. SO
                 ORDERED. (lcrjl1) (Entered: 09/03/2020)
09/03/2020       MINUTE ORDER. Upon consideration of 238 Motion for Leave to
                 File and Keep Under Seal Motion to Quash Defendants' Subpoena for
                 Second Deposition and Documents, it is hereby ORDERED that the
                 motion is GRANTED. The Clerk is directed to MAINTAIN UNDER
                 SEAL Dkt. # 238 and the exhibits thereto. SO ORDERED. Signed by
                 Judge Richard J. Leon on 9/3/20. (lcrjl1) (Entered: 09/03/2020)
09/09/2020 243 NOTICE of Change of Address by Meryl Conant Governski
               (Governski, Meryl) (Entered: 09/09/2020)
09/09/2020 244 SEALED MOTION filed by MATTHEW COUCH (Attachments: # 1
               Opposition to Motion to De-Designate Certain Audio Recordings and
               Cross-Motion for Leave to File an Answer, Affirmative Defenses and
               Counterclaim, # 2 Declaration of Eden P. Quainton, # 3 Exhibit A -
               Quainton Governski Correspondence, # 4 Exhibit B - Answer
               Affirmative Defenses and Counterclaim, # 5 Exhibit C - Gottlieb
               August 26 Letter, # 6 Exhibit D - Quainton September 4 Letter, # 7
               Proposed Order)(Quainton, Eden) (Entered: 09/09/2020)
09/10/2020 245 RESPONSE TO ORDER OF THE COURT re Order, filed by
               AARON RICH. (Gottlieb, Michael) (Entered: 09/10/2020)
09/10/2020 246 RESPONSE TO ORDER OF THE COURT re Order, filed by
               EDWARD BUTOWSKY. (Quainton, Eden) (Entered: 09/10/2020)
09/10/2020 247 ERRATA re 239 Letter of Request for International Judicial
               Assistance by EDWARD BUTOWSKY. (Quainton, Eden) Modified
               link on 9/14/2020 (znmw). (Entered: 09/10/2020)
09/14/2020       MINUTE ORDER. The Status Conference in this case presently set
                 for Thursday, 9/17/2020, at 3:00 PM in Courtroom 18 before Judge
                 Richard J. Leon is CONVERTED to a Telephonic Status Conference
                 Call and is reset for Thursday, 9/17/2020 at 4:00 PM (same date new
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 61 of 101
                  starting time) before Judge Richard J. Leon. In a separate email, the
                  Court's Deputy Clerk will provide counsel for the parties with the dial
                  up telephone number and pass code to allow them access to the call.
                  SO ORDERED. By Judge Richard J. Leon on 9/14/2020. (jth)
                  (Entered: 09/14/2020)
09/14/2020 248 SEALED OPPOSITION filed by EDWARD BUTOWSKY. re 238
               SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by ELLEN F. RATNER (This document is SEALED and
               only available to authorized persons.) (Attachments: # 1 Declaration of
               Eden P. Quainton, # 2 Exhibit A -Plaintiff's Notice of Intent to Take
               Written Deposition, # 3 Exhibit B - Rule 31 Deposition of Ellen
               Ratner, # 4 Exhibit C - Quainton Sherman Email Exchange, # 5
               Exhibit D - March 26 Cover Email, # 6 Exhibit E - March 26 Sherman
               Letter, # 7 Exhibit F - May 22 Email to Sherman, # 8 Exhibit G - May
               27 Email to Sherman, # 9 Exhibit H - May 27 Email from Sherman, #
               10 Exhibit I - May 27 Email Response from Sherman, # 11 Exhibit J -
               July 29 Sherman Email, # 12 Exhibit K - Quainton Sherman
               Correspondence re Conditions, # 13 Exhibit L - Hersh Deposition, #
               14 Declaration of Edward Butowsky, # 15 Exhibit A to Declaration of
               Edward Butowsky, # 16 Declaration of Matthew Couch, # 17 Exhibit
               A to Declaration of Matthew Couch, # 18 Proposed Order)(Quainton,
               Eden) (Entered: 09/14/2020)
09/14/2020 252 SEALED CROSS MOTION to Strike filed by EDWARD
               BUTOWSKY. (This document is SEALED and only available to
               authorized persons.) (See Docket Entry 248 to view document).
               (znmw) (Entered: 09/16/2020)
09/15/2020 249 REPLY to opposition to motion re 244 SEALED MOTION filed by
               MATTHEW COUCH filed by AARON RICH. (Gottlieb, Michael)
               (Entered: 09/15/2020)
09/15/2020 250 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by AARON RICH (This document is SEALED and only
               available to authorized persons.) (Attachments: # 1 Reply SEALED, #
               2 Text of Proposed Order)(Gottlieb, Michael) (Entered: 09/15/2020)
09/15/2020 251 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by EDWARD BUTOWSKY (This document is SEALED
               and only available to authorized persons.) (Attachments: # 1
               Declaration of Eden P. Quainton, # 2 Proposed Order)(Quainton,
               Eden) (Entered: 09/15/2020)
09/17/2020        Minute Entry for proceedings held before Judge Richard J. Leon:
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 62 of 101
                 Telephone Status Conference Call held on 9/17/2020. As discussed on
                 the call Defendants' shall file a Status Report by 9/28/2020.
                 Defendants' Initial Expert Reports pursuant to Rule 26(a)(2) are now
                 due by 9/28/2020. (Court Reporter: William P. Zaremba) (jth)
                 (Entered: 09/17/2020)
09/18/2020 253 STIPULATION BETWEEN PLAINTIFF AND DEFENDANTS, AND
               THIRD PARTY RATNER REGARDING SCHEDULING by AARON
               RICH. (Gottlieb, Michael) (Entered: 09/18/2020)
09/22/2020 254 TRANSCRIPT OF TELEPHONE STATUS CONFERENCE
               PROCEEDINGS before Judge Richard J. Leon held on September 17,
               2020; Page Numbers: 1-70. Date of Issuance: September 22, 2020.
               Court Reporter/Transcriber: William Zaremba; Telephone number:
               (202) 354-3249. Transcripts may be ordered by submitting the
               Transcript Order Form

                 For the first 90 days after this filing date, the transcript may be viewed
                 at the courthouse at a public terminal or p urchased from the court
                 reporter referenced above. After 90 days, the transcript may be
                 accessed via PACER. Other transcript formats, (multi-page,
                 condensed, PDF or ASCII) may be purchased from the court reporter.

                 NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                 twenty-one days to file with the court and the court reporter any
                 request to redact personal identifiers from this transcript. If no such
                 requests are filed, the transcript will be made available to the public
                 via PACER without redaction after 90 days. The policy, which
                 includes the five personal identifiers specifically covered, is located on
                 our website at www.dcd.uscourts.gov.

                 Redaction Request due 10/13/2020. Redacted Transcript Deadline set
                 for 10/23/2020. Release of Transcript Restriction set for 12/21/2020.
                 (wz) (Entered: 09/22/2020)
09/23/2020 255 JOINT STIPULATION Between Plaintiff and Defendants, and Among
               Plaintiff, Defendants, and Third-Party Ellen Ratner Regarding
               Scheduling. All initial expert reports are now to be exchanged by
               9/28/2020. Rebuttal reports shall be due by 10/30/2020. The deadline
               to file a reply memorandum in support of the Motion to Quash and to
               file memorandum of points and authorities in opposition to the Cross
               Motion is 9/29/2020. The parties and Ms. Ratner further stipulate that
               the due date to file a reply in support of the Cross Motion is set for
               10/14/2020. SO ORDERED. (see document for complete details).
         Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 63 of 101
                 Signed by Judge Richard J. Leon on 9/22/2020. (jth) (Entered:
                 09/23/2020)
09/23/2020       MINUTE ORDER. Upon consideration of 211 Plaintiff's Motion to
                 Keep Certain Filings Under Seal, it is hereby ORDERED that the
                 motion is GRANTED. The Clerk is directed to file Document No.
                 211-1, Plaintiff's Motion to Strike Defendants' Reply to Request for
                 Clarification, and attachments 211-2 - 211-5 under seal. Further, upon
                 consideration of 216 Defendants' Motion to Provisionally Seal, it is
                 hereby ORDERED that the motion is GRANTED. The Clerk is
                 directed to file Document No. 216-1, Defendants' Opposition to
                 Plaintiff's Motion to Strike, and attachments 216-2 - 216-9 under seal.
                 Further, upon consideration of 217 Plaintiff's Motion to Keep Under
                 Seal Certain Documents Provisionally Under Seal Pursuant to
                 Defendants' Provisional Motion to Seal, it is hereby ORDERED that
                 the motion is GRANTED. The Clerk is directed to file Document No.
                 217-1, Plaintiff's Reply in Support of Plaintiff's Motion to Strike
                 Defendants' Reply to Request for Clarification and attachments 217-2
                 - 217-3 under seal. It is further ORDERED that [211-1] Plaintiff's
                 Motion to Strike Defendants' Reply to Request for Clarification is
                 GRANTED. The Clerk is directed to strike Document Nos. 204 and
                 205 from the docket. SO ORDERED. Signed by Judge Richard J.
                 Leon on 6/23/20. (lcrjl1) (Entered: 09/23/2020)
09/23/2020       MINUTE ORDER. Upon consideration of 233 Plaintiff's Motion to
                 De-Designate Certain Audio Recordings Produced by Defendant
                 Matthew Couch, it is hereby ORDERED that the motion is
                 GRANTED. The audio recordings bearing Bates numbers MC001047,
                 MC001048, MC001049, MC000635, and MC000636 are hereby de-
                 designated and may be publicly filed. SO ORDERED. Signed by
                 Judge Richard J. Leon on 6/23/20. (lcrjl1) (Entered: 09/23/2020)
09/23/2020 256 RESPONSE re 244 SEALED MOTION filed by MATTHEW COUCH
               filed by AARON RICH. (Attachments: # 1 Governski Declaration, # 2
               Exhibit A [REDACTED], # 3 Exhibit B [REDACTED], # 4 Exhibit C
               [REDACTED], # 5 Text of Proposed Order)(Gottlieb, Michael)
               (Entered: 09/23/2020)
09/23/2020 257 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by AARON RICH (This document is SEALED and only
               available to authorized persons.) (Attachments: # 1 Opposition, # 2
               Ex. A SEALED, # 3 Ex. B SEALED, # 4 Ex. C SEALED, # 5 Text of
               Proposed Order)(Gottlieb, Michael) (Entered: 09/23/2020)
09/23/2020 281 SEALED MOTION filed by AARON RICH. (This document is
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 64 of 101
                  SEALED and only available to authorized persons.)(zjf) (Entered:
                  11/02/2020)
09/23/2020 282 SEALED OPPOSITION filed by EDWARD BUTOWSKY,
               MATTHEW COUCH re 281 SEALED MOTION filed by AARON
               RICH. (This document is SEALED and only available to authorized
               persons.) (zjf) (Entered: 11/02/2020)
09/23/2020 283 SEALED REPLY TO OPPOSITION re 281 SEALED MOTION filed
               by AARON RICH. (This document is SEALED and only available to
               authorized persons.) (This document is SEALED and only available to
               authorized persons.)(zjf) (Entered: 11/02/2020)
09/25/2020 258 SEALED MOTION filed by EDWARD BUTOWSKY, MATTHEW
               COUCH (Attachments: # 1 Memorandum in Support Motion for
               Reconsideration and to Take Additional Depositions, # 2 Declaration
               Declaration of Eden P. Quainton, # 3 Exhibit Exhibit A - Wiley first
               attempt at service, # 4 Exhibit Exhibit B - Notice of non-serve, # 5
               Exhibit Exhibit C - Further non-serve email, # 6 Exhibit Exhibit D -
               Seth Rich grievance letter, # 7 Exhibit Exhibit E - Request for access
               to Seth's work computer, # 8 Exhibit Exhibit F - Aaron Rich to Donna
               Brazile re Crowdstrike, # 9 Exhibit Exhibit G - Aaron Rich Kozlov
               email exchange, # 10 Exhibit Exhibit H - Aaron Rich Sines re Kozlov,
               # 11 Exhibit Exhibit I - Aaron Rich Joel, # 12 Exhibit Exhibit J - Joel
               to Aaron re taping of Ed, # 13 Exhibit Exhibit K - Laptop back at
               DNC, # 14 Exhibit Exhibit L - Aaron protect yourself, # 15 Exhibit
               Exhibit O - Rich to Malik forwarding email to Sines, # 16 Exhibit
               Exhibit P - Extract from life insurance payout letter, # 17 Exhibit
               Exhibit Q - $37k Withdrawal, # 18 Exhibit Exhibit R - Extract from
               Borrower's loan disclosure schedule, # 19 Text of Proposed Order
               Proposed Order)(Quainton, Eden) (Entered: 09/25/2020)
09/25/2020 259 MOTION to Compel Compliance with Subpoena by MATTHEW
               COUCH (Attachments: # 1 Exhibit Subpoena, # 2 Exhibit Response of
               David Jackson, # 3 Text of Proposed Order Proposed Order)
               (Quainton, Eden) (Entered: 09/25/2020)
09/25/2020 260 MOTION for Extension of Time to File Motion to Compel Disclosure
               of Source Information by EDWARD BUTOWSKY, MATTHEW
               COUCH (Attachments: # 1 Text of Proposed Order Proposed Order)
               (Quainton, Eden) (Entered: 09/25/2020)
09/28/2020 261 MOTION to Withdraw 181 MOTION for Reconsideration re 177
               Order, Order on Motion for Protective Order,,, Order on Motion for
               Leave to File,, , MOTION to Vacate 177 Order, by FOX NEWS
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 65 of 101
                 NETWORK, LLC, MALIA ZIMMERMAN (Terry, Joseph) (Entered:
                 09/28/2020)
09/28/2020       MINUTE ORDER. Upon consideration of 261 Unopposed Motion of
                 Malia Zimmerman and Fox News Network to Withdraw Motion for
                 Reconsideration and Vacate Court's Order of April 9, 2020, it is hereby
                 ORDERED that the motion is GRANTED. It is hereby ORDERED
                 that 114 Non-Parties Malia Zimmerman and Fox News Network,
                 LLC's Joint Motion for a Protective Order Barring Deposition and 181
                 Motion of Malia Zimmerman and Fox News Network, LLC for
                 Reconsideration of Denial of Protective Order are deemed
                 WITHDRAWN. It is further ORDERED that the 177 April 9, 2020
                 Memorandum Order issued by this Court is hereby VACATED. SO
                 ORDERED. Signed by Judge Richard J. Leon on 9/28/2020. (lcrjl2)
                 (Entered: 09/28/2020)
09/28/2020 262 STATUS REPORT re Twitter search by MATTHEW COUCH.
               (Quainton, Eden) (Entered: 09/28/2020)
09/29/2020 263 RESPONSE re 252 SEALED MOTION filed by EDWARD
               BUTOWSKY. (This document is SEALED and only available to
               authorized persons.) filed by AARON RICH. (Attachments: # 1 Ex.
               A)(Gottlieb, Michael) (Entered: 09/29/2020)
09/29/2020 264 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by AARON RICH (This document is SEALED and only
               available to authorized persons.) (Attachments: # 1 Opposition, # 2
               Text of Proposed Order)(Gottlieb, Michael) (Entered: 09/29/2020)
09/29/2020 265 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by ELLEN F. RATNER (This document is SEALED and
               only available to authorized persons.) (Attachments: # 1 Exhibit
               THIRD PARTY WITNESS ELLEN RATNERS SEALED REPLY IN
               SUPPORT OF HER MOTION TO QUASH DEFENDANTS
               SUBPOENA FOR A SECOND DEPOSITION AND DOCUMENTS,
               OR FOR ALTERNATIVE RELIEF, AND OPPOSITION TO
               DEFENDANTS CROSS-MOTION TO STRIKE, # 2 Exhibit
               DECLARATION OF CHARNA E. SHERMAN IN SUPPORT OF
               THIRD PARTY WITNESS ELLEN RATNERS MOTION TO
               QUASH DEFENDANTS SUBPOENA FOR SECOND DEPOSITION
               AND DOCUMENTS, OR FOR ALTERNATIVE RELIEF THIRD-
               PARTY, AND OPPOSITION TO DEFENDANTS CROSS-MOTION
               TO STRIKE, # 3 Exhibit Exhibit S, # 4 Exhibit Exhibit T, # 5 Exhibit
               Exhibit U, # 6 Exhibit Exhibit V, # 7 Exhibit Exhibit W)(Sherman,
               Charna) (Entered: 09/29/2020)
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 66 of 101

09/30/2020 266 SEALED REPLY TO OPPOSITION filed by MATTHEW COUCH re
               244 SEALED MOTION filed by MATTHEW COUCH (This
               document is SEALED and only available to authorized persons.)
               (Attachments: # 1 Reply to Opposition to Cross Motion for Leave to
               File Answer Affirmative Defenses and Counterclaim, # 2 Declaration
               of Eden P. Quainton, # 3 Exhibit A, # 4 Exhibit B, # 5 Exhibit C, # 6
               Exhibit D, # 7 Exhibit E, # 8 Exhibit F, # 9 Exhibit G, # 10 Exhibit H,
               # 11 Exhibit I, # 12 Exhibit J, # 13 Exhibit K)(Quainton, Eden)
               (Entered: 09/30/2020)
10/01/2020        MINUTE ORDER. Upon consideration of 260 Defendants' Motion for
                  One-Week Extension, it is hereby ORDERED that the motion is
                  GRANTED. It is further ORDERED that defendants may submit their
                  motion to compel disclosure of source information from Sy Hersh on
                  or before October 2, 2020. SO ORDERED. Signed by Judge Richard
                  J. Leon on 10/1/20. (lcrjl1) (Entered: 10/01/2020)
10/02/2020 267 NOTICE of Change of Firm by EDWARD BUTOWSKY, MATTHEW
               COUCH (Quainton, Eden) (Entered: 10/02/2020)
10/02/2020 268 MOTION to Compel Sy Hersh to Disclose Certain Information by
               EDWARD BUTOWSKY, MATTHEW COUCH (Attachments: # 1
               Declaration Declaration of Eden P. Quainton, # 2 Exhibit Extracts
               from Deposition of Matthew Couch, # 3 Exhibit Extracts from
               Deposition of Seymour Hersh, # 4 Text of Proposed Order Proposed
               Order)(Quainton, Eden) (Entered: 10/02/2020)
10/08/2020 269 ENTERED IN ERROR.....NOTICE of Change of Address by Kristin
               Bender (Bender, Kristin) Modified on 10/8/2020 (zjf). (Entered:
               10/08/2020)
10/08/2020        NOTICE OF CORRECTED DOCKET ENTRY: Document No. re 269
                  Notice of Change of Address was entered in error and counsel was
                  instructed to enter appearance. (04/02/2020 view MINUTE ORDER
                  granting 163 Motion for Leave to Appear Pro Hac Vice of Kristin E.
                  Bender. It is hereby ORDERED that the motion is GRANTED and
                  that Kristin E. Bender be, and hereby is, admitted pro hac vice in this
                  case. Counsel should register for e-filing via PACER and file a notice
                  of appearance pursuant to LCvR 83.6(a). Signed by Judge Richard J.
                  Leon on 4/2/20.) (zjf) (Entered: 10/08/2020)
10/09/2020 270 Request for International Judicial Assistance Letter of Request
               Pursuant to the Hague Convention of 18 March 1970 on the Taking of
               Evidence Abroad in Civil or Commercial Matters (The "Hague
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 67 of 101
                 Convention"). Signed by Judge Richard J. Leon on 9/12/2020. (jth)
                 (Entered: 10/09/2020)
10/09/2020 271 Request for International Judicial Assistance Letter of Request
               Pursuant to the Hague Convention of 18 March 1970 on the Taking of
               Evidence Abroad in Civil or Commercial Matters (The "Hague
               Convention"). Signed by Judge Richard J. Leon on 9/22/2020. (jth)
               (Entered: 10/09/2020)
10/09/2020 272 STIPULATION re 268 MOTION to Compel Sy Hersh to Disclose
               Certain Information, 259 MOTION to Compel Compliance with
               Subpoena Proposed Joint Stipulation Among Defendants, Plaintiff and
               Counsel for Third-Party Witnesses re Scheduling Regarding Pending
               Motions to Compel by EDWARD BUTOWSKY, MATTHEW
               COUCH. (Quainton, Eden) (Entered: 10/09/2020)
10/09/2020 273 RESPONSE re 258 SEALED MOTION filed by EDWARD
               BUTOWSKY, MATTHEW COUCH filed by AARON RICH.
               (Attachments: # 1 Governski Declaration, # 2 Ex. A Under Seal, # 3
               Ex. B 2020-09-29 Aronoff+AFFIDAVIT, # 4 Ex. C Fairbanks Tweet, #
               5 Ex. D 2020-01-30 Fairbanks Decl.)(Gottlieb, Michael) (Entered:
               10/09/2020)
10/09/2020 274 SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
               SEAL filed by AARON RICH (This document is SEALED and only
               available to authorized persons.) (Attachments: # 1 Response, # 2 Ex.
               A Excerpts, # 3 Text of Proposed Order)(Gottlieb, Michael) (Entered:
               10/09/2020)
10/14/2020       MINUTE ORDER. Upon consideration of 241 Plaintiff's Motion to
                 Modify Designations of an Audio Recording Produced by Defendant
                 Matthew Couch, it is hereby ORDERED that the motion is
                 GRANTED. It is further ordered that [241-1] Plaintiff's Motion for
                 Leave to Provisionally Hold Exhibit L Under Seal is GRANTED. SO
                 ORDERED. Signed by Judge Richard J. Leon on 10/14/20. (lcrjl1)
                 (Entered: 10/14/2020)
10/14/2020 275 STIPULATION BETWEEN PLAINTIFF AND DEFENDANTS
               REGARDING DISCOVERY SCHEDULE by AARON RICH.
               (Gottlieb, Michael) (Entered: 10/14/2020)
10/14/2020 276 SEALED REPLY TO OPPOSITION filed by EDWARD
               BUTOWSKY re 265 SEALED MOTION FOR LEAVE TO FILE
               DOCUMENT UNDER SEAL filed by ELLEN F. RATNER (This
               document is SEALED and only available to authorized persons.) (This
               document is SEALED and only available to authorized persons.)
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 68 of 101
                 (Attachments: # 1 Memorandum in Support Reply to Opposition to
                 Cross Motion to Strike Scandalous Material and Rule 31 Deposition)
                 (Quainton, Eden) (Entered: 10/14/2020)
10/16/2020 277 SEALED REPLY TO OPPOSITION filed by EDWARD
               BUTOWSKY, MATTHEW COUCH re 274 SEALED MOTION FOR
               LEAVE TO FILE DOCUMENT UNDER SEAL filed by AARON
               RICH (This document is SEALED and only available to authorized
               persons.) (This document is SEALED and only available to authorized
               persons.) (Attachments: # 1 Reply to Opposition, # 2 Declaration of
               Eden P. Quainton, # 3 Exhibit A, # 4 Exhibit B, # 5 Exhibit C, # 6
               Exhibit D, # 7 Exhibit E)(Quainton, Eden) (Entered: 10/16/2020)
10/22/2020 278 ORDER (Stipulation). The deadline to file an opposition to the Della
               Camera Motion to Compel is 11/13/2020 and the deadline to file a
               reply is 11/20/2020. The deadline to file an opposition to the Hersh
               Motion to Compel is 11/17/2020 and the deadline to file a reply is
               11/24/2020. SO ORDERED. (see the document for complete details).
               Signed by Judge Richard J. Leon on 10/16/2020. (jth) (Entered:
               10/22/2020)
10/26/2020 279 NOTICE OF WITHDRAWAL OF APPEARANCE as to AARON
               RICH. Attorney Joshua P. Riley terminated. (Riley, Joshua) (Entered:
               10/26/2020)
10/30/2020 280 NOTICE OF WITHDRAWAL OF APPEARANCE as to FOX NEWS
               NETWORK, LLC. Attorney Katherine A. Petti terminated. (Petti,
               Katherine) (Entered: 10/30/2020)
11/11/2020 284 Joint MOTION to Stay , Joint MOTION for Mediation by AARON
               RICH (Attachments: # 1 Text of Proposed Order)(Gottlieb, Michael)
               (Entered: 11/11/2020)
11/17/2020       MINUTE ORDER. Upon consideration of 284 Joint Motion to Stay
                 and Refer Litigation to Mediation Program, it is hereby ORDERED
                 that the motion is GRANTED and the proceeding is STAYED for 45
                 days from the date of this Order. It is further ORDERED that the
                 litigation is REFERRED to the Court's Mediation Program. It is
                 further ORDERED that the parties shall provide a status update and, if
                 necessary, a proposed new Scheduling Order for existing deadlines on
                 or before January 4, 2021. SO ORDERED. Signed by Judge Richard J.
                 Leon on 11/17/20. (lcrjl1) (Entered: 11/17/2020)
11/24/2020 285 MANDATE of USCA as to 185 Notice of Appeal to DC Circuit Court
               filed by EDWARD BUTOWSKY ; USCA Case Number 20-7042.
               (Attachments: # 1 USCA Order)(zrdj) (Entered: 11/24/2020)
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 69 of 101
01/19/2021 286 MOTION to Dismiss Defendants Couch and America First Media by
               AARON RICH. (Attachments: # 1 Text of Proposed Order)(Gottlieb,
               Michael) (Entered: 01/19/2021)
03/22/2021 287 MOTION to Dismiss Defendant Edward Butowsky by AARON RICH.
               (Attachments: # 1 Proposed Order)(Gottlieb, Michael) (Entered:
               03/22/2021)
03/29/2021 288 ORDER granting 286 Motion to Dismiss. It is FURTHER ORDERED
               that Plaintiff Rich and Defendants Couch and America First Media
               shall bear their own costs, including attorneys' fees. SO ORDERED.
               Signed by Judge Richard J. Leon on 3/25/2021. (zjd) (Entered:
               03/29/2021)
03/29/2021 289 ORDER granting 287 Motion to Dismiss. It is FURTHER ORDERED
               that Plaintiff Rich and Defendant Butowsky shall bear their own costs,
               including attorney's fees. SO ORDERED. Signed by Judge Richard J.
               Leon on 3/25/2021. (zjd) (Entered: 03/29/2021)



                              PACER Service Center
                                 Transaction Receipt
                                     04/08/2021 18:48:07
                   PACER                          Client
                                lbandlow170449
                   Login:                         Code:
                                                  Search    1:18-cv-
                   Description: Docket Report
                                                  Criteria: 00681-RJL
                   Billable
                                30                Cost:    3.00
                   Pages:
Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 70 of 101




  EXHIBIT T
      Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 71 of 101




Lincoln@BandlowLaw.com


May 10, 2021

VIA EMAIL

Eden P. Quainton, Esq.
Quainton Law, PLLC
1001 Avenue of the Americas
11th Floor
New York, NY 10018
Email: equainton@gmail.com

RE:     Rich v. Butowsky et al. (Case No. 1:20-cv-02151-RJL)

Dear Mr. Quainton:

       We are counsel for Luminant Media, Inc. (“Luminant”), a production company that has
produced award-winning documentaries, such as The Internet’s Own Boy: The Story of Aaron
Swartz, We are Legion: The Story of the Hacktivists, Nobody Speak: Trials of the Free Press and
The Trials of Gabriel Fernandez. Luminant is in the process of creating a documentary about
Seth Rich and the events following his death.

       Pursuant to Local Rule 7(m) for the United States District Court for the District of
Columbia, we are writing to you to meet and confer in good faith about a motion to unseal that
Luminant intends to file in the above-referenced matter (the “Motion”). This letter is Luminant’s
good faith attempt to determine: (1) if your clients, Edward Butowsky, Matthew Couch and
Larry Johnson, will oppose the Motion; and (2) if so, to set up a telephonic meet and confer so
we can narrow the issues in dispute.

        Luminant’s Motion shall request the Court to unseal six certified transcripts of audio
recordings. See Dkt. Nos. 234(2-6) and 241(2). On August 26, 2020, Mr. Aaron Rich filed a
motion to de-designate five audio recordings that were bates numbered MC001047-49 and
MC000635-636.1 See Dkt. No. 233. In support of Mr. Rich’s motion, his counsel filed under
seal five certified transcripts of the five aforementioned audio recordings (the “8/26/20
Transcripts”). See Dkt. No. 234(2-6). On September 2, 2020, Mr. Rich filed an identical
motion, except this motion pertained to a sixth audio recording with the bates number



1
 The five audio recordings that were the subject of Mr. Rich’s August 26, 2020 motion were of
recorded phone calls between Mr. Couch and Mr. Butowsky and Mr. Couch and Mr. Rod
Wheeler. See Dkt. Nos. 234(2-6) and 241(2).
      Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 72 of 101




Mr. Eden P. Quainton, Esq.
May 10, 2021
Page 2

MC001046.2 See Dkt. No. 240. In support of Mr. Rich’s subsequent motion, his counsel filed
under seal a certified transcript of this audio recording (the “9/2/20 Transcript”). See Dkt. No.
241(1)

        On September 23, 2020, the Court in the above-referenced action granted Mr. Rich’s
August 26, 2020 motion and de-designated the audio recordings bates labeled MC 001047-48
and MC000635-636 (the “9/23/20 Order”). From the docket in this matter, it does not appear
that the Court ever ruled on Mr. Rich’s September 2, 2020 motion.

        Luminant’s Motion shall request that the Court unseal the 8/26/20 Transcripts and the
9/2/20 Transcript. As to the 8/26/20 Transcripts, the Court’s 9/23/20 Order makes clear that the
original audio recordings, bates numbered MC001047-49 and MC000635-636, did not contain
any confidential information subject to the protective order in the case and could be refiled
publicly. Since the 8/26/20 Transcripts are certified transcripts of the aforementioned audio
recordings, the unsealing of the 8/26/20 Transcripts should not be an issue. Therefore, we
respectfully request that your clients allow us to state in Luminant’s Motion to unseal the 8/26/20
Transcripts that your clients do not oppose the Motion.

        As to the 9/2/20 Transcript, it appears that the only information contained in the 9/2/20
Transcript that is subject to the protective order in the case are non-public email addresses and
phone numbers. See Dkt. No. 240, p. 3 (citing Dkt. No. 241(1) at pp. 60:19-21 and 61:13-15).
Luminant is not interested in non-public email addresses and phone numbers, but it is extremely
interested in the remaining contents of the 9/2/20 Transcript. As such, Luminant’s Motion will
request that the 9/2/20 Transcript be unsealed with redactions for the non-public email addresses
and phone numbers contained on pages 60:19-21 and 61:13-15. In light of Luminant’s request
that the 9/2/20 Transcript be unsealed with redactions to protect information subject to the
protective order in the case, we respectfully request that your clients allow us to state in
Luminant’s Motion your clients do not oppose the Motion to unseal the 9/2/20 Transcript with
the aforementioned redactions.

        Please contact us by May 17, 2021 to inform us whether your clients intend to oppose
Luminant’s Motion and, if so, when we can set up a phone call by May 21, 2021 to narrow the
issues of Luminant’s Motion that remain in dispute. If we do not hear from you by May 17,
2021, we will assume that your clients do not oppose Luminant’s Motion.

         This letter does not constitute a complete statement of all of Luminant’s rights, defenses,
contentions, legal theories or the facts in support thereof. Nothing stated herein is intended, nor
shall it constitute, a waiver or relinquishment of any of Luminant’s rights, defenses, or remedies,

2
  The audio recording that was the subject of Mr. Rich’s September 2, 2020 motion was of a
recorded phone call between Mr. Couch and Mr. Butowsky. Id.
      Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 73 of 101




Mr. Eden P. Quainton, Esq.
May 10, 2021
Page 3

whether legal or equitable, all of which are hereby expressly reserved.


                                                     Very truly yours,



                                                     Lincoln D. Bandlow
Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 74 of 101




  EXHIBIT U
      Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 75 of 101




Lincoln@BandlowLaw.com


May 10, 2021

VIA EMAIL

Joseph Marshall Terry, Jr., Esq.
Stephen J. Fuzesi, Esq.
Katherine A. Petti, Esq.
725 12th St. NW
Washington, DC 20005
Email: jterry@wc.com; sfuzesi@wc.com; kpetti@wc.com

RE:     Rich v. Butowsky et al. (Case No. 1:20-cv-02151-RJL)

Dear Messrs. Terry and Fuzesi and Ms. Petti:

       We are counsel for Luminant Media, Inc. (“Luminant”), a production company that has
produced award-winning documentaries, such as The Internet’s Own Boy: The Story of Aaron
Swartz, We are Legion: The Story of the Hacktivists, Nobody Speak: Trials of the Free Press and
The Trials of Gabriel Fernandez. Luminant is in the process of creating a documentary about
Seth Rich and the events following his death.

       Pursuant to Local Rule 7(m) for the United States District Court for the District of
Columbia, we are writing to you to meet and confer in good faith about a motion to unseal that
Luminant intends to file in the above-referenced matter (the “Motion”). This letter is Luminant’s
good faith attempt to determine: (1) if your client, Fox News Network, LLC, will oppose the
Motion; and (2) if so, to set up a telephonic meet and confer so we can narrow the issues in
dispute.

        Luminant’s Motion shall request the Court to unseal six certified transcripts of audio
recordings. See Dkt. Nos. 234(2-6) and 241(2). On August 26, 2020, Mr. Aaron Rich filed a
motion to de-designate five audio recordings that were bates numbered MC001047-49 and
MC000635-636.1 See Dkt. No. 233. In support of Mr. Rich’s motion, his counsel filed under
seal five certified transcripts of the five audio recordings (the “8/26/20 Transcripts”). See Dkt.
No. 234(2-6). On September 2, 2020, Mr. Rich filed an identical motion, except this motion




1
 The five audio recordings that were the subject of Mr. Rich’s August 26, 2020 motion were of
recorded phone calls between Mr. Matthew Couch and Mr. Edward Butowsky and Mr. Couch
and Mr. Rod Wheeler. See Dkt. Nos. 234(2-6) and 241(2).
      Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 76 of 101




Messrs. Joseph Marshall Terry, Jr., Esq. and Stephen J. Fuzesi, Esq.,
and Ms. Katherin A. Petti, Esq.
May 10, 2021
Page 2

pertained to a sixth audio recording with the bates number MC001046.2 See Dkt. No. 240. In
support of Mr. Rich’s subsequent motion, his counsel filed under seal a certified transcript of this
audio recording (the “9/2/20 Transcript”). See Dkt. No. 241(1)

        On September 23, 2020, the Court in the above-referenced action granted Mr. Rich’s
August 26, 2020 motion and de-designated the audio recordings bates labeled MC 001047-48
and MC000635-636 (the “9/23/20 Order”). From the docket in this matter, it does not appear
that the Court ever ruled on Mr. Rich’s September 2, 2020 motion.

        Luminant’s Motion shall request that the Court unseal the 8/26/20 Transcripts and the
9/2/20 Transcript. As to the 8/26/20 Transcripts, the Court’s 9/23/20 Order makes clear that the
original audio recordings, bates numbered MC001047-49 and MC000635-636, did not contain
any confidential information subject to the protective order in the case and could be refiled
publicly. Since the 8/26/20 Transcripts are certified transcripts of the aforementioned audio
recordings, the unsealing of the 8/26/20 Transcripts should not be an issue. Therefore, we
respectfully request that your client allow us to state in Luminant’s Motion to unseal the 8/26/20
Transcripts that your client does not oppose the Motion.

        As to the 9/2/20 Transcript, it appears that the only information contained in the 9/2/20
Transcript that is subject to the protective order in the case are non-public email addresses and
phone numbers. See Dkt. No. 240, p. 3 (citing Dkt. No. 241(1) at pp. 60:19-21 and 61:13-15).
Luminant is not interested in non-public email addresses and phone numbers, but it is extremely
interested in the remaining contents of the 9/2/20 Transcript. As such, Luminant’s Motion will
request that the 9/2/20 Transcript be unsealed with redactions for the non-public email addresses
and phone numbers contained on pages 60:19-21 and 61:13-15. In light of Luminant’s request
that the 9/2/20 Transcript be unsealed with redactions to protect information subject to the
protective order in the case, we respectfully request that your client allow us to state in
Luminant’s Motion your client does not oppose the Motion to unseal the 9/2/20 Transcript with
the aforementioned redactions.

        Please contact us by May 17, 2021 to inform us whether your client intends to oppose
Luminant’s Motion and, if so, when we can set up a phone call by May 21, 2021 to narrow the
issues of Luminant’s Motion that remain in dispute. If we do not hear from you by May 17,
2021, we will assume that your client does not oppose Luminant’s Motion.

       This letter does not constitute a complete statement of all of Luminant’s rights, defenses,
contentions, legal theories or the facts in support thereof. Nothing stated herein is intended, nor

2
  The audio recording that was the subject of Mr. Rich’s September 2, 2020 motion was of a
recorded phone call between Mr. Couch and Mr. Butowsky. See Dkt. No. 240.
      Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 77 of 101




Messrs. Joseph Marshall Terry, Jr., Esq. and Stephen J. Fuzesi, Esq.,
and Ms. Katherin A. Petti, Esq.
May 10, 2021
Page 3

shall it constitute, a waiver or relinquishment of any of Luminant’s rights, defenses, or remedies,
whether legal or equitable, all of which are hereby expressly reserved.


                                                     Very truly yours,



                                                     Lincoln D. Bandlow
Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 78 of 101




  EXHIBIT V
      Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 79 of 101




Lincoln@BandlowLaw.com


May 10, 2021

VIA EMAIL

Charna Eve Sherman, Esq.
Charna E. Sherman Law Office Co., LPA
30799 Pinetree Road
Suite 356
Cleveland, OH 44124
Email: csherman@charnalaw.com

RE:     Rich v. Butowsky et al. (Case No. 1:20-cv-02151-RJL)

Dear Ms. Sherman:

       We are counsel for Luminant Media, Inc. (“Luminant”), a production company that has
produced award-winning documentaries, such as The Internet’s Own Boy: The Story of Aaron
Swartz, We are Legion: The Story of the Hacktivists, Nobody Speak: Trials of the Free Press and
The Trials of Gabriel Fernandez. Luminant is in the process of creating a documentary about
Seth Rich and the events following his death.

         Pursuant to Local Rule 7(m) for the United States District Court for the District of
Columbia, we are writing to you to meet and confer in good faith about a motion to unseal that
Luminant intends to file in the above-referenced matter (the “Motion”). This letter is Luminant’s
good faith attempt to determine: (1) if your client, Ellen F. Ratner, will oppose the Motion; and
(2) if so, to set up a telephonic meet and confer so we can narrow the issues in dispute.

        Luminant’s Motion shall request the Court to unseal six certified transcripts of audio
recordings. See Dkt. Nos. 234(2-6) and 241(2). On August 26, 2020, Mr. Aaron Rich filed a
motion to de-designate five audio recordings that were bates numbered MC001047-49 and
MC000635-636. 1 See Dkt. No. 233. In support of Mr. Rich’s motion, his counsel filed under
seal five certified transcripts of the five aforementioned audio recordings (the “8/26/20
Transcripts”). See Dkt. No. 234(2-6). On September 2, 2020, Mr. Rich filed an identical
motion, except this motion pertained to a sixth audio recording with the bates number




1
 The five audio recordings that were the subject of Mr. Rich’s August 26, 2020 motion were of
recorded phone calls between Mr. Matthew Couch and Mr. Edward Butowsky and Mr. Couch
and Mr. Rod Wheeler. See Dkt. Nos. 234(2-6) and 241(2).
      Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 80 of 101




Ms. Charna E. Sherman, Esq.
May 10, 2021
Page 2

MC001046.2 See Dkt. No. 240. In support of Mr. Rich’s subsequent motion, his counsel filed
under seal a certified transcript of this audio recording (the “9/2/20 Transcript”). See Dkt. No.
241(1)

        On September 23, 2020, the Court in the above-referenced action granted Mr. Rich’s
August 26, 2020 motion and de-designated the audio recordings bates labeled MC 001047-48
and MC000635-636 (the “9/23/20 Order”). From the docket in this matter, it does not appear
that the Court ever ruled on Mr. Rich’s September 2, 2020 motion.

        Luminant’s Motion shall request that the Court unseal the 8/26/20 Transcripts and the
9/2/20 Transcript. As to the 8/26/20 Transcripts, the Court’s 9/23/20 Order makes clear that the
original audio recordings, bates numbered MC001047-49 and MC000635-636, did not contain
any confidential information subject to the protective order in the case and could be refiled
publicly. Since the 8/26/20 Transcripts are certified transcripts of the aforementioned audio
recordings, the unsealing of the 8/26/20 Transcripts should not be an issue. Therefore, we
respectfully request that your client allow us to state in Luminant’s Motion to unseal the 8/26/20
Transcripts that your client does not oppose the Motion.

        As to the 9/2/20 Transcript, it appears that the only information contained in the 9/2/20
Transcript that is subject to the protective order in the case are non-public email addresses and
phone numbers. See Dkt. No. 240, p. 3 (citing Dkt. No. 241(1) at pp. 60:19-21 and 61:13-15).
Luminant is not interested in non-public email addresses and phone numbers, but it is extremely
interested in the remaining contents of the 9/2/20 Transcript. As such, Luminant’s Motion will
request that the 9/2/20 Transcript be unsealed with redactions for the non-public email addresses
and phone numbers contained on pages 60:19-21 and 61:13-15. In light of Luminant’s request
that the 9/2/20 Transcript be unsealed with redactions to protect information subject to the
protective order in the case, we respectfully request that your client allow us to state in
Luminant’s Motion your client does not oppose the Motion to unseal the 9/2/20 Transcript with
the aforementioned redactions.

        Please contact us by May 17, 2021 to inform us whether your client intends to oppose
Luminant’s Motion and, if so, when we can set up a phone call by May 21, 2021 to narrow the
issues of Luminant’s Motion that remain in dispute. If we do not hear from you by May 17,
2021, we will assume that your client does not oppose Luminant’s Motion.

         This letter does not constitute a complete statement of all of Luminant’s rights, defenses,
contentions, legal theories or the facts in support thereof. Nothing stated herein is intended, nor
shall it constitute, a waiver or relinquishment of any of Luminant’s rights, defenses, or remedies,

2
  The audio recording that was the subject of Mr. Rich’s September 2, 2020 motion was of a
recorded phone call between Mr. Couch and Mr. Butowsky. See Dkt. No. 240.
      Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 81 of 101




Ms. Charna E. Sherman, Esq.
May 10, 2021
Page 3

whether legal or equitable, all of which are hereby expressly reserved.


                                                     Very truly yours,



                                                     Lincoln D. Bandlow
Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 82 of 101




EXHIBIT W
      Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 83 of 101




Lincoln@BandlowLaw.com


May 10, 2021

VIA EMAIL

Michael J. Gottlieb, Esq.
Martin J. Weinstein, Esq.
Meryl Conant Governsky, Esq.
Wilkie Farr & Gallagher LLP
1875 K Street, NW
Washington, DC 20006-1238
Email: mgottlieb@willkie.com; mweinstein@willkie.com; mgovernski@willkie.com

RE:     Rich v. Butowsky et al. (Case No. 1:20-cv-02151-RJL)

Dear Messrs. Gottlieb and Weinstein and Ms. Governsky:

        As you know, we are counsel for Luminant Media, Inc. (“Luminant”), a production
company that has produced award-winning documentaries, such as The Internet’s Own Boy: The
Story of Aaron Swartz, We are Legion: The Story of the Hacktivists, Nobody Speak: Trials of the
Free Press and The Trials of Gabriel Fernandez. Luminant is in the process of creating a
documentary about Seth Rich and the events following his death.

        Pursuant to Local Rule 7(m) for the United States District Court for the District of
Columbia, we are writing to you to meet and confer in good faith about a motion to unseal that
Luminant intends to file in the above-referenced matter (the “Motion”). This letter is Luminant’s
good faith attempt to determine: (1) if your client, Aaron Rich, will oppose the Motion; and (2) if
so, to set up a telephonic meet and confer so we can narrow the issues in dispute.

        Luminant’s Motion shall request the Court to unseal six certified transcripts of audio
recordings. See Dkt. Nos. 234(2-6) and 241(2). On August 26, 2020, Mr. Rich filed a motion to
de-designate five audio recordings that were bates numbered MC001047-49 and MC000635-
636.1 See Dkt. No. 233. In support of Mr. Rich’s motion, you filed under seal five certified
transcripts of the five aforementioned audio recordings (the “8/26/20 Transcripts”). See Dkt. No.
234(2-6). On September 2, 2020, Mr. Rich filed an identical motion, except this motion




1
 The five audio recordings that were the subject of Mr. Rich’s August 26, 2020 motion were of
recorded phone calls between Mr. Matthew Couch and Mr. Edward Butowsky and Mr. Couch
and Mr. Rod Wheeler. See Dkt. Nos. 234(2-6) and 241(2).
      Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 84 of 101




Messrs. Michael J. Gottlieb, Esq. and Martin J. Weinstein, Esq.
and Ms. Meryl Conant Governsky, Esq.
May 10, 2021
Page 2

pertained to a sixth audio recording with the bates number MC001046.2 See Dkt. No. 240. In
support of Mr. Rich’s subsequent motion, you filed under seal a certified transcript of this audio
recording (the “9/2/20 Transcript”). See Dkt. No. 241(1)

        On September 23, 2020, the Court in the above-referenced action granted Mr. Rich’s
August 26, 2020 motion and de-designated the audio recordings bates labeled MC 001047-48
and MC000635-636 (the “9/23/20 Order”). From the docket in this matter, it does not appear
that the Court ever ruled on Mr. Rich’s September 2, 2020 motion.

        Luminant’s Motion shall request that the Court unseal the 8/26/20 Transcripts and the
9/2/20 Transcript. As to the 8/26/20 Transcripts, the Court’s 9/23/20 Order makes clear that the
original audio recordings, bates numbered MC001047-49 and MC000635-636, did not contain
any confidential information subject to the protective order in the case and could be refiled
publicly. Since the 8/26/20 Transcripts are certified transcripts of the aforementioned audio
recordings, the unsealing of the 8/26/20 Transcripts should not be an issue. Therefore, we
respectfully request that your client allow us to state in Luminant’s Motion to unseal the 8/26/20
Transcripts that your clients do not oppose the Motion.

        As to the 9/2/20 Transcript, it appears that the only information contained in the 9/2/20
Transcript that is subject to the protective order in the case are non-public email addresses and
phone numbers. See Dkt. No. 240, p. 3 (citing Dkt. No. 241(1) at pp. 60:19-21 and 61:13-15).
Luminant is not interested in non-public email addresses and phone numbers, but it is extremely
interested in the remaining contents of the 9/2/20 Transcript. As such, Luminant’s Motion will
request that the 9/2/20 Transcript be unsealed with redactions for the non-public email addresses
and phone numbers contained on pages 60:19-21 and 61:13-15. In light of Luminant’s request
that the 9/2/20 Transcript be unsealed with redactions to protect information subject to the
protective order in the case, we respectfully request that your client allow us to state in
Luminant’s Motion that your client does not oppose the Motion to unseal the 9/2/20 Transcript
with the aforementioned redactions.

        Please contact us by May 17, 2021 to inform us whether your client intends to oppose
Luminant’s Motion and, if so, when we can set up a phone call by May 21, 2021 to narrow the
issues of Luminant’s Motion that remain in dispute. If we do not hear from you by May 17,
2021, we will assume that your client does not oppose Luminant’s Motion.

       This letter does not constitute a complete statement of all of Luminant’s rights, defenses,
contentions, legal theories or the facts in support thereof. Nothing stated herein is intended, nor

2
  The audio recording that was the subject of Mr. Rich’s September 2, 2020 motion was of a
recorded phone call between Mr. Couch and Mr. Butowsky. See Dkt. No. 240.
      Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 85 of 101




Messrs. Michael J. Gottlieb, Esq. and Martin J. Weinstein, Esq.
and Ms. Meryl Conant Governsky, Esq.
May 10, 2021
Page 3

shall it constitute, a waiver or relinquishment of any of Luminant’s rights, defenses, or remedies,
whether legal or equitable, all of which are hereby expressly reserved.


                                                     Very truly yours,



                                                     Lincoln D. Bandlow
Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 86 of 101




  EXHIBIT X
      Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 87 of 101




Lincoln@BandlowLaw.com


May 10, 2021

VIA EMAIL

Vincent H. Cohen, Jr., Esq.
Dechert LLP
1900 K Street NW
Washington, DC 20006
Email: Vincent.cohen@dechert.com

David Stern
Baker & Hostetler LLP
11601 Wilshire Blvd.
Suite 1400
Los Angeles, CA 90025
Email: dstern@bakerlaw.com

Nicolle L. Jacoby
Dechert LLP
1095 Avenue of the Americas
27 Floor Mailroom
New York, NY 10036
Email: nicolle.jacoby@dechert.com

RE:     Rich v. Butowsky et al. (Case No. 1:20-cv-02151-RJL)

Dear Messrs. Cohen and Stern and Ms. Jacoby:

       We are counsel for Luminant Media, Inc. (“Luminant”), a production company that has
produced award-winning documentaries, such as The Internet’s Own Boy: The Story of Aaron
Swartz, We are Legion: The Story of the Hacktivists, Nobody Speak: Trials of the Free Press and
The Trials of Gabriel Fernandez. Luminant is in the process of creating a documentary about
Seth Rich and the events following his death.

        Pursuant to Local Rule 7(m) for the United States District Court for the District of
Columbia, we are writing to you to meet and confer in good faith about a motion to unseal that
Luminant intends to file in the above-referenced matter (the “Motion”). This letter is Luminant’s
good faith attempt to determine: (1) if your client, Malia Zimmerman, will oppose the Motion;
and (2) if so, to set up a telephonic meet and confer so we can narrow the issues in dispute.
      Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 88 of 101




Messrs. Vincent H. Cohen, Jr., Esq., and David Stern, Esq., and Ms. Nicolle L. Jacoby, Esq.
May 10, 2021
Page 2

        Luminant’s Motion shall request the Court to unseal six certified transcripts of audio
recordings. See Dkt. Nos. 234(2-6) and 241(2). On August 26, 2020, Mr. Aaron Rich filed a
motion to de-designate five audio recordings that were bates numbered MC001047-49 and
MC000635-636.1 See Dkt. No. 233. In support of Mr. Rich’s motion, his counsel filed under
seal five certified transcripts of the five aforementioned audio recordings (the “8/26/20
Transcripts”). See Dkt. No. 234(2-6). On September 2, 2020, Mr. Rich filed an identical
motion, except this motion pertained to a sixth audio recording with the bates number
MC001046.2 See Dkt. No. 240. In support of Mr. Rich’s subsequent motion, his counsel filed
under seal a certified transcript of this audio recording (the “9/2/20 Transcript”). See Dkt. No.
241(1)

        On September 23, 2020, the Court in the above-referenced action granted Mr. Rich’s
August 26, 2020 motion and de-designated the audio recordings bates labeled MC 001047-48
and MC000635-636 (the “9/23/20 Order”). From the docket in this matter, it does not appear
that the Court ever ruled on Mr. Rich’s September 2, 2020 motion.

        Luminant’s Motion shall request that the Court unseal the 8/26/20 Transcripts and the
9/2/20 Transcript. As to the 8/26/20 Transcripts, the Court’s 9/23/20 Order makes clear that the
original audio recordings, bates numbered MC001047-49 and MC000635-636, did not contain
any confidential information subject to the protective order in the case and could be refiled
publicly. Since the 8/26/20 Transcripts are certified transcripts of the aforementioned audio
recordings, the unsealing of the 8/26/20 Transcripts should not be an issue. Therefore, we
respectfully request that your client allow us to state in Luminant’s Motion to unseal the 8/26/20
Transcripts that your client does not oppose the Motion.

        As to the 9/2/20 Transcript, it appears that the only information contained in the 9/2/20
Transcript that is subject to the protective order in the case are non-public email addresses and
phone numbers. See Dkt. No. 240, p. 3 (citing Dkt. No. 241(1) at pp. 60:19-21 and 61:13-15).
Luminant is not interested in non-public email addresses and phone numbers, but it is extremely
interested in the remaining contents of the 9/2/20 Transcript. As such, Luminant’s Motion will
request that the 9/2/20 Transcript be unsealed with redactions for the non-public email addresses
and phone numbers contained on pages 60:19-21 and 61:13-15. In light of Luminant’s request
that the 9/2/20 Transcript be unsealed with redactions to protect information subject to the
protective order in the case, we respectfully request that your client allow us to state in


1
 The five audio recordings that were the subject of Mr. Rich’s August 26, 2020 motion were of
recorded phone calls between Mr. Matthew Couch and Mr. Edward Butowsky and Mr. Couch
and Mr. Rod Wheeler. See Dkt. Nos. 234(2-6) and 241(2).
2
  The audio recording that was the subject of Mr. Rich’s September 2, 2020 motion was of a
recorded phone call between Mr. Couch and Mr. Butowsky. See Dkt. No. 240.
      Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 89 of 101




Messrs. Vincent H. Cohen, Jr., Esq., and David Stern, Esq., and Ms. Nicolle L. Jacoby, Esq.
May 10, 2021
Page 3

Luminant’s Motion your client does not oppose the Motion to unseal the 9/2/20 Transcript with
the aforementioned redactions.

        Please contact us by May 17, 2021 to inform us whether your client intends to oppose
Luminant’s Motion and, if so, when we can set up a phone call by May 21, 2021 to narrow the
issues of Luminant’s Motion that remain in dispute. If we do not hear from you by May 17,
2021, we will assume that your client does not oppose Luminant’s Motion.

         This letter does not constitute a complete statement of all of Luminant’s rights, defenses,
contentions, legal theories or the facts in support thereof. Nothing stated herein is intended, nor
shall it constitute, a waiver or relinquishment of any of Luminant’s rights, defenses, or remedies,
whether legal or equitable, all of which are hereby expressly reserved.


                                                      Very truly yours,



                                                      Lincoln D. Bandlow
Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 90 of 101




  EXHIBIT Y
                     Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 91 of 101


Rom Bar-Nissim

From:                                              Eden Quainton <EQuainton@dunnington.com>
Sent:                                              Friday, May 14, 2021 9:42 AM
To:                                                Lincoln Bandlow
Cc:                                                equainton@gmail.com; Rom Bar-Nissim; Christine Lee
Subject:                                           RE: Rich v. Butowsky et. al.


No problem.

Christine, can you pls put this on my calendar for this afternoon at 4:30?

Thanks,

Eden



Eden P. Quainton
Partner
DUNNINGTON BARTHOLOW & MILLER LLP
230 Park Avenue, 21st Floor
New York, New York 10169
Telephone: +1.212.682.8811
Email: EQuainton@dunnington.com


CONFIDENTIALITY NOTE: The information contained in this e-mail message and any attachment is confidential information intended for the use of the individual or entity
named in this message. This information may be protected by attorney/client privilege, work product privilege or other laws, rules, and regulations providing for the protection of
confidential communications. If you are not the intended recipient, you are hereby notified that any retention, use, copying or forwarding of this message is prohibited. If you have
received this e-mail message in error, please contact the sender of this message by return e-mail and delete this message and any attachments.


From: Lincoln Bandlow <lincoln@bandlowlaw.com>
Sent: Friday, May 14, 2021 12:18 PM
To: Eden Quainton <EQuainton@dunnington.com>
Cc: equainton@gmail.com; Rom Bar-Nissim <rom@bandlowlaw.com>
Subject: RE: Rich v. Butowsky et. al.

My associate and I would like to be on the call and we are in different locations. Please call this number for our call:

Dial in number: 605-313-5810
Access code: 784620

Lincoln Bandlow




1801 Century Park East, Suite 2400
Los Angeles, CA 90067
                                                                                         1
                     Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 92 of 101
P: (310) 556-9680 | F: (310) 861-5550
Lincoln@BandlowLaw.com
www.BandlowLaw.com

From: Eden Quainton <EQuainton@dunnington.com>
Sent: Friday, May 14, 2021 8:49 AM
To: Lincoln Bandlow <lincoln@bandlowlaw.com>
Cc: equainton@gmail.com; Rom Bar-Nissim <rom@bandlowlaw.com>
Subject: RE: Rich v. Butowsky et. al.

Sure. Give me a call at the number below or on my cell, 202-360-6296.

Eden



Eden P. Quainton
Partner
DUNNINGTON BARTHOLOW & MILLER LLP
230 Park Avenue, 21st Floor
New York, New York 10169
Telephone: +1.212.682.8811
Email: EQuainton@dunnington.com


CONFIDENTIALITY NOTE: The information contained in this e-mail message and any attachment is confidential information intended for the use of the individual or entity
named in this message. This information may be protected by attorney/client privilege, work product privilege or other laws, rules, and regulations providing for the protection of
confidential communications. If you are not the intended recipient, you are hereby notified that any retention, use, copying or forwarding of this message is prohibited. If you have
received this e-mail message in error, please contact the sender of this message by return e-mail and delete this message and any attachments.


From: Lincoln Bandlow <lincoln@bandlowlaw.com>
Sent: Friday, May 14, 2021 11:22 AM
To: Eden Quainton <EQuainton@dunnington.com>
Cc: equainton@gmail.com; Rom Bar-Nissim <rom@bandlowlaw.com>
Subject: Re: Rich v. Butowsky et. al.

Can you speak at 4:30 your time, 1:30 Pacific time?

Lincoln Bandlow
Law Offices of Lincoln Bandlow, P.C.
1801 Century Park East, Suite 2400
Los Angeles, CA 90067
P: 310-556-9680
F: 310-861-5550


            On May 14, 2021, at 5:41 AM, Eden Quainton <EQuainton@dunnington.com> wrote:


            Mr. Bandlow,

            I have conferred with my clients and we will oppose the motion. I am available to discuss today after
            2:00 p.m. if you feel that is necessary.
                                                                                         2
          Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 93 of 101


Respectfully,

Eden



Eden P. Quainton
Partner
DUNNINGTON BARTHOLOW & MILLER LLP
230 Park Avenue, 21st Floor
New York, New York 10169
Telephone: +1.212.682.8811
Email: EQuainton@dunnington.com


CONFIDENTIALITY NOTE: The information contained in this e-mail message and any attachment is confidential information intended for the use of the
individual or entity named in this message. This information may be protected by attorney/client privilege, work product privilege or other laws, rules, and
regulations providing for the protection of confidential communications. If you are not the intended recipient, you are hereby notified that any retention, use,
copying or forwarding of this message is prohibited. If you have received this e-mail message in error, please contact the sender of this message by return e-
mail and delete this message and any attachments.


From: Lincoln Bandlow <lincoln@bandlowlaw.com>
Sent: Monday, May 10, 2021 6:21 PM
To: equainton@gmail.com
Subject: Rich v. Butowsky et. al.

Please see the attached letter.

Lincoln Bandlow
<image002.png>
1801 Century Park East, Suite 2400
Los Angeles, CA 90067
P: (310) 556-9680 | F: (310) 861-5550
Lincoln@BandlowLaw.com
www.BandlowLaw.com




                                                                               3
Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 94 of 101




  EXHIBIT Z
                Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 95 of 101


Lincoln Bandlow

From:                                 CSherman <csherman@charnalaw.com>
Sent:                                 Tuesday, May 11, 2021 6:46 AM
To:                                   Lincoln Bandlow
Subject:                              RE: Rich v. Butowsky et. al.


Mr. Bandlow:

My client, Ms. Ratner, was not a party in that action, and never had access to either the recordings or the transcripts. So
we have no position. Should you obtain access, though, we would very much appreciate being so informed.

Sincerely,

Charna Sherman

Charna E. Sherman
Attorney at Law – Founding Partner




30799 Pinetree Road, No. 356
Cleveland, Ohio 44124
(216) 453-9133 Direct
(216) 978-9944 Cell
charna.sherman@charnalaw.com
www.charnalaw.com

http://www.charnaunlimited.com/media/1074/charna-e-sherman.vcf


This message is confidential and may be legally privileged or otherwise protected from disclosure. If you are not the intended recipient,
please telephone or email the sender and delete this message and any attachment from your system; you must not copy or disclose the
contents of this message or any attachment to any other person.


From: Lincoln Bandlow <lincoln@bandlowlaw.com>
Sent: Monday, May 10, 2021 6:13 PM
To: CSherman <csherman@charnalaw.com>
Subject: Rich v. Butowsky et. al.

Please see the attached letter.

Lincoln Bandlow




1801 Century Park East, Suite 2400
                                                                   1
Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 96 of 101




EXHIBIT AA
        Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 97 of 101




Allen V. Farber                                                            Faegre Drinker Biddle & Reath LLP
Partner                                                                    1500 K Street, NW, Suite 1100
allen.farber@faegredrinker.com                                             Washington, DC 20005
202-230-5154 direct                                                        +1 202 842 8800 main
                                                                           +1 202 842 8465 fax




                                                     May 17, 2021



Via Email (Lincoln@BandlowLaw.com)

Lincoln D. Bandlow
Law Offices of Lincoln Bandlow
1801 Century Park East, Suite 2400
Los Angeles, CA 90067

          Re:        Proposed Motion to Unseal Transcripts of Audio Recordings in
                     Rich v. Butowsky, et al., Case No. 1:20-cv-02151-RJL, D.D.C

Dear Mr. Bandlow:

        I have reviewed your May 10, 2021 letter about the above-proposed Motion to Unseal
Transcripts of Audio Recordings of phone calls between Matthew Couch and Edward Butowsky
and one call between Mr. Couch and Rod Wheeler that were filed under seal in the above case
in the United States District Court for the District of Columbia (“Motion”). I write in response.

        My client, The Washington Times, LLC, which was a Defendant in the case, presently
takes no position on the Motion, which we have not seen, but reserves the right to respond as
we deem appropriate once such Motion has been filed. The Washington Times reserves and
does not waive or relinquish any and all rights, defenses, or remedies of any kind, whether legal
or equitable or otherwise.

                                                     Sincerely,


                                                     Allen V. Farber

AVF/drs

cc:       James A. Barker, Jr. (by email)
Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 98 of 101




EXHIBIT BB
                Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 99 of 101


Lincoln Bandlow

From:                             Gottlieb, Michael <MGottlieb@willkie.com>
Sent:                             Friday, May 21, 2021 7:42 AM
To:                               Lincoln Bandlow; Governski, Meryl Conant
Subject:                          RE: Rich v. Butowsky et. al.


Mr. Bandlow –

We do not oppose your motion to unseal.

Respectfully,

Mike




Michael Gottlieb
Willkie Farr & Gallagher LLP
1875 K Street, N.W. | Washington, DC 20006-1238
Direct: +1 202 303 1442 | Fax: +1 202 303 2442
mgottlieb@willkie.com | vCard | www.willkie.com bio



From: Lincoln Bandlow <lincoln@bandlowlaw.com>
Sent: Monday, May 10, 2021 6:15 PM
To: Gottlieb, Michael <MGottlieb@willkie.com>; Weinstein, Martin <mweinstein@WILLKIE.COM>; Governski, Meryl
Conant <MGovernski@willkie.com>
Subject: Rich v. Butowsky et. al.


                                            *** EXTERNAL EMAIL ***
Please see the attached letter.

Lincoln Bandlow




1801 Century Park East, Suite 2400
Los Angeles, CA 90067
P: (310) 556-9680 | F: (310) 861-5550
Lincoln@BandlowLaw.com
www.BandlowLaw.com



Important Notice: This email message is intended to be received only by persons entitled to receive the confidential
information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP presumptively contain information
                                                            1
     Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 100 of 101




                               CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on June 29, 2021, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Plaintiff

Aaron Rich, Defendants Edward Butowsky, Matthew Couch, American First Media and The

Washington Times, third-party petitioners, Fox News Network, LLC, Malia Zimmerman and

Ellen Ratner and interested person Larry Johnson. Courtesy copies of the foregoing document

was also emailed to counsel as follows:

       1.     Martin J. Weinstein, Michael Gottlieb and Meryl Conant Governski (Counsel for

              Plaintiff Aaron Rich) at mweinstein@willkie.com; mgottlieb@willkie.com;

              mgovernski@willkie.com;

       2.     Eden Quainton (Counsel for Defendants Butowsky, Couch and American First

              Media and interested person Larry Johnson) at equainton@gmail.com;

       3.     Allen Vern Farber (Counsel for Defendant The Washington Times) at

              allen.farber@faegredrinker.com;

       4.     Joseph Marshall Terry Jr., Stephen J. Fuzesi and Katherine A Petti (Counsel for

              third-party petitioner Fox News Network, LLC) at jterry@wc.com;

              sfuzesi@wc.com; kpetti@wc.com;

       5.     Vincent H. Cohen, Jr., David Stern and Nicolle L. Jacoby (Counsel for third-party

              petitioner Malia Zimmerman) at Vincent.cohen@dechert.com;

              dstern@bakerlaw.com; nicolle.jacoby@dechert.com; and




                                                1
    Case 1:18-cv-00681-RJL Document 291-2 Filed 06/29/21 Page 101 of 101




      6.    Charna Eve Sherman (Counsel for third-party petitioner Ellen F. Ratner) at

            csherman@charnalaw.com.

DATED: June 29, 2021                            Respectfully submitted,

                                                /s/ Lincoln D. Bandlow

                          LINCOLN D. BANDLOW (BAR ID: CA00099)
                          ROM BAR-NISSIM (admission application pending)
                          LAW OFFICES OF LINCOLN BANDLOW, P.C.
                          1801 Century Park East
                          Suite 2400
                          Los Angeles, CA 90067
                          Tel: (310) 556-9680
                          Fax: (310) 861-5550
                          Email: Lincoln@BandlowLaw.com; Rom@BandlowLaw.com




                                            2
